                                             Case 19-36313 Document 16-1 Filed
                                                                          Exhibit Ain TXSB on 11/12/19 Page 1 of 69
                                                                                            The Utilities List

                 Provider                               Address           Account Number(s) (if known)                  Service(s)           Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                             Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                            Deposit (in $)
                                        202 FIFTH ST S
3 RIVERS COMMUNICATIONS                 FAIRFIELD, MT 59436                                                  Phone Serv/Equip Utility   $              161 $               161
                                        3 PATTON RD
ABC WASTE OF SAVANNAH                   SAVANNAH, GA 31405                                                   Waste                      $                57 $                57
                                        ONE CIVIC PLAZA NW, RM 5027
ABCWUA ‐ALBUQUERQUE BERNALILLO          ALBUQUERQUE, NM 87103‐0568    1706539560                             Water/Sewer & Waste        $                76 $                76
                                        ONE CIVIC PLAZA NW, RM 5027
ABCWUA ‐ALBUQUERQUE BERNALILLO          ALBUQUERQUE, NM 87103‐0568    4245539560                             Water/Sewer & Waste        $              153 $               153
                                        ONE CIVIC PLAZA NW, RM 5027
ABCWUA ‐ALBUQUERQUE BERNALILLO          ALBUQUERQUE, NM 87103‐0568    7765539560                             Water/Sewer & Waste        $              145 $               145
                                        ONE CIVIC PLAZA NW, RM 5027
ABCWUA ‐ALBUQUERQUE BERNALILLO          ALBUQUERQUE, NM 87103‐0568    7775579560                             Water/Sewer & Waste        $           29,889 $             29,889
                                        ONE CIVIC PLAZA NW, RM 5027
ABCWUA ‐ALBUQUERQUE BERNALILLO          ALBUQUERQUE, NM 87103‐0568    8245539560                             Water/Sewer                $              343 $               343
                                        ONE CIVIC PLAZA NW, RM 5027
ABCWUA ‐ALBUQUERQUE BERNALILLO          ALBUQUERQUE, NM 87103‐0568    8955539560                             Water/Sewer                $              103 $               103
                                        ONE CIVIC PLAZA NW, RM 5027
ABCWUA ‐ALBUQUERQUE BERNALILLO          ALBUQUERQUE, NM 87103‐0568    3988579560                             Water                      $                    5 $                 5
                                        PO BOX 53426
ACADIANA WASTE SERVICES                 LAFAYETTE , LA 70505                                                 Waste                      $                25 $                25
                                        PO BOX 53426
ACADIANA WASTE SERVICES,                LAFAYETTE, LA 70505                                                  Waste                      $                13 $                13
                                        90 FORT WADE RD, STE 200
ADVANCED DISPOSAL                       PONTE VEDRA, FL 32081         LF166066                               Waste                      $              479 $               479
                                        90 FORT WADE RD, STE 200
ADVANCED DISPOSAL ONLINE                PONTE VEDRA, FL 32081                                                Waste                      $           11,036 $             11,036
                                        90 FORT WADE RD, STE 200
ADVANCED DISPOSAL SOLID WASTE MIDWEST   PONTE VEDRA, FL 32081         T6902387                               Waste                      $            1,210 $              1,210
                                        400 29TH ST W
AEP‐APPALACHIAN POWER                   CHARLESTON, WV 25387          01210161806                            Electric                   $                70 $                70
                                        400 29TH ST W
AEP‐APPALACHIAN POWER                   CHARLESTON, WV 25387          01505718005                            Electric                   $            1,038 $              1,038
                                        400 29TH ST W
AEP‐APPALACHIAN POWER                   CHARLESTON, WV 25387          01776359125                            Electric                   $              898 $               898
                                        400 29TH ST W
AEP‐APPALACHIAN POWER                   CHARLESTON, WV 25387          02237555533                            Electric                   $              382 $               382
                                        400 29TH ST W
AEP‐APPALACHIAN POWER                   CHARLESTON, WV 25387          02302077801                            Electric                   $              304 $               304
                                        400 29TH ST W
AEP‐APPALACHIAN POWER                   CHARLESTON, WV 25387          02612077806                            Electric                   $                16 $                16
                                        400 29TH ST W
AEP‐APPALACHIAN POWER                   CHARLESTON, WV 25387          02634256602                            Electric                   $              329 $               329
                                        400 29TH ST W
AEP‐APPALACHIAN POWER                   CHARLESTON, WV 25387          02922077801                            Electric                   $                    4 $                 4
                                        400 29TH ST W
AEP‐APPALACHIAN POWER                   CHARLESTON, WV 25387          02922208208                            Electric                   $              261 $               261
                                        400 29TH ST W
AEP‐APPALACHIAN POWER                   CHARLESTON, WV 25387          02942918117                            Electric                   $              131 $               131
                                        400 29TH ST W
AEP‐APPALACHIAN POWER                   CHARLESTON, WV 25387          02998696500                            Electric                   $              480 $               480
                                        1 RIVERSIDE PLAZA
AEP‐COLUMBUS SOUTHERN POWER             COLUMBUS, OH 43215‐2372       10276915203                            Electric                   $              188 $               188
                                        110 E WAYNE ST
                                        PO BOX 60
AEP‐INDIANA MICHIGAN POWER              FORT WAYNE, IN 46801          04023871504                            Electric                   $            1,140 $              1,140
                                        110 E WAYNE ST
                                        PO BOX 60
AEP‐INDIANA MICHIGAN POWER              FORT WAYNE, IN 46801          04287360715                            Electric                   $            2,562 $              2,562

                                                                                                                                                                                                                               1 of 69
                                   Case 19-36313 Document 16-1 Filed
                                                                Exhibit Ain TXSB on 11/12/19 Page 2 of 69
                                                                               The Utilities List

                   Provider                   Address        Account Number(s) (if known)                  Service(s)        Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                             Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                            Deposit (in $)
                              110 E WAYNE ST
                              PO BOX 60
AEP‐INDIANA MICHIGAN POWER    FORT WAYNE, IN 46801        04608665719                           Electric                $           23,009 $             23,009
                              110 E WAYNE ST
                              PO BOX 60
AEP‐INDIANA MICHIGAN POWER    FORT WAYNE, IN 46801        04795623224                           Electric                $              140 $               140
                              110 E WAYNE ST
                              PO BOX 60
AEP‐INDIANA MICHIGAN POWER    FORT WAYNE, IN 46801        04929839514                           Electric                $           22,226 $             22,226
                              850 TECH CENTER DR
AEP‐OHIO POWER                GAHANNA, OH 43230           10157457606                           Electric                $                14 $                14
                              850 TECH CENTER DR
AEP‐OHIO POWER                GAHANNA, OH 43230           10344861207                           Electric                $           10,425 $             10,425
                              850 TECH CENTER DR
AEP‐OHIO POWER                GAHANNA, OH 43230           10345520802                           Electric                $              243 $               243
                              PO BOX 734445
AIRGAS USA LLC                CHICAGO IL 60673            1697707                               Gas                     $                12 $                12
                              PO BOX 734445
AIRGAS USA LLC                CHICAGO IL 60673            1697709                               Gas                     $              318 $               318
                              600 18TH ST N
ALABAMA POWER‐BIRMINGHAM      BIRMINGHAM, AL 35203‐2200   0003634204                            Electric                $           96,766 $             96,766
                              600 18TH ST N
ALABAMA POWER‐BIRMINGHAM      BIRMINGHAM, AL 35203‐2200   0083276037                            Electric                $              309 $               309
                              600 18TH ST N
ALABAMA POWER‐BIRMINGHAM      BIRMINGHAM, AL 35203‐2200   0281949013                            Electric                $              321 $               321
                              600 18TH ST N
ALABAMA POWER‐BIRMINGHAM      BIRMINGHAM, AL 35203‐2200   0303038173                            Electric                $              632 $               632
                              600 18TH ST N
ALABAMA POWER‐BIRMINGHAM      BIRMINGHAM, AL 35203‐2200   0414075004                            Electric                $                66 $                66
                              600 18TH ST N
ALABAMA POWER‐BIRMINGHAM      BIRMINGHAM, AL 35203‐2200   1335053007                            Electric                $              567 $               567
                              600 18TH ST N
ALABAMA POWER‐BIRMINGHAM      BIRMINGHAM, AL 35203‐2200   1587062012                            Electric                $              824 $               824
                              600 18TH ST N
ALABAMA POWER‐BIRMINGHAM      BIRMINGHAM, AL 35203‐2200   1899359008                            Electric                $              347 $               347
                              600 18TH ST N
ALABAMA POWER‐BIRMINGHAM      BIRMINGHAM, AL 35203‐2200   2203981017                            Electric                $              539 $               539
                              600 18TH ST N
ALABAMA POWER‐BIRMINGHAM      BIRMINGHAM, AL 35203‐2200   2227761008                            Electric                $              608 $               608
                              600 18TH ST N
ALABAMA POWER‐BIRMINGHAM      BIRMINGHAM, AL 35203‐2200   4082218017                            Electric                $            1,641 $              1,641
                              600 18TH ST N
ALABAMA POWER‐BIRMINGHAM      BIRMINGHAM, AL 35203‐2200   4748447005                            Electric                $              109 $               109
                              600 18TH ST N
ALABAMA POWER‐BIRMINGHAM      BIRMINGHAM, AL 35203‐2200   5295313017                            Electric                $              737 $               737
                              600 18TH ST N
ALABAMA POWER‐BIRMINGHAM      BIRMINGHAM, AL 35203‐2200   5625508013                            Electric                $              718 $               718
                              600 18TH ST N
ALABAMA POWER‐BIRMINGHAM      BIRMINGHAM, AL 35203‐2200   6327029029                            Electric                $                71 $                71
                              600 18TH ST N
ALABAMA POWER‐BIRMINGHAM      BIRMINGHAM, AL 35203‐2200   9862312006                            Electric                $              247 $               247
                              600 18TH ST N
ALABAMA POWER‐BIRMINGHAM      BIRMINGHAM, AL 35203‐2200   9931312014                            Electric                $              670 $               670
                              401 PINE AVE
ALBANY UTILITIES              ALBANY, GA 31701            10119775611                           Electric                $                    8 $                 8
                              74‐5610 ALAPA ST
ALOHA WASTE SYSTEMS INC       KAILUA KONA, HI 96740       004603                                Waste                   $              364 $               364


                                                                                                                                                                                                               2 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 3 of 69
                                                                                 The Utilities List

                    Provider                    Address       Account Number(s) (if known)                   Service(s)        Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                               Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                              Deposit (in $)
                               401 N 9TH AVE
ALPENA POWER COMPANY           ALPENA, MI 49707            13867001                               Electric                $              124 $               124
                               300 LIBERTY ST
AMEREN ILLINOIS                PEORIA, IL 61602            0122166093                             Electric                $            9,267 $              9,267
                               300 LIBERTY ST
AMEREN ILLINOIS                PEORIA, IL 61602            1117221013                             Electric                $              107 $               107
                               300 LIBERTY ST
AMEREN ILLINOIS                PEORIA, IL 61602            2853485004                             Gas                     $            3,409 $              3,409
                               300 LIBERTY ST
AMEREN ILLINOIS                PEORIA, IL 61602            5807292812                             Electric                $                11 $                11
                               300 LIBERTY ST
AMEREN ILLINOIS                PEORIA, IL 61602            6778300654                             Gas                     $              222 $               222
                               300 LIBERTY ST
AMEREN ILLINOIS                PEORIA, IL 61602            7674845772                             Gas                     $              250 $               250
                               300 LIBERTY ST
AMEREN ILLINOIS                PEORIA, IL 61602            8019248013                             Electric                $                57 $                57
                               10370 CENTRAL PARK DR
AMERICAN DISPOSAL SYSTEM       MANASSAS , VA 20110                                                Waste                   $            8,304 $              8,304
                               PO BOX 1030
AMERICAN WASTE                 KALKASKA, MI 49646                                                 Waste                   $                34 $                34
                               1420 W 35TH ST
                               PO BOX 21054
AMERICAN WASTE CONTROL IN      TULSA, OK 74107                                                    Waste                   $                18 $                18
                               1420 W 35TH ST
                               PO BOX 21054
AMERICAN WASTE CONTROL INC     TULSA, OK 74107             602335                                 Waste                   $                14 $                14
                               460 N GULPH RD
AMERIGAS                       KING OF PRUSSIA, PA 19406                                          Gas                     $              683 $               683
                               460 N GULPH RD
AMERIGAS                       KING OF PRUSSIA, PA 19406   200748265‐100898693                    Gas                     $              160 $               160
                               460 N GULPH RD
AMERIGAS                       KING OF PRUSSIA, PA 19406   200413494‐100518092                    Gas                     $                61 $                61
                               460 N GULPH RD
AMERIGAS ‐ DALLAS              KING OF PRUSSIA, PA 19406   200134964‐100266796                    Gas                     $              684 $               684
                               460 N GULPH RD
AMERIGAS ‐ DALLAS              KING OF PRUSSIA, PA 19406   200413494‐100518120                    Gas                     $                    9 $                 9
                               460 N GULPH RD
AMERIGAS ‐ DALLAS              KING OF PRUSSIA, PA 19406   201282768                              Gas                     $              205 $               205
                               460 N GULPH RD
AMERIGAS ‐ DALLAS              KING OF PRUSSIA, PA 19406   200110266‐100288206                    Gas                     $                    5 $                 5
                               460 N GULPH RD
AMERIGAS ‐ DALLAS              KING OF PRUSSIA, PA 19406   200413494‐100518120                    Gas                     $                20 $                20
                               460 N GULPH RD
AMERIGAS ‐ DALLAS              KING OF PRUSSIA, PA 19406   200413494‐100518127                    Gas                     $              221 $               221
                               460 N GULPH RD
AMERIGAS ‐ DALLAS              KING OF PRUSSIA, PA 19406   200413494‐100518350                    Gas                     $            2,324 $              2,324
                               460 N GULPH RD
AMERIGAS ‐ DALLAS              KING OF PRUSSIA, PA 19406   200436947                              Gas                     $            1,129 $              1,129
                               460 N GULPH RD
AMERIGAS ‐ DALLAS              KING OF PRUSSIA, PA 19406   200436953                              Gas                     $                10 $                10
                               460 N GULPH RD
AMERIGAS ‐ DALLAS              KING OF PRUSSIA, PA 19406   200736652                              Gas                     $              212 $               212
                               460 N GULPH RD
AMERIGAS ‐ DALLAS              KING OF PRUSSIA, PA 19406   203086666                              Gas                     $                86 $                86
                               460 N GULPH RD
AMERIGAS ‐ PASADENA            KING OF PRUSSIA, PA 19406   201958709                              Gas                     $                43 $                43
                               6095 E.ROUTE 36
AMES OIL & PROPANE,INC         DECATUR IL 62521            DEANS                                  Gas                     $                48 $                48

                                                                                                                                                                                                                 3 of 69
                                   Case 19-36313 Document 16-1 Filed
                                                                Exhibit Ain TXSB on 11/12/19 Page 4 of 69
                                                                                       The Utilities List

                  Provider                   Address                 Account Number(s) (if known)                  Service(s)               Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                            Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                           Deposit (in $)
                              732 E RAILROAD AVE
AMWASTE OF LOUISIANA          INDEPENDENCE, LA 70443                                                    Waste                          $            2,040 $              2,040
                              931 NOBLE ST
ANNISTON WATER WORKS          ANNISTON, AL 36201                 3408901001                             Water/Sewer                    $                34 $                34
                              5 FLOUR MILL RD
ANTHEM PROPANE EX             YORK, PA 17406                                                            Gas                            $                31 $                31
                              ONE ARMSTRONG PLACE
ARMSTRONG CABLE               BUTLER, PA 16001                                                          Cable/Pay Tv Services          $              153 $               153
                              2100 N ALAMEDA ST
ASBURY ENVIRONMENTAL SE       COMPTON, CA 90222                                                         Waste                          $              767 $               767
                              2155 HOLMGREN WAY
ASHWAUBENON WATER & SEWER     ASHWAUBENON, WI 54304              0010144110                             Water/Sewer                    $              365 $               365
                              2155 HOLMGREN WAY
ASHWAUBENON WATER & SEWER     ASHWAUBENON, WI 54304              0010771700                             Water/Sewer                    $            4,430 $              4,430
                              208 S AKARD ST
AT&T                          DALLAS, TX 75202                                                          Phone Serv/Equip Utility       $            1,470 $              1,470
                              208 S AKARD ST
AT&T                          DALLAS, TX 75202                   918 A34‐0044278 2                      Phone Serv/Equip Utility       $            2,473                2,473
                              208 S AKARD ST
AT&T                          DALLAS, TX 75202                   713 237‐1805 403 4                     Phone Serv/Equip Utility       $            1,597                1,597
                              208 S AKARD ST
AT&T                          DALLAS, TX 75202                   713 222‐2015 307 8                     Phone Serv/Equip Utility       $            1,850                1,850
                              208 S AKARD ST
AT&T                          DALLAS, TX 75202                   918 587‐1166 140 6                     Phone Serv/Equip Utility       $              218                 218
                              208 S AKARD ST
AT&T MOBILITY                 DALLAS, TX 75202                   918 587‐1166                           Phone Serv/Equip Utility       $              239                 239
                              208 S AKARD ST
AT&T MOBILITY                 DALLAS, TX 75202                   BES02439241                            Phone Serv/Equip Utility       $            3,125                3,125
                              208 S AKARD ST
AT&T MOBILITY                 DALLAS, TX 75202                   877174539                              Phone Serv/Equip Utility       $              590                 590
                              208 S AKARD ST
AT&T MOBILITY                 DALLAS, TX 75202                   419 R01‐0723 067 6                     Phone Serv/Equip Utility       $              221                 221
                              C/O AT&T SERVICES INC
                              ATTN KAREN A CAVAGNARO PARALEGAL
                              ONE AT&T WAY, STE 3A104
AT&T N099 10389               BEDMINSTER, NJ 07921                                                      Phone Serv/Equip Utility       $                    3 $                 3
                              208 S AKWARD ST
AT&T*BILL PAYMENT             DALLAS, TX 75202                                                          Phone Serv/Equip Utility       $                82 $                82
                              100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)   ATHENS, TN 37303                   9703400000                             Electric & Water/Sewer         $              120 $               120
                              100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)   ATHENS, TN 37303                   9703500000                             Electric, Gas, & Water/Sewer   $              975 $               975
                              100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)   ATHENS, TN 37303                   9703800000                             Electric & Water/Sewer         $              986 $               986
                              100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)   ATHENS, TN 37303                   9703950000                             Electric                       $           77,732 $             77,732
                              100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)   ATHENS, TN 37303                   9704000000                             Water/Sewer                    $                90 $                90
                              100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)   ATHENS, TN 37303                   9704100000                             Water/Sewer                    $          117,284 $            117,284
                              100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)   ATHENS, TN 37303                   9704200000                             Water/Sewer                    $                22 $                22
                              100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)   ATHENS, TN 37303                   9704250000                             Water/Sewer                    $            3,086 $              3,086
                              100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)   ATHENS, TN 37303                   9704300000                             Electric                       $              691 $               691
                              100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)   ATHENS, TN 37303                   9704850000                             Gas                            $                17 $                17

                                                                                                                                                                                                                              4 of 69
                                       Case 19-36313 Document 16-1 Filed
                                                                    Exhibit Ain TXSB on 11/12/19 Page 5 of 69
                                                                                     The Utilities List

                  Provider                       Address           Account Number(s) (if known)                  Service(s)         Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                    Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                   Deposit (in $)
                                 100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)      ATHENS, TN 37303               9704900002                            Gas                      $                92 $                92
                                 100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)      ATHENS, TN 37303               9704950000                            Gas                      $                    5 $                 5
                                 100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)      ATHENS, TN 37303               9705950000                            Electric                 $              154 $               154
                                 100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)      ATHENS, TN 37303               9706000000                            Electric & Water/Sewer   $              881 $               881
                                 100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)      ATHENS, TN 37303               9706200000                            Electric & Water/Sewer   $                84 $                84
                                 100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)      ATHENS, TN 37303               9706300000                            Electric                 $                29 $                29
                                 100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)      ATHENS, TN 37303               9810000000                            Gas                      $           10,567 $             10,567
                                 100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)      ATHENS, TN 37303               9703900000                            Water                    $                19 $                19
                                 100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)      ATHENS, TN 37303               9703920000                            Water                    $                19 $                19
                                 100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)      ATHENS, TN 37303               9703940000                            Water                    $                19 $                19
                                 100 NEW ENGLEWOOD RD
ATHENS UTILITIES BOARD (TN)      ATHENS, TN 37303               9704150000                            Water                    $                    5 $                 5
                                 2 BATTERYMARCH PARK, STE 205
ATLANTIC BROADBAND               QUINCY, MA 02169                                                     Cable/Pay Tv Services    $              117 $               117
                                 5100 HARDING HWY
ATLANTIC CITY ELECTRIC           MAYS LANDING, NJ 08330         55009948385                           Electric                 $              785 $               785
                                 5100 HARDING HWY
ATLANTIC CITY ELECTRIC           MAYS LANDING, NJ 08330         55009948641                           Electric                 $                61 $                61
                                 3000 POWER INN RD
ATLAS DISPOSAL INDUSTRIES        SACRAMENTO, CA 95826                                                 Waste                    $                79 $                79
                                 PO BOX 650205
ATMOS ENERGY CORP                DALLAS , TX 75265‐0205         17900504900                           Gas                      $              826 $               826
                                 PO BOX 650205
ATMOS ENERGY CORP                DALLAS , TX 75265‐0205         19010545300                           Gas                      $            1,832 $              1,832
                                 PO BOX 650205
ATMOS ENERGY LOUISIANNA INDUST   DALLAS , TX 75265‐0205         3047675979                            Gas                      $            8,349 $              8,349
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205         003015124614                          Gas                      $            1,503 $              1,503
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205         3006689059                            Gas                      $            2,684 $              2,684
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205         3006689282                            Gas                      $                42 $                42
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205         3006689406                            Gas                      $                40 $                40
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205         3008750504                            Gas                      $                79 $                79
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205         3012885923                            Gas                      $                23 $                23
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205         3014692708                            Gas                      $                34 $                34
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205         3015124810                            Gas                      $              252 $               252
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205         3015161226                            Gas                      $                16 $                16
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205         3015161459                            Gas                      $              297 $               297
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205         3015161664                            Gas                      $              224 $               224

                                                                                                                                                                                                                      5 of 69
                                       Case 19-36313 Document 16-1 Filed
                                                                    Exhibit Ain TXSB on 11/12/19 Page 6 of 69
                                                                                    The Utilities List

                   Provider                       Address         Account Number(s) (if known)                  Service(s)           Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                     Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                    Deposit (in $)
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205       3023163227                             Gas                        $                35 $                35
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205       3023163692                             Gas                        $                34 $                34
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205       3028255799                             Gas                        $                51 $                51
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205       3036912518                             Gas                        $                36 $                36
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205       3036912796                             Gas                        $                24 $                24
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205       3039520105                             Gas                        $                30 $                30
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205       3039972654                             Gas                        $                36 $                36
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205       3040905349                             Gas                        $              227 $               227
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205       3040905910                             Gas                        $                25 $                25
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205       3040906240                             Gas                        $              163 $               163
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205       3040906508                             Gas                        $              180 $               180
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205       3046723070                             Gas                        $                21 $                21
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205       4003385828                             Gas                        $                86 $                86
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205       4025302929                             Gas                        $              156 $               156
                                 PO BOX 650205
ATMOS ENERGY(FORMERLY TXU GAS)   DALLAS , TX 75265‐0205       4026860664                             Gas                        $                32 $                32
                                 208 S AKARD ST
ATT                              DALLAS, TX 75202                                                    Phone Serv/Equip Utility   $           20,777 $             20,777
                                 208 S AKARD ST
ATT*BILL PAYMENT                 DALLAS, TX 75202                                                    Cable/Pay Tv Services      $              138 $               138
                                 452 WALKER ST, STE 200
AUGUSTA UTILITIES DEPARTMENT     AUGUSTA, GA 30901            51830301                               Water/Sewer                $              159 $               159
                                 2230 E IMPERIAL HWY
AUTOPAY/DISH NTWK                EL SEGUNDO, CA 90245                                                Cable/Pay Tv Services      $              156 $               156
                                 1411 E MISSION AVE
AVISTA UTILITIES                 SPOKANE, WA 99252‐0001       8421500000                             Electric                   $              270 $               270
                                 57 Field St
BABYLON RECYCLING CENTER         West Babylon, NY 11704       000194‐0002                            Recycle                    $              489 $               489
                                 614 STATE ST
BANGOR WATER DISTRICT            BANGOR, ME 04402‐1129        000004751901                           Water/Sewer                $                    6 $                 6
                                 614 STATE ST
BANGOR WATER DISTRICT            BANGOR, ME 04402‐1129        47519A01                               Water/Sewer                $                    6 $                 6
                                 4930 HOLTZ DR
BATTERY SOLUTIONS                WIXOM, MI 48393                                                     Recycle                    $                    3 $                 3
                                 D/B/A FUSION
                                 420 LEXINGTON AVE, STE 300
BCI*BIRCHCOMMUNICATION           NEW YORK, NY 10170                                                  Phone Serv/Equip Utility   $              244 $               244
                                 130 HIGH ST
BCWS ‐ BUTLER COUNTY WTR & SWR   HAMILTON, OH 45011           31024902014364                         Water/Sewer                $                40 $                40
                                 1723 FALLING CREEK ROAD
BEDFORD REGIONAL WATER AUTH      BEDFORD, VA 24523            0050273304                             Water/Sewer                $                16 $                16
                                 401 WHITNEY BLVD SUITE 200
BELVIDERE WATER AND SEWER DEPT   BELVIDERE, IL 61008‐3799     0100580000                             Water/Sewer                $              821 $               821


                                                                                                                                                                                                                       6 of 69
                                       Case 19-36313 Document 16-1 Filed
                                                                    Exhibit Ain TXSB on 11/12/19 Page 7 of 69
                                                                                             The Utilities List

                     Provider                    Address                   Account Number(s) (if known)                  Service(s)           Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                              Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                             Deposit (in $)
                                 401 WHITNEY BLVD SUITE 200
BELVIDERE WATER AND SEWER DEPT   BELVIDERE, IL 61008‐3799            0100590001                               Water/Sewer                $                    7 $                 7
                                 401 WHITNEY BLVD SUITE 200
BELVIDERE WATER AND SEWER DEPT   BELVIDERE, IL 61008‐3799            0100600002                               Water/Sewer                $                    6 $                 6
                                 401 WHITNEY BLVD SUITE 200
BELVIDERE WATER AND SEWER DEPT   BELVIDERE, IL 61008‐3799            0512480000                               Water/Sewer                $                    6 $                 6
                                 401 WHITNEY BLVD SUITE 200
BELVIDERE WATER AND SEWER DEPT   BELVIDERE, IL 61008‐3799            8400250003                               Water/Sewer                $           25,685 $             25,685
                                 401 WHITNEY BLVD SUITE 200
BELVIDERE WATER AND SEWER DEPT   BELVIDERE, IL 61008‐3799            0902970000                               Water                      $                    1 $                 1
                                 PO BOX 1475
BG&E                             BALTIMORE, MD 21203                 3285422081                               Electric                   $               ‐      $           452 $           3,633
                                 PO BOX 1475
BG&E                             BALTIMORE, MD 21203                 8629939988                               Electric                   $               ‐      $           253
                                 469‐B EAST BROAD AVENUE
BIG K PROPANE GAS CO             ROCKINGHAM NC 28379                 PET                                      Gas                        $                   33 $             33
                                 4885 RIVERSIDE DR, STE 304
BIRCH                            MACON, GA 31210                                                              Phone Serv/Equip Utility   $                   66 $             66
                                 PO BOX 830269
BIRMINGHAM WATER WORKS           BIRMINGHAM, AL 35283‐0269           210010166275                             Water/Sewer                $           78,690 $             78,690
                                 PO BOX 830269
BIRMINGHAM WATER WORKS           BIRMINGHAM, AL 35283‐0269           210010149506                             Water                      $                   26 $             26
                                 PO BOX 7155
BI‐STATE PROPANE                 PASADENA CA 91109‐7155              201063509                                Gas                        $              113 $               113
                                 7001 MOUNT RUSHMORE RD
BLACK HILLS ENERGY               RAPID CITY, SD 57701                1063749301                               Electric & Gas             $              343 $               343
                                 7001 MOUNT RUSHMORE RD
BLACK HILLS ENERGY               RAPID CITY, SD 57701                6148101379                               Electric                   $              296 $               296
                                 7001 MOUNT RUSHMORE RD
BLACK HILLS ENERGY               RAPID CITY, SD 57701                6817777315                               Gas                        $                   41 $             41
                                 7001 MOUNT RUSHMORE RD
BLACK HILLS ENERGY               RAPID CITY, SD 57701                7019575536                               Gas                        $                   13 $             13
                                 7001 MOUNT RUSHMORE RD
BLACK HILLS ENERGY               RAPID CITY, SD 57701                9463068626                               Gas                        $                   52 $             52
                                 875 MAIN ST
                                 PO BOX 9
BLUE RIDGE EMC (NC)              YOUNG HARRIS, GA 30582              247339                                   Electric                   $              167 $               167
                                 875 MAIN ST
                                 PO BOX 9
BLUE RIDGE EMC (NC)              YOUNG HARRIS, GA 30582              40392200                                 Electric                   $                   49 $             49
                                 875 MAIN ST
                                 PO BOX 9
BLUE RIDGE EMC (NC)              YOUNG HARRIS, GA 30582              41574200                                 Electric                   $                    6 $                 6
                                 875 MAIN ST
                                 PO BOX 9
BLUE RIDGE MOUNTAIN EMC (GA)     YOUNG HARRIS, GA 30582              010814100320                             Electric                   $              113 $               113
                                 875 MAIN ST
                                 PO BOX 9
BLUE RIDGE MOUNTAIN EMC (GA)     YOUNG HARRIS, GA 30582              200402100320                             Electric                   $              664 $               664
                                 FLORIDA PUBLIC SERVICE COMMISSION
                                 2540 SHUMARD OAK BLVD.
BLUEFIELD UTILITY                TALLAHASSEE, FL 32399‐0850                                                   Water                      $                    7 $                 7
                                 555 W 5TH ST
BMC/SO CAL GAS COMPANY           LOS ANGELES, CA 90013                                                        Gas                        $                    3 $                 3
                                 44 S CLINTON AVE
BOARD OF PUBLIC UTILITIES        TRENTON, NJ 08625                   50476327289                              Water/Sewer & Waste        $              171 $               171
                                 630 S BERETANIA STREET
BOARD OF WATER SUPPLY            HONOLULU, HI 96843‐0001             0663859462                               Water/Sewer                $              275 $               275

                                                                                                                                                                                                                                7 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 8 of 69
                                                                                      The Utilities List

                    Provider                   Address              Account Number(s) (if known)                  Service(s)         Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                     Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                    Deposit (in $)
                               630 S BERETANIA STREET
BOARD OF WATER SUPPLY          HONOLULU, HI 96843‐0001        4039194918                               Water/Sewer              $            7,810 $              7,810
                               630 S BERETANIA STREET
BOARD OF WATER SUPPLY          HONOLULU, HI 96843‐0001        4960294594                               Water/Sewer              $              194 $               194
                               150 N CAPITOL BLVD
BOISE CITY PUBLIC WORKS DEPT   BOISE, ID 83702                597                                      Water/Sewer              $           14,621 $             14,621
                               150 N CAPITOL BLVD
BOISE CITY UTILITY BILLING     BOISE, ID 83702                042666000193837                          Water/Sewer              $                15 $                15
                               150 N CAPITOL BLVD
BOISE CITY UTILITY BILLING     BOISE, ID 83702                055281900190848                          Water/Sewer              $                20 $                20
                               80 N EIGHTH ST STE 102
BOROUGH OF INDIANA             INDIANA, PA 15701‐1790         92030                                    Water/Sewer              $                10 $                10
                               801 CENTER ST
                               PO BOX 10300
BOWLING GREEN MUNI UTILITIES   BOWLING GREEN, KY 42102‐7300   90658                                    Electric & Water/Sewer   $              379 $               379
                               5910 COURTYARD DR, UNIT 350
BRAVO SALES INC                AUSTIN, TX 78730                                                        Electric                 $              292 $               292
                               5000 CAMPUSWOOD DR, STE 1
BRIGHT HOUSE NETWORKS          SYRACUSE, NY 13057                                                      Cable/Pay Tv Services    $            1,241 $              1,241
                               2600 BOONES CREEK RD
BRIGHTRIDGE                    JOHNSON CITY, TN 37615         140418001                                Electric                 $            1,402 $              1,402
                               205 E 28TH ST
BRYAN TEXAS UTILITIES ‐ BTU    BRYAN, TX 77803                2248254                                  Electric & Water         $              225 $               225
                               2340 W Main Street
BURRTEC WASTE INDUSTRIES INC   Barstow, CA 92311              13527472                                 Waste                    $              402 $               402
                               D/B/A SPARKLIGHT
                               210 E EARLL DR
CABLE ONE INC 1                PHOENIX, AZ 85012                                                       Cable/Pay Tv Services    $              196 $               196
                               PO BOX 130
CABLE TV OF EAST ALABAMA       PHOENIX CITY, AL 36868                                                  Cable/Pay Tv Services    $                51 $                51
                               5940 STATE HIGHWAY 276
CADENHEAD SERVIS GAS           ROYSE CITY TX 75189            SCHDAI                                   Gas                      $              338 $               338
                               5940 STATE HIGHWAY 276
CADENHEAD SERVIS GAS           ROYSE CITY TX 75189            SOUICE                                   Gas                      $              135 $               135
                               1015 PITHON ST
CALCASIEU PARISH WATER WORKS   LAKE CHARLES, LA 70602         22682013                                 Water/Sewer              $                42 $                42
                               920 SMITHVILLE HWY
CANEY FORK ELEC COOP           MCMINNVILLE, TN 37110          236856131627                             Electric & Waste         $              239 $               239
                               920 SMITHVILLE HWY
CANEY FORK ELEC COOP           MCMINNVILLE, TN 37110          236857131628                             Electric & Waste         $              312 $               312
                               25 GREEN HILL LN
CASELLA RESOURCE SOLUTIONS     RUTLAND, VT 05701              200002                                   Waste                    $           67,910 $             67,910
                               25 GREEN HILL LN
CASELLA WASTE SYSTEM           RUTLAND, VT 05701                                                       Waste                    $              487 $               487
                               25 GREEN HILL LN
CASELLA WASTE SYSTEMS‐MA       RUTLAND, VT 05701                                                       Waste                    $            3,056 $              3,056
                               301 DIVISION AVE N
                               PO BOX 271
CAVALIER MUNICIPAL UTILITIES   CAVALIER, ND 58220             0200000793001                            Electric                 $                30 $                30
                               1111 LOUISIANA ST
CENTERPOINT ENERGY             HOUSTON, TX 77002              26527234                                 Gas                      $                19 $                19
                               1111 LOUISIANA ST
CENTERPOINT ENERGY             HOUSTON, TX 77002              26527283                                 Gas                      $                25 $                25
                               1111 LOUISIANA ST
CENTERPOINT ENERGY             HOUSTON, TX 77002              39964937                                 Gas                      $                11 $                11
                               1111 LOUISIANA ST
CENTERPOINT ENERGY             HOUSTON, TX 77002              64003057540                              Gas                      $                    6 $                 6


                                                                                                                                                                                                                       8 of 69
                                       Case 19-36313 Document 16-1 Filed
                                                                    Exhibit Ain TXSB on 11/12/19 Page 9 of 69
                                                                                  The Utilities List

                    Provider                      Address       Account Number(s) (if known)                  Service(s)                Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                        Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                       Deposit (in $)
                                 1111 LOUISIANA ST
CENTERPOINT ENERGY SERVICES      HOUSTON, TX 77002           170234                                Gas                             $            2,729 $              2,729
                                 1111 LOUISIANA ST
CENTERPOINT ENERGY SERVICES      HOUSTON, TX 77002           70894                                 Gas                             $            3,865 $              3,865
                                 1111 LOUISIANA ST
CENTERPOINT ENERGY SERVICES      HOUSTON, TX 77002           73154                                 Gas                             $            4,108 $              4,108
                                 100 CENTURYLINK DR
CENTURYLINK                      MONROE, LA 71203            86785559                              Phone Serv/Equip Utility        $            4,204 $              4,204
                                 100 CENTURYLINK DR
CENTURYLINK 400021309            MONROE, LA 71203            300038688                             Phone Serv/Equip Utility        $                81 $                81
                                 100 CENTURYLINK DR
CENTURYLINK/SPEEDPAY             MONROE, LA 71203                                                  Phone Serv/Equip Utility        $            8,490 $              8,490
                                 100 CENTURYLINK DR
CENTURYLINK/SPEEDPAY             MONROE, LA 71203                                                  Computer Network/Info Svcs      $              394 $               394
                                 100 CENTURYLINK DRIVE
CENTURYLINK/SPEEDWAY             MONROE, LA 71203                                                  Phone Serv/Equip Utility        $              102 $               102
                                 4723 SOLUTIONS CENTER
CHAMPION ENERGY SERVICES PA/OH   CHICAGO, IL 60677‐4007      2161100006                            Electric                        $           74,366 $             74,366
                                 208 26TH ST
CHARLESTON SANITARY BOARD AND    CHARLESTON, WV 25387        5241700041                            Water/Sewer                     $                39 $                39
                                 103 ST PHILLIP ST
CHARLESTON WATER SYSTEM          CHARLESTON, SC 29403        102620002                             Water/Sewer                     $              186 $               186
                                 400 ATLANTIC ST
CHARTER COMM                     STAMFORD, CT 06901                                                Cable/Pay Tv Services           $            1,589 $              1,589
                                 400 ATLANTIC ST
CHARTER COMMUNICATIONS           STAMFORD, CT 06901                                                Cable/Pay Tv Services           $              160 $               160
                                 DRAWER O
CHEROKEE ELECTRIC COOP           CENTRE, AL 35960            24147001                              Electric                        $                17 $                17
                                 5930 US 31 S
CHERRYLAND ELEC COOP             GRAWN, MI 49637             6267610                               Electric                        $              188 $               188
                                 909 SILVER LAKE BLVD
CHESAPEAKE UTILITIES             DOVER, DE 19904             01355253107211                        Gas                             $                99 $                99
                                 PO BOX 748003
CIN BELL ELEC PAY                CINCINNATI, OH 45274‐8003                                         Cable/Pay Tv Services           $                67 $                67
                                 155 W GRANITE ST
CITY & COUNTY OF BUTTE           BUTTE, MT 59701             M023300000                            Water/Sewer                     $                28 $                28
                                 4595 S 1ST ST
CITY OF ABILENE WATER UTILITY    ABILENE , TX 79605          09015700                              Water/Sewer & Waste             $              113 $               113
                                 166 S HIGH ST, STE 103
CITY OF AKRON                    AKRON, OH 44308             42612300                              Water/Sewer                     $              394 $               394
                                 166 S HIGH ST, STE 103
CITY OF AKRON                    AKRON, OH 44308             541284300                             Water/Sewer                     $                62 $                62
                                 625 MURRAY ST
                                 PO BOX 71
CITY OF ALEXANDRIA UTILITIES     ALEXANDRIA, LA 71301        113941135179                          Electric & Water/Sewer          $              296 $               296
                                 200 S ANAHEIM BLVD
CITY OF ANAHEIM                  ANAHEIM, CA 92805           0124995000                            Electric, Water/Sewer & Waste   $            1,568 $              1,568
                                 70 COURT PLAZA
                                 PO BOX 7148
CITY OF ASHEVILLE                ASHEVILLE, NC 28802         308618                                Water/Sewer                     $              102 $               102
                                 301 W 2ND ST, 3RD FL
CITY OF AUSTIN                   AUSTIN, TX 78701            2990310000                            Water/Sewer                     $              328 $               328
                                 301 W 2ND ST, 3RD FL
CITY OF AUSTIN                   AUSTIN, TX 78701            3462400000                            Electric                        $            2,002 $              2,002
                                 301 W 2ND ST, 3RD FL
CITY OF AUSTIN                   AUSTIN, TX 78701            3893500000                            Electric & Water/Sewer          $              894 $               894
                                 301 W 2ND ST, 3RD FL
CITY OF AUSTIN                   AUSTIN, TX 78701            9890310000                            Electric                        $                    4 $                 4

                                                                                                                                                                                                                          9 of 69
                                      Case 19-36313 Document 16-1 Filed
                                                                   Exhibit Ain TXSB on 11/12/19 Page 10 of 69
                                                                                         The Utilities List

                      Provider                    Address              Account Number(s) (if known)                 Service(s)                 Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                               Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                              Deposit (in $)
                                 73 HARLOW STREET
CITY OF BANGOR                   BANGOR, ME 04401                245                                      Water/Sewer                     $                11 $                11
                                 73 HARLOW STREET
CITY OF BANGOR                   BANGOR, ME 04401                4751901                                  Water/Sewer                     $                11 $                11
                                 576 W PARK AVE
CITY OF BARBERTON                BARBERTON, OH 44203             21021001                                 Electric & Water/Sewer          $              122 $               122
                                 576 W PARK AVE
CITY OF BARBERTON                BARBERTON, OH 44203             21022001                                 Water                           $                44 $                44
                                 801 MAIN ST
                                 PO BOX 3827
CITY OF BEAUMONT                 BEAUMONT, TX 77701              000324419000425218                       Water/Sewer                     $                14 $                14
                                 501 RUNNELS
CITY OF BIG SPRING WATER DEPT    BIG SPRING, TX 79720            52065005                                 Water/Sewer & Waste             $                44 $                44
                                 221 N 5TH ST
                                 PO BOX 5503
CITY OF BISMARCK                 BISMARCK, ND 58506‐5503         00065700000                              Electric, Water/Sewer & Waste   $            1,117 $              1,117
                                 221 N 5TH ST
                                 PO BOX 5503
CITY OF BISMARCK                 BISMARCK, ND 58506‐5503         00065800000                              Electric, Water/Sewer & Waste   $            1,155 $              1,155
                                 221 N 5TH ST
                                 PO BOX 5503
CITY OF BISMARCK                 BISMARCK, ND 58506‐5503         00065810000                              Electric, Water/Sewer & Waste   $            1,194 $              1,194
                                 221 N 5TH ST
                                 PO BOX 5503
CITY OF BISMARCK                 BISMARCK, ND 58506‐5503         390                                      Water/Sewer                     $              489 $               489
                                 221 N 5TH ST
                                 PO BOX 5503
CITY OF BISMARCK                 BISMARCK, ND 58506‐5503         65141500002                              Electric, Water/Sewer & Waste   $                44 $                44
                                 221 N 5TH ST
                                 PO BOX 5503
CITY OF BISMARCK                 BISMARCK, ND 58506‐5503         00065100000                              Water                           $                    9 $                 9
                                 62 BLUE RIDGE ST
CITY OF BLAIRSVILLE              BLAIRSVILLE, GA 30512           171200                                   Water/Sewer                     $                82 $                82
                                 150 N CAPITOL BLVD
CITY OF BOISE EBPP               BOISE, ID 83702                                                          Waste                           $              881 $               881
                                 150 CITY PARK WAY
CITY OF BRENTWOOD UTILITY        BRENTWOOD, CA 94513                                                      Waste                           $                13 $                13
                                 501 CENTER AVE
                                 PO BOX 1389
CITY OF BROWNWOOD                BROWNWOOD, TX 76804             28067001                                 Water/Sewer & Waste             $                62 $                62
                                 315 BRADLEY ST
CITY OF CARROLLTON GA            CARROLLTON, GA 30117            200277000                                Water/Sewer & Waste             $              398 $               398
                                 600 E 4TH ST
CITY OF CHARLOTTE NC             CHARLOTTE, NC 28202             13939039396                              Water/Sewer                     $                10 $                10
                                 600 E 4TH ST
CITY OF CHARLOTTE NC             CHARLOTTE, NC 28202             1475714200                               Water/Sewer                     $              459 $               459
                                 1250 MARKET ST
CITY OF CHATTANOOGA TN           CHATTANOOGA, TN 37402           00006564401                              Water/Sewer                     $              410 $               410
                                 PO BOX 561225
CITY OF COLORADO SPRINGS         DENVER CO 80256‐1225            48001496                                 Water                           $                44 $                44
                                 1737 MAIN ST
CITY OF COLUMBIA (SC)            COLUMBIA, SC 29201              011510701010670255                       Water/Sewer                     $                71 $                71
                                 1201 LEOPARD ST
CITY OF CORPUS CHRISTI TX        CORPUS CHRISTI, TX 78401        20067617                                 Water/Sewer                     $                99 $                99
                                 CITY HALL 123 ROGER SMITH AVE
CITY OF CORTEZ                   CORTEZ, CO 81321                                                         Waste                           $                33 $                33
                                 201 W SIERRA AVE
CITY OF COTATI                   COTATI, CA 94931                                                         Waste                           $                    3 $                 3

                                                                                                                                                                                                                               10 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 11 of 69
                                                                                   The Utilities List

                     Provider                   Address         Account Number(s) (if known)                 Service(s)        Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                               Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                              Deposit (in $)
                                392 N MAIN STREET
CITY OF CROSSVILLE              CROSSVILLE, TN 38555‐4273   020794001                               Water/Sewer           $                61 $                61
                                CITY HALL 2DSOUTH
CITY OF DALLAS TX               DALLAS, TX 75277            100274011                               Water/Sewer           $                    3 $                 3
                                CITY HALL 2DSOUTH
CITY OF DALLAS TX               DALLAS, TX 75277            100285301                               Water/Sewer           $            1,891 $              1,891
                                CITY HALL 2DSOUTH
CITY OF DALLAS TX               DALLAS, TX 75277            100311201                               Water/Sewer           $              781 $               781
                                CITY HALL 2DSOUTH
CITY OF DALLAS TX               DALLAS, TX 75277            100353423                               Water/Sewer           $                10 $                10
                                CITY HALL 2DSOUTH
CITY OF DALLAS TX               DALLAS, TX 75277            100353438                               Water/Sewer           $                35 $                35
                                CITY HALL 2DSOUTH
CITY OF DALLAS TX               DALLAS, TX 75277            100353454                               Water/Sewer           $              128 $               128
                                CITY HALL 2DSOUTH
CITY OF DALLAS TX               DALLAS, TX 75277            100353470                               Water/Sewer           $                96 $                96
                                CITY HALL 2DSOUTH
CITY OF DALLAS TX               DALLAS, TX 75277            100368295                               Water/Sewer           $              124 $               124
                                CITY HALL 2DSOUTH
CITY OF DALLAS TX               DALLAS, TX 75277            100368300                               Water/Sewer           $           43,980 $             43,980
                                CITY HALL 2DSOUTH
CITY OF DALLAS TX               DALLAS, TX 75277            100368305                               Water/Sewer           $            1,728 $              1,728
                                CITY HALL 2DSOUTH
CITY OF DALLAS TX               DALLAS, TX 75277            100368310                               Water/Sewer           $            3,543 $              3,543
                                CITY HALL 2DSOUTH
CITY OF DALLAS TX               DALLAS, TX 75277            100363380                               Water                 $                    3 $                 3
                                CITY HALL 2DSOUTH
CITY OF DALLAS TX               DALLAS, TX 75277            100363387                               Water                 $                    3 $                 3
                                172 NORTH 2ND STREET
CITY OF DECATUR UTILITIES       DECATUR, IN 46733‐1609      107824                                  Water/Sewer           $                32 $                32
                                172 NORTH 2ND STREET
CITY OF DECATUR UTILITIES       DECATUR, IN 46733‐1609      107825                                  Water/Sewer           $            4,182 $              4,182
                                172 NORTH 2ND STREET
CITY OF DECATUR UTILITIES       DECATUR, IN 46733‐1609      107826                                  Water/Sewer           $              734 $               734
                                172 NORTH 2ND STREET
CITY OF DECATUR UTILITIES       DECATUR, IN 46733‐1609      107827                                  Water/Sewer           $            4,140 $              4,140
                                172 NORTH 2ND STREET
CITY OF DECATUR UTILITIES       DECATUR, IN 46733‐1609      LANDOSUNDAIRIES‐BOD                     Water/Sewer           $              546 $               546
                                172 NORTH 2ND STREET
CITY OF DECATUR UTILITIES       DECATUR, IN 46733‐1609      LANDOSUNDAIRIES‐FIRE                    Water                 $              102 $               102
                                172 NORTH 2ND STREET
CITY OF DECATUR UTILITIES       DECATUR, IN 46733‐1609      LANDOSUNDAIRIES‐FIRE                    Water                 $                49 $                49
                                120 S FLORIDA AVE
CITY OF DELAND                  DELAND, FL 32720            0204460035088                           Water/Sewer           $            4,686 $              4,686
                                120 S FLORIDA AVE
CITY OF DELAND                  DELAND, FL 32720                                                    Waste                 $              171 $               171
                                120 S FLORIDA AVE
CITY OF DELAND                  DELAND, FL 32720            061398000                               Water                 $              182 $               182
                                300 W MAIN
                                PO BOX 347
CITY OF DENISON WATER DEPT      DENISON, TX 75020           0610003020003                           Water/Sewer & Waste   $              101 $               101
                                1275 W MAIN ST
CITY OF EL CENTRO               EL CENTRO, CA 92243         112000402                               Water/Sewer           $                    5 $                 5
                                1000 ENGLEWOOD PARKWAY
CITY OF ENGLEWOOD               ENGLEWOOD, CO 80110         0001010304027013254                     Water/Sewer           $           10,402 $             10,402
                                1000 ENGLEWOOD PARKWAY
CITY OF ENGLEWOOD               ENGLEWOOD, CO 80110         0000000100001000061                     Water                 $                24 $                24


                                                                                                                                                                                                               11 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 12 of 69
                                                                               The Utilities List

                    Provider                    Address      Account Number(s) (if known)                  Service(s)                Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                     Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                    Deposit (in $)
                                800 MUNICIPAL DR
CITY OF FARMINGTON NM           FARMINGTON, NM 87401      3512135460                            Electric, Water/Sewer & Waste   $              507 $               507
                                800 MUNICIPAL DR
CITY OF FARMINGTON NM           FARMINGTON, NM 87401      3512135462                            Electric                        $                12 $                12
                                CITY HALL
                                121 W 2ND ST
CITY OF FORT STOCKTON           FORT STOCKTON, TX 79735                                         Waste                           $                54 $                54
                                201 E 5TH STREET
CITY OF GILLETTE                GILLETTE, WY 82716        26556316398                           Electric & Water/Sewer          $              343 $               343
                                200 N CENTER ST
                                PO BOX DRAWER A
CITY OF GOLDSBORO               GOLDSBORO, NC 27530       13279                                 Water/Sewer                     $                43 $                43
                                1306 W 3RD ST
CITY OF GRAND ISLAND UTILITES   GRAND ISLAND, NE 68801    104459408725120                       Electric                        $                89 $                89
                                PO BOX 5021
CITY OF GREAT FALLS             GREAT FALLS, MT 59403     1042                                  Water/Sewer                     $            3,523 $              3,523
                                PO BOX 5021
CITY OF GREAT FALLS             GREAT FALLS, MT 59403     313480001                             Water/Sewer                     $            3,919 $              3,919
                                PO BOX 5021
CITY OF GREAT FALLS             GREAT FALLS, MT 59403     7300001                               Water/Sewer                     $                30 $                30
                                PO BOX 5021
CITY OF GREAT FALLS             GREAT FALLS, MT 59403     27920001                              Water                           $                11 $                11
                                PO BOX 5021
CITY OF GREAT FALLS             GREAT FALLS, MT 59403     27920001                              Water                           $                    1 $                 1
                                PO BOX 5021
CITY OF GREAT FALLS             GREAT FALLS, MT 59403     399860001                             Water                           $                    1 $                 1
                                PO BOX 5021
CITY OF GREAT FALLS             GREAT FALLS, MT 59403     41440001                              Water                           $                    1 $                 1
                                PO BOX 5021
CITY OF GREAT FALLS             GREAT FALLS, MT 59403     550414001                             Water                           $                    1 $                 1
                                PO BOX 5021
CITY OF GREAT FALLS             GREAT FALLS, MT 59403     41440001                              Water                           $                    4 $                 4
                                PO BOX 5021
CITY OF GREAT FALLS             GREAT FALLS, MT 59403     27920001                              Water                           $                    8 $                 8
                                PO BOX 5021
CITY OF GREAT FALLS             GREAT FALLS, MT 59403     399860001                             Water                           $                24 $                24
                                PO BOX 5021
CITY OF GREAT FALLS             GREAT FALLS, MT 59403     41440001                              Water                           $                28 $                28
                                PO BOX 5021
CITY OF GREAT FALLS             GREAT FALLS, MT 59403     550414001                             Water                           $                    6 $                 6
                                1000 10TH ST
CITY OF GREELEY                 GREENLEY, CO 80631        01477061201                           Water/Sewer                     $            5,892 $              5,892
                                1000 10TH ST
CITY OF GREELEY                 GREENLEY, CO 80631        01479704901                           Water/Sewer                     $                76 $                76
                                1000 10TH ST
CITY OF GREELEY                 GREENLEY, CO 80631        01480033901                           Water/Sewer                     $           12,906 $             12,906
                                1000 10TH ST
CITY OF GREELEY                 GREENLEY, CO 80631        01480903201                           Water/Sewer                     $                16 $                16
                                1000 10TH ST
CITY OF GREELEY                 GREENLEY, CO 80631        01578497401                           Water/Sewer                     $                44 $                44
                                1000 10TH ST
CITY OF GREELEY                 GREENLEY, CO 80631        01578491501                           Water                           $                    7 $                 7
                                1000 10TH ST
CITY OF GREELEY                 GREENLEY, CO 80631        01475063801                           Water                           $                45 $                45
                                PO BOX 1780
CITY OF GULFPORT                GULFORT, MS 39502         760029060                             Water/Sewer                     $              132 $               132
                                201 W MAIN STREET
CITY OF HAMLET                  HAMLET, NC 28345          01302100001                           Water/Sewer                     $                16 $                16

                                                                                                                                                                                                                     12 of 69
                                    Case 19-36313 Document 16-1 Filed
                                                                 Exhibit Ain TXSB on 11/12/19 Page 13 of 69
                                                                                The Utilities List

                     Provider                  Address        Account Number(s) (if known)                  Service(s)                Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                      Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                     Deposit (in $)
                                310 E CHARLES ST
CITY OF HAMMOND LA              HAMMOND, LA 70401          11372                                 Water/Sewer                     $                78 $                78
                                310 E CHARLES ST
CITY OF HAMMOND LA              HAMMOND, LA 70401          11532                                 Water/Sewer                     $            5,819 $              5,819
                                106 DORMAN ST
CITY OF HARRINGTON              HARRINGTON, DE 19952       8950                                  Water/Sewer                     $                34 $                34
                                520 4TH ST
CITY OF HAVRE                   HAVRE, MT 59501            1076400                               Water/Sewer                     $                21 $                21
                                316 N PARK AVE
CITY OF HELENA                  HELENA, MT 59623           56591822                              Water/Sewer                     $                20 $                20
                                211 S HAMILTON ST
CITY OF HIGH POINT              HIGH POINT, NC 27260       142553                                Electric, Water/Sewer & Waste   $           91,148 $             91,148
                                118 W LINDEN STREET
CITY OF HOHENWALD               HOHENWALD, TN 38462‐1360   001113750001                          Water/Sewer & Waste             $                70 $                70
                                502 E AVE
                                PO BOX 436
CITY OF HOLDREGE                HOLDREGE, NE 68949         22019510                              Electric                        $                    9 $                 9
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          432713826019                          Water/Sewer                     $           48,606 $             48,606
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          432731791013                          Water/Sewer                     $                59 $                59
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          432809391019                          Water/Sewer                     $              108 $               108
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          432832226018                          Water/Sewer                     $              266 $               266
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          432854830010                          Water/Sewer                     $           17,109 $             17,109
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          560209511081                          Water/Sewer                     $           13,593 $             13,593
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          432807710012                          Water                           $                49 $                49
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          432809392017                          Water                           $                50 $                50
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          851004679011                          Water                           $                20 $                20
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          851004729014                          Water                           $                72 $                72
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          851004938011                          Water                           $                    5 $                 5
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          854036371011                          Water                           $              117 $               117
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          854036383016                          Water                           $                57 $                57
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          854042385013                          Water                           $              257 $               257
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          855012196017                          Water                           $                    8 $                 8
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          855012202013                          Water                           $                    5 $                 5
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          855012208010                          Water                           $                    3 $                 3
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          855012209018                          Water                           $                    3 $                 3
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          855012210016                          Water                           $                10 $                10
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002          855012211014                          Water                           $                    6 $                 6


                                                                                                                                                                                                                      13 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 14 of 69
                                                                                   The Utilities List

                    Provider                    Address          Account Number(s) (if known)                  Service(s)                Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                         Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                        Deposit (in $)
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002             855012212012                          Water                           $                    9 $                 9
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002             855012518012                          Water                           $                    7 $                 7
                                901 BAGBY
CITY OF HOUSTON                 HOUSTON, TX 77002             855055310012                          Water                           $                40 $                40
                                308 CONSTITUTION WAY
CITY OF IDAHO FALLS             IDAHO FALLS, ID 83402         2028170                               Water/Sewer                     $                31 $                31
                                308 CONSTITUTION WAY
CITY OF IDAHO FALLS             IDAHO FALLS, ID 83402         2029072                               Electric & Waste                $              319 $               319
                                PO BOX 128
CITY OF JACKSONVILLE            JACKSONSVILLE, NC 28541       2679914802                            Water/Sewer & Waste             $              174 $               174
                                225 W CENTER ST
CITY OF KINGSPORT               KINGSPORT, TN 37660           17015462284                           Water/Sewer                     $                18 $                18
                                225 W CENTER ST
CITY OF KINGSPORT               KINGSPORT, TN 37660           93148148275                           Water/Sewer                     $              153 $               153
                                1290 S PUBLIC RD
CITY OF LAFAYETTE               LAFAYETTE, CO 80026           152400001                             Electric                        $                62 $                62
                                1000 ADAMS AVE
                                PO BOX 670
CITY OF LAGRANDE                LA GRANDE, OR 97850           004085000                             Water/Sewer                     $              355 $               355
                                5816 DAUGHERTY
CITY OF LAREDO UTILITIES        LAREDO, TX 78041              15960544738                           Water/Sewer                     $                61 $                61
                                40 CENTRAL AVE SE
CITY OF LE MARS                 LE MARS, IA 51031‐3519        0499339002                            Water/Sewer & Waste             $                29 $                29
                                40 CENTRAL AVE SE
CITY OF LE MARS                 LE MARS, IA 51031‐3519        0499373102                            Water/Sewer & Waste             $                18 $                18
                                40 CENTRAL AVE SE
CITY OF LE MARS                 LE MARS, IA 51031‐3519        3575005001                            Water/Sewer & Waste             $                82 $                82
                                40 CENTRAL AVE SE
CITY OF LE MARS                 LE MARS, IA 51031‐3519        3575010001                            Water/Sewer & Waste             $            3,808 $              3,808
                                40 CENTRAL AVE SE
CITY OF LE MARS                 LE MARS, IA 51031‐3519        3575010501                            Water/Sewer & Waste             $              924 $               924
                                40 CENTRAL AVE SE
CITY OF LE MARS                 LE MARS, IA 51031‐3519        5090005505                            Water/Sewer & Waste             $           27,134 $             27,134
                                40 CENTRAL AVE SE
CITY OF LE MARS                 LE MARS, IA 51031‐3519        5090006005                            Water/Sewer                     $           10,625 $             10,625
                                40 CENTRAL AVE SE
CITY OF LE MARS                 LE MARS, IA 51031‐3519        DEANFOODS‐TESTING                     Waste                           $              138 $               138
                                2311 RIDGEVIEW ROAD
CITY OF LEBANON AUTHORITY       LEBANON, PA 17042             142208424                             Water/Sewer                     $           22,839 $             22,839
                                200 N CASTLE HEIGHTS AVENUE
CITY OF LEBANON TN              LEBANON, TN 37087‐2740        0140207000                            Gas & Water/Sewer               $                88 $                88
                                801 W AVE NW
                                PO BOX 958
CITY OF LENOIR                  LENOIR, NC 28645              21542                                 Water/Sewer                     $                24 $                24
                                1134 F ST
CITY OF LEWISTON                LEWISTON, ID 83501            1404014729                            Water/Sewer & Waste             $                55 $                55
                                33000 CIVIC CENTER DR
CITY OF LIVONIA                 LIVONIA, MI 48154             000400850001                          Water/Sewer                     $            4,017 $              4,017
                                33000 CIVIC CENTER DR
CITY OF LIVONIA                 LIVONIA, MI 48154             016300400001                          Water/Sewer                     $                40 $                40
                                290 N 100 W LOGAN
CITY OF LOGAN DEPT OF UTILITY   LOGAN, UT 84321               14770                                 Electric, Water/Sewer & Waste   $              224 $               224
                                3431 LACKEY ST
CITY OF LUMBERTON               LUMBERTON, NC 28360           12683                                 Electric & Water/Sewer          $            1,465 $              1,465
                                500 N CEDAR ST
CITY OF LUMBERTON PAYMEN        LUMBERTON, NC 28358                                                 Waste                           $                78 $                78

                                                                                                                                                                                                                         14 of 69
                                  Case 19-36313 Document 16-1 Filed
                                                               Exhibit Ain TXSB on 11/12/19 Page 15 of 69
                                                                                 The Utilities List

                   Provider                   Address          Account Number(s) (if known)                 Service(s)                 Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                       Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                      Deposit (in $)
                              205 LAWRENCE SST
CITY OF MARIETTA              MARIETTA, GA 30060           01380600000                            Water/Sewer                     $           18,303 $             18,303
                              300 W BARAGA AVE
CITY OF MARQUETTE             MARQUETTE, MI 49855          6497062402                             Water/Sewer                     $            4,466 $              4,466
                              300 W BARAGA AVE
CITY OF MARQUETTE             MARQUETTE, MI 49855          5597062502                             Water                           $                18 $                18
                              300 W BARAGA AVE
CITY OF MARQUETTE             MARQUETTE, MI 49855          7560163001                             Water                           $                    4 $                 4
                              136 KEYS FERRY STREET
CITY OF MCDONOUGH             MCDONOUGH, GA 30253‐3213     104157502                              Water/Sewer & Waste             $                90 $                90
                              222 N TENNESSEE ST
CITY OF MCKINNEY              MCKINNEY, TX 75069           3356935858                             Water/Sewer                     $           11,433 $             11,433
                              222 N TENNESSEE ST
CITY OF MCKINNEY              MCKINNEY, TX 75069           3357147946                             Water/Sewer                     $              647 $               647
                              435 RYMAN ST
CITY OF MISSOULA‐FINANCE      MISSOULA, MT 59802           048941                                 Water/Sewer                     $                47 $                47
                              1010 10TH ST
CITY OF MODESTO               MODESTO, CA 95354            493515104354                           Water/Sewer                     $                20 $                20
                              806 WEST MAIN STREET
CITY OF MONROE UTILITY        MONROE, WA 98272                                                    Waste                           $                14 $                14
                              937 BROADWAY ST
                              PO BOX 2468
CITY OF MYRTLE BEACH          MYRTLE BEACH, SC 29578       20396420002                            Water/Sewer                     $              112 $               112
                              2250 LAS VEGAS BLVD N
CITY OF NORTH LAS VEGAS       NORTH LAS VEGAS, NV 89030    14662660676442                         Water/Sewer                     $            3,258 $              3,258
                              2250 LAS VEGAS BLVD N
CITY OF NORTH LAS VEGAS       NORTH LAS VEGAS, NV 89030    14662660700273                         Water/Sewer                     $            3,165 $              3,165
                              2250 LAS VEGAS BLVD N
CITY OF NORTH LAS VEGAS       NORTH LAS VEGAS, NV 89030    070029                                 Water                           $                50 $                50
                              2250 LAS VEGAS BLVD N
CITY OF NORTH LAS VEGAS       NORTH LAS VEGAS, NV 89030    14662660700282                         Water                           $                50 $                50
                              2250 LAS VEGAS BLVD N
CITY OF NORTH LAS VEGAS       NORTH LAS VEGAS, NV 89030    070029                                 Water                           $              206 $               206
                              2250 LAS VEGAS BLVD N
CITY OF NORTH LAS VEGAS       NORTH LAS VEGAS, NV 89030    14662660700282                         Water                           $              202 $               202
                              201 SE 3RD STREET
CITY OF OCALA                 OCALA, FL 34471‐2174         506245160173                           Electric, Water/Sewer & Waste   $            1,346 $              1,346
                              255 S LINCOLN AVE
CITY OF O'FALLON              O'FALLON, IL 62269           14344002                               Water/Sewer                     $            9,885 $              9,885
                              255 S LINCOLN AVE
CITY OF O'FALLON              O'FALLON, IL 62269           36218                                  Water/Sewer                     $           16,893 $             16,893
                              255 S LINCOLN AVE
CITY OF O'FALLON              O'FALLON, IL 62269           36310                                  Water/Sewer                     $           18,682 $             18,682
                              255 S LINCOLN AVE
CITY OF O'FALLON              O'FALLON, IL 62269           18482                                  Water                           $                    7 $                 7
                              200 N WALKER AVE
CITY OF OKLAHOMA CITY         OKLAHOMA CITY, OK 73102      250101052914                           Water/Sewer                     $                56 $                56
                              56 N STATE STREET
CITY OF OREM                  OREM, UT 84057‐5597          201637811                              Electric & Water/Sewer          $                55 $                55
                              56 N STATE STREET
CITY OF OREM                  OREM, UT 84057‐5597          r200614282                             Water                           $                    6 $                 6
                              BOX 743808
CITY OF ORLANDO               ATLANTA, GA 30374‐3808       CST00084                               Water/Sewer                     $                10 $                10
                              BOX 743808
CITY OF ORLANDO               ATLANTA, GA 30374‐3808       CST00303                               Water/Sewer                     $            3,923 $              3,923
                              PUBLIC INFORMATION OFFICER
                              300 W THIRD ST
CITY OF OXNARD                OXNARD, CA 93030                                                    Waste                           $              200 $               200

                                                                                                                                                                                                                       15 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 16 of 69
                                                                                  The Utilities List

                     Provider                    Address        Account Number(s) (if known)                Service(s)        Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                              Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                             Deposit (in $)
                                120 E KAUFMAN
CITY OF PARIS                   PARIS, TX 75460              0050001780000                         Water/Sewer           $                20 $                20
                                70 MCCURDY AVE S
                                PO BOX 309
CITY OF RAINSVILLE              RAINSVILLE, AL 35986         0804802901                            Water/Sewer & Waste   $                52 $                52
                                222 W HARGETT ST
CITY OF RALEIGH                 RALEIGH, NC 27601            5474510000                            Water/Sewer           $              258 $               258
                                915 3RD ST
CITY OF RAWLINS                 RAWLINS, WY 82301            9178002                               Water/Sewer & Waste   $                19 $                19
                                1 E 1ST ST
CITY OF RENO                    RENO, NV 89505               406096001                             Water/Sewer           $                23 $                23
                                1 E 1ST ST
CITY OF RENO                    RENO, NV 89505               858847001                             Water/Sewer           $                18 $                18
                                1 E 1ST ST
CITY OF RENO                    RENO, NV 89505               858885001                             Water/Sewer           $                18 $                18
                                1 E 1ST ST
CITY OF RENO                    RENO, NV 89505               858897001                             Water/Sewer           $                21 $                21
                                1 E 1ST ST
CITY OF RENO                    RENO, NV 89505               858902001                             Water/Sewer           $                18 $                18
                                1 E 1ST ST
CITY OF RENO                    RENO, NV 89505               864810001                             Water/Sewer           $                27 $                27
                                1 E 1ST ST
CITY OF RENO                    RENO, NV 89505               865058001                             Water/Sewer           $            7,087 $              7,087
                                1 E 1ST ST
CITY OF RENO                    RENO, NV 89505               872491001                             Water/Sewer           $                92 $                92
                                1 E 1ST ST
CITY OF RENO                    RENO, NV 89505               899437001                             Water/Sewer           $                24 $                24
                                425 E STATE ST
CITY OF ROCKFORD                ROCKFORD, IL 61104           018016100                             Water/Sewer           $              312 $               312
                                425 E STATE ST
CITY OF ROCKFORD                ROCKFORD, IL 61104           018027200                             Water/Sewer           $                    8 $                 8
                                425 E STATE ST
CITY OF ROCKFORD                ROCKFORD, IL 61104           200025400                             Water                 $                32 $                32
                                425 E STATE ST
CITY OF ROCKFORD                ROCKFORD, IL 61104           200025411                             Water                 $                32 $                32
                                38 HILL ST
CITY OF ROSWELL                 ROSWELL, GA 30075            388771660                             Water/Sewer & Waste   $                73 $                73
                                38 HILL ST
CITY OF ROSWELL                 ROSWELL, GA 30075            3887745916                            Waste                 $                57 $                57
                                72 W COLLEGE AVE
CITY OF SAN ANGELO              SAN ANGELO, TX 76903         86127180254                           Water/Sewer           $                54 $                54
                                72 W COLLEGE AVE
CITY OF SAN ANGELO              SAN ANGELO, TX 76903         86151182060                           Water/Sewer           $                37 $                37
                                72 W COLLEGE AVE
CITY OF SAN ANGELO              SAN ANGELO, TX 76903         16059733274                           Water                 $                14 $                14
                                505 TRAVIS ST
CITY OF SHREVEPORT              SHREVEPORT, LA 71101         551034823023                          Water/Sewer           $                12 $                12
                                76 EAST HIGH STREET
CITY OF SPRINGFIELD OH          SPRINGFIELD, OH 45502‐1214   27226052671                           Water/Sewer           $                46 $                46
                                76 EAST HIGH STREET
CITY OF SPRINGFIELD OH          SPRINGFIELD, OH 45502‐1214   8338016757                            Water/Sewer           $           19,030 $             19,030
                                76 EAST HIGH STREET
CITY OF SPRINGFIELD OH          SPRINGFIELD, OH 45502‐1214   8340016761                            Water/Sewer           $              122 $               122
                                76 EAST HIGH STREET
CITY OF SPRINGFIELD OH          SPRINGFIELD, OH 45502‐1214   8341016763                            Water/Sewer           $              128 $               128
                                76 EAST HIGH STREET
CITY OF SPRINGFIELD OH          SPRINGFIELD, OH 45502‐1214   78776016433                           Water                 $                83 $                83


                                                                                                                                                                                                              16 of 69
                                      Case 19-36313 Document 16-1 Filed
                                                                   Exhibit Ain TXSB on 11/12/19 Page 17 of 69
                                                                                   The Utilities List

                     Provider                     Address        Account Number(s) (if known)                  Service(s)         Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                  Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                 Deposit (in $)
                                 76 EAST HIGH STREET
CITY OF SPRINGFIELD OH           SPRINGFIELD, OH 45502‐1214   78777016441                           Water                    $                   35 $             35
                                 76 EAST HIGH STREET
CITY OF SPRINGFIELD OH           SPRINGFIELD, OH 45502‐1214   82275061253                           Water                    $                   17 $             17
                                 76 EAST HIGH STREET
CITY OF SPRINGFIELD OH           SPRINGFIELD, OH 45502‐1214   84142065327                           Water                    $                   18 $             18
                                 175 E 200 N
CITY OF ST GEORGE                ST GEORGE, UT 84770          1528005000                            Electric & Water/Sewer   $              512 $               512
                                 175 E 200 N
CITY OF ST GEORGE                ST GEORGE, UT 84770          8500500001                            Water/Sewer              $               ‐      $          6,781 $         13,480
                                 175 E 200 N
CITY OF ST GEORGE                ST GEORGE, UT 84770          8500500101                            Water/Sewer              $            1,268 $              7,967
                                 723 S LEWIS ST
CITY OF STILLWATER               STILLWATER, OK 74074         15162355580                           Electric                 $                   10 $             10
                                 3 FREEMAN AVE
CITY OF TALLASSEE                TALLASSEE, AL 36078          140600002                             Water/Sewer              $                   19 $             19
                                 306 E JACKSON ST
CITY OF TAMPA UTILITIES          TAMPA, FL 33602              2118657                               Water/Sewer & Waste      $              463 $               463
                                 405 3RD ST E
                                 PO BOX 528
CITY OF THIEF RIVER FALLS        DELANO, MN 55328             0002470802007                         Electric                 $                   37 $             37
                                 405 3RD ST E
                                 PO BOX 528
CITY OF THIEF RIVER FALLS        DELANO, MN 55328             0002471002000                         Electric & Water/Sewer   $            1,156 $              1,156
                                 405 3RD ST E
                                 PO BOX 528
CITY OF THIEF RIVER FALLS        DELANO, MN 55328             0002471101006                         Water/Sewer              $                   60 $             60
                                 405 3RD ST E
                                 PO BOX 528
CITY OF THIEF RIVER FALLS        DELANO, MN 55328             0303000601009                         Electric & Water/Sewer   $            2,232 $              2,232
                                 130 1ST ST E
CITY OF TIFTON GA                TIFTON, GA 31794             4402560                               Water/Sewer              $                   14 $             14
                                 130 1ST ST E
CITY OF TIFTON GA                TIFTON, GA 31794             4402580                               Water/Sewer              $                   19 $             19
                                 500 W. BIG BEAVER RD
CITY OF TROY                     TROY, MICHIGAN 48084         020230001                             Electric                 $                   41 $             41
                                 UTILITIES SERVICES
CITY OF TULSA                    TULSA, OK 74187‐0002         102367612                             Water/Sewer              $           12,127 $             12,127
                                 UTILITIES SERVICES
CITY OF TULSA                    TULSA, OK 74187‐0002         103677035                             Water/Sewer & Waste      $           23,680 $             23,680
                                 UTILITIES SERVICES
CITY OF TULSA                    TULSA, OK 74187‐0002         105178487                             Water/Sewer              $                   64 $             64
                                 UTILITIES SERVICES
CITY OF TULSA                    TULSA, OK 74187‐0002         105672257                             Water/Sewer & Waste      $              149 $               149
                                 UTILITIES SERVICES
CITY OF TULSA                    TULSA, OK 74187‐0002         108156787                             Water/Sewer              $                   68 $             68
                                 UTILITIES SERVICES
CITY OF TULSA                    TULSA, OK 74187‐0002         108881889                             Water/Sewer              $                   96 $             96
                                 UTILITIES SERVICES
CITY OF TULSA                    TULSA, OK 74187‐0002         102351954                             Water                    $                   12 $             12
                                 UTILITIES SERVICES
CITY OF TULSA                    TULSA, OK 74187‐0002         102367620                             Water                    $                    4 $                 4
                                 UTILITIES SERVICES
CITY OF TULSA                    TULSA, OK 74187‐0002         106332687                             Water                    $              126 $               126
                                 71 E TROY ST
CITY OF TUPELO WATER & LIGHT     TUPELO, MS 38804             204991105033                          Electric & Water/Sewer   $              149 $               149
                                 2230 6TH ST
CITY OF TUSCALOOSA WATER & SWR   TUSCALOOSA, AL 35401         025225                                Water/Sewer              $                   18 $             18

                                                                                                                                                                                                                  17 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 18 of 69
                                                                                      The Utilities List

                      Provider                   Address            Account Number(s) (if known)                  Service(s)        Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                    Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                   Deposit (in $)
                                 203 MAIN AVE E
CITY OF TWIN FALLS               TWIN FALLS, ID 83301            005066000                             Water/Sewer             $                23 $                23
                                 1016 MYRTLE ST
CITY OF VALDOSTA                 VALDOSTA, GA 31601              350222014                             Water/Sewer             $                36 $                36
                                 700 MAIN ST, STE 110
CITY OF VICTORIA TX              VICTORIA, TX 77901              018091600                             Water/Sewer             $                20 $                20
                                 425 FRANKLIN AVE
CITY OF WACO (TX)                WACO, TX 76701                  19520211395                           Water/Sewer             $                58 $                58
                                 PO BOX 9
CITY OF WASHINGTON               WASHINGTON, GA 30673            9007351                               Electric                $                15 $                15
                                 417 PENDLETON ST
CITY OF WAYCROSS                 WAYCROSS, GA 31501              1627                                  Water/Sewer             $                23 $                23
                                 CITY HALL 417 PENDLETON ST
CITY OF WAYCROSS                 WAYCROSS, GA 31501                                                    Waste                   $                82 $                82
                                 2240 MINTON RD, 1ST FL
CITY OF WEST MELBOURNE           WEST MELBOURNE, FL 32904‐4917   016821                                Water/Sewer             $                54 $                54
                                 401 CLEMATIS ST, 1ST FL
CITY OF WEST PALM BEACH          WEST PALM BEACH, FL 33401       41196646100                           Water/Sewer & Waste     $              582 $               582
                                 401 CLEMATIS ST, 1ST FL
CITY OF WEST PALM BEACH          WEST PALM BEACH, FL 33401       71984646103                           Water/Sewer & Waste     $              270 $               270
                                 1300 7TH STREET
CITY OF WICHITA FALLS TX         WICHITA FALLS, TX 76307‐7531    10221022                              Water/Sewer & Waste     $                55 $                55
                                 1300 7TH STREET
CITY OF WICHITA FALLS TX         WICHITA FALLS, TX 76307‐7531    10241024                              Water/Sewer & Waste     $              127 $               127
                                 4400 NEW JERSEY AVE
CITY OF WILDWOOD SEWER           WILDWOOD, NJ 08260              20620400                              Water/Sewer             $                    9 $                 9
                                 4400 NEW JERSEY AVE
CITY OF WILDWOOD WATER           WILDWOOD, NJ 08260              20620400                              Water/Sewer             $                14 $                14
                                 BOX 1306
CITY OF WILLISTON                WILLISTON, ND 58802‐1306        0286600                               Water/Sewer & Waste     $                28 $                28
                                 WINDOM CITY HALL
                                 444 9TH STREET
                                 PO BOX 38
CITY OF WINDOM UTILITIES         WINDOM, MN 56101‐0038           000269014                             Electric                $                28 $                28
                                 101 N MAIN STREET
                                 PO BOX 2511
CITY OF WINSTON‐SALEM            WINSTON‐SALEM, NC 27101         2188424                               Water/Sewer             $              358 $               358
                                 101 N MAIN STREET
                                 PO BOX 2511
CITY OF WINSTON‐SALEM            WINSTON‐SALEM, NC 27101         2377966                               Water/Sewer & Waste     $           56,369 $             56,369
                                 101 N MAIN STREET
                                 PO BOX 2511
CITY OF WINSTON‐SALEM            WINSTON‐SALEM, NC 27101         2051892                               Water                   $                    7 $                 7
                                 101 N MAIN STREET
                                 PO BOX 2511
CITY OF WINSTON‐SALEM            WINSTON‐SALEM, NC 27101         2075655                               Water                   $              276 $               276
                                 8301 VALLEY CREEK ROAD
CITY OF WOODBURY                 WOODBURY, MN 55125              000066980041010406                    Water/Sewer             $            7,196 $              7,196
                                 8301 VALLEY CREEK ROAD
CITY OF WOODBURY                 WOODBURY, MN 55125              000066990041012006                    Water/Sewer             $                13 $                13
                                 922 ESTATES DRIVE
CITY OF WOODWAY                  WOODWAY, TX 76712                                                     Waste                   $                25 $                25
                                 829 BIG HORN AVENUE
CITY OF WORLAND UTILITIES        WORLAND, WY 82401               11473100                              Water/Sewer & Waste     $                45 $                45
                                 155 28 STREET SW
CITY OF WYOMING                  WYOMING, MI 49509               000030                                Water/Sewer             $           19,916 $             19,916
                                 155 28 STREET SW
CITY OF WYOMING                  WYOMING, MI 49509               509140003                             Water/Sewer             $           12,869 $             12,869

                                                                                                                                                                                                                    18 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 19 of 69
                                                                                   The Utilities List

                    Provider                     Address         Account Number(s) (if known)                  Service(s)        Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                 Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                Deposit (in $)
                                 155 28 STREET SW
CITY OF WYOMING                  WYOMING, MI 49509            510349001                             Water/Sewer             $                33 $                33
                                 155 28 STREET SW
CITY OF WYOMING                  WYOMING, MI 49509            511696002                             Water/Sewer             $                36 $                36
                                 155 28 STREET SW
CITY OF WYOMING                  WYOMING, MI 49509            515260002                             Water/Sewer             $                10 $                10
                                 155 28 STREET SW
CITY OF WYOMING                  WYOMING, MI 49509            517625001                             Water/Sewer             $                38 $                38
                                 155 28 STREET SW
CITY OF WYOMING                  WYOMING, MI 49509            519415001                             Water/Sewer             $              109 $               109
                                 1200 THIRD AVE, STE 100
CITY TREASURER‐SAN DIEGO         SAN DIEGO, CA 92101          610000035485                          Water/Sewer             $              213 $               213
                                 PO BOX 551
CITY UTILITIES                   SPRINGFIELD, MO 65801        646100                                Water/Sewer             $           28,860 $             28,860
                                 PO BOX 551
CITY UTILITIES                   SPRINGFIELD, MO 65801        646110                                Water/Sewer             $            2,359 $              2,359
                                 PO BOX 551
CITY UTILITIES                   SPRINGFIELD, MO 65801        646115                                Water/Sewer             $              212 $               212
                                 PO BOX 551
CITY UTILITIES                   SPRINGFIELD, MO 65801        SUIZADAIRYGROUPLLC                    Water/Sewer             $            5,532 $              5,532
                                 PO BOX 551
CITY UTILITIES ‐SPRINGFIELD MO   SPRINGFIELD, MO 65801        4870000060                            Electric                $                25 $                25
                                 PO BOX 551
CITY UTILITIES ‐SPRINGFIELD MO   SPRINGFIELD, MO 65801        5870000060                            Electric                $              107 $               107
                                 5857 EAST FLAMINGO ROAD
CLARK COUNTY WATER RECL DIST     LAS VEGAS, NV 89122          3916300000                            Water/Sewer & Waste     $              576 $               576
                                 2215 MADISON STREET
CLARKSVILLE GAS & WATER DEPT     CLARKSVILLE, TN 37043        0066598300                            Gas & Water/Sewer       $              118 $               118
                                 2215 MADISON STREET
CLARKSVILLE GAS & WATER DEPT     CLARKSVILLE, TN 37043        0066599300                            Water                   $                    0 $                 0
                                 2030 DONAHUE FERRY ROAD
                                 PO BOX 5000
CLECO POWER LLC                  PINEVILLE, LA 71361‐5000     200001269568                          Electric                $              230 $               230
                                 2030 DONAHUE FERRY ROAD
                                 PO BOX 5000
CLECO POWER LLC                  PINEVILLE, LA 71361‐5000     200003033228                          Electric                $                30 $                30
                                 PO BOX 1028
COAST EPA                        KILN, MS 39556               26971001                              Electric                $              520 $               520
                                 PO BOX 1028
COAST EPA                        KILN, MS 39556               29356001                              Electric                $                71 $                71
                                 111 S CASCADE AVENUE
COLORADO SPRINGS UTILITIES       COLORADO SPRINGS, CO 80903   3648600412                            Water/Sewer             $              191 $               191
                                 111 S CASCADE AVENUE
COLORADO SPRINGS UTILITIES       COLORADO SPRINGS, CO 80903   8578212223                            Electric & Gas          $            1,470 $              1,470
                                 PO BOX 3608
COLQUITT ELECTRIC                MOULTRIE, GA 31776           20094211001                           Electric                $                47 $                47
                                 PO BOX 2025
COLUMBIA GAS OF MASSACHUSETTS    SPRINGFIELD, MA 1102         2032180058                            Gas                     $                23 $                23
                                 PO BOX 2025
COLUMBIA GAS OF MASSACHUSETTS    SPRINGFIELD, MA 1102         2284970004                            Gas                     $            1,619 $              1,619
                                 PO BOX 2025
COLUMBIA GAS OF MASSACHUSETTS    SPRINGFIELD, MA 1102         4254070040                            Gas                     $            2,066 $              2,066
                                 PO BOX 2025
COLUMBIA GAS OF MASSACHUSETTS    SPRINGFIELD, MA 1102         4713270007                            Gas                     $              186 $               186
                                 PO BOX 2025
COLUMBIA GAS OF MASSACHUSETTS    SPRINGFIELD, MA 1102         5023440041                            Gas                     $            6,667 $              6,667
                                 PO BOX 2025
COLUMBIA GAS OF MASSACHUSETTS    SPRINGFIELD, MA 1102         6076770002                            Gas                     $            9,241 $              9,241

                                                                                                                                                                                                                 19 of 69
                                    Case 19-36313 Document 16-1 Filed
                                                                 Exhibit Ain TXSB on 11/12/19 Page 20 of 69
                                                                               The Utilities List

                 Provider                      Address       Account Number(s) (if known)                  Service(s)                Adequate              Average Two    Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                     Assurance             Week Spend       Amount        Amount           Amount
                                                                                                                                    Deposit (in $)
                                PO BOX 2025
COLUMBIA GAS OF MASSACHUSETTS   SPRINGFIELD, MA 1102      7352820051                            Gas                             $            2,198 $              2,198
                                PO BOX 2025
COLUMBIA GAS OF MASSACHUSETTS   SPRINGFIELD, MA 1102      7704120005                            Gas                             $              132 $               132
                                200 CIVIC CENTER DR
COLUMBIA GAS OF OHIO            COLUMBUS, OH 43215        000025230000000                       Gas                             $            1,754 $              1,754
                                200 CIVIC CENTER DR
COLUMBIA GAS OF OHIO            COLUMBUS, OH 43215        000049250000006                       Gas                             $            1,809 $              1,809
                                200 CIVIC CENTER DR
COLUMBIA GAS OF OHIO            COLUMBUS, OH 43215        115821610010003                       Gas                             $              300 $               300
                                200 CIVIC CENTER DR
COLUMBIA GAS OF OHIO            COLUMBUS, OH 43215        115821610030001                       Gas                             $              309 $               309
                                PO BOX 2318
COLUMBIA GAS OF VIRGINIA        COLUMBUS, OH 43216‐2318   100344130030001                       Gas                             $                   54 $             54
                                PO BOX 2318
COLUMBIA GAS OF VIRGINIA        COLUMBUS, OH 43216‐2318   100344130050009                       Gas                             $                   22 $             22
                                PO BOX 2318
COLUMBIA GAS OF VIRGINIA        COLUMBUS, OH 43216‐2318   157193210010000                       Gas                             $                   89 $             89
                                201 PICKENS LANE
COLUMBIA POWER & WATER SYSTEM   COLUMBIA, TN 38401        171650                                Electric, Water/Sewer & Waste   $              478 $               478
                                PO BOX 805379
COM ED                          CHICAGO, IL 60680‐5379    0275001002                            Electric                        $               ‐      $           900 $      177,808
                                PO BOX 805379
COM ED                          CHICAGO, IL 60680‐5379    0681116003                            Electric                        $               ‐      $          2,355
                                PO BOX 805379
COM ED                          CHICAGO, IL 60680‐5379    1199499003                            Electric                        $               ‐      $         19,914
                                PO BOX 805379
COM ED                          CHICAGO, IL 60680‐5379    1528154002                            Electric                        $               ‐      $         13,768
                                PO BOX 805379
COM ED                          CHICAGO, IL 60680‐5379    1862281008                            Electric                        $               ‐      $          8,970
                                PO BOX 805379
COM ED                          CHICAGO, IL 60680‐5379    2235134006                            Electric                        $               ‐      $             48
                                PO BOX 805379
COM ED                          CHICAGO, IL 60680‐5379    3212724021                            Electric                        $               ‐      $           213
                                PO BOX 805379
COM ED                          CHICAGO, IL 60680‐5379    3876244006                            Electric                        $               ‐      $           118
                                PO BOX 805379
COM ED                          CHICAGO, IL 60680‐5379    8963006017                            Electric                        $               ‐      $             58
                                ONE COMCAST CENTER
COMCAST                         PHILADELPHIA, PA 19103                                          Cable/Pay Tv Services           $            2,163 $              2,163
                                ONE COMCAST CENTER
COMCAST BOSTON CS 1X            PHILADELPHIA, PA 19103                                          Cable/Pay Tv Services           $              154 $               154
                                ONE COMCAST CENTER
COMCAST BUSINESS SVCS           PHILADELPHIA, PA 19103                                          Cable/Pay Tv Services           $              173 $               173
                                ONE COMCAST CENTER
COMCAST CABLE COMM              PHILADELPHIA, PA 19103                                          Cable/Pay Tv Services           $              157 $               157
                                ONE COMCAST CENTER
COMCAST CALIFORN CS 1X          PHILADELPHIA, PA 19103                                          Cable/Pay Tv Services           $              166 $               166
                                ONE COMCAST CENTER
COMCAST CALIFORNIA              PHILADELPHIA, PA 19103                                          Cable/Pay Tv Services           $                   41 $             41
                                ONE COMCAST CENTER
COMCAST CHICAGO CS 1X           PHILADELPHIA, PA 19103                                          Cable/Pay Tv Services           $              188 $               188
                                ONE COMCAST CENTER
COMCAST DADE CS 1X              PHILADELPHIA, PA 19103                                          Cable/Pay Tv Services           $                   78 $             78
                                ONE COMCAST CENTER
COMCAST DENVER CS 1X            PHILADELPHIA, PA 19103                                          Cable/Pay Tv Services           $              123 $               123
                                ONE COMCAST CENTER
COMCAST JACKSONV CS 1X          PHILADELPHIA, PA 19103                                          Cable/Pay Tv Services           $              237 $               237

                                                                                                                                                                                                                  20 of 69
                                    Case 19-36313 Document 16-1 Filed
                                                                 Exhibit Ain TXSB on 11/12/19 Page 21 of 69
                                                                              The Utilities List

                  Provider                     Address      Account Number(s) (if known)                  Service(s)           Adequate              Average Two       Surety Bond    Cash Deposit   Letter of Credit
                                                                                                                               Assurance             Week Spend          Amount         Amount           Amount
                                                                                                                              Deposit (in $)
                               ONE COMCAST CENTER
COMCAST THREE CS 1X            PHILADELPHIA, PA 19103                                          Cable/Pay Tv Services      $                   91 $             91
                               ONE COMCAST CENTER
COMCAST/XFINITY                PHILADELPHIA, PA 19103                                          Cable/Pay Tv Services      $              298 $               298
                               PO BOX 548
COMMERCIAL ENERGY OF MONTANA   CUT BANK, MT 59427        210688752                             Gas                        $              183 $               183
                               PO BOX 548
COMMERCIAL ENERGY OF MONTANA   CUT BANK, MT 59427        210689677                             Gas                        $            2,085 $              2,085
                               PO BOX 548
COMMERCIAL ENERGY OF MONTANA   CUT BANK, MT 59427        3230                                  Gas                        $              167 $               167
                               121 S 17TH ST
CONSOLIDATED COMMUNICATIO      MATTOON, IL 61938                                               Phone Serv/Equip Utility   $              151 $               151
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       6483077                               Electric                   $               ‐      $         18,510 $       3,500,000
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       6508422                               Electric                   $               ‐      $           173
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       7965752                               Electric                   $               ‐      $          9,464
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       7965753                               Electric                   $               ‐      $         12,405
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       7991086                               Electric                   $               ‐      $         54,851
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       7991087                               Electric                   $               ‐      $          2,855
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       7991088                               Electric                   $               ‐      $           306
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       7991089                               Electric                   $               ‐      $           204
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       8045240                               Electric                   $               ‐      $           113
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       8045241                               Electric                   $               ‐      $                 3
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       8045242                               Electric                   $               ‐      $         22,525
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       8045243                               Electric                   $               ‐      $             51
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       8045244                               Electric                   $               ‐      $             28
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       8045245                               Electric                   $               ‐      $           105
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       8045246                               Electric                   $               ‐      $         10,512
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       8045249                               Electric                   $               ‐      $           201
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       8217600                               Electric                   $               ‐      $         12,315
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       8217601                               Electric                   $               ‐      $          3,766
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       8217602                               Electric                   $               ‐      $           309
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       8217603                               Electric                   $               ‐      $         15,979
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       8217604                               Electric                   $               ‐      $           861
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       8217605                               Electric                   $               ‐      $           221
                               100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640    BALTIMORE, MD 21202       8217611                               Electric                   $               ‐      $          8,784

                                                                                                                                                                                                                21 of 69
                                  Case 19-36313 Document 16-1 Filed
                                                               Exhibit Ain TXSB on 11/12/19 Page 22 of 69
                                                                            The Utilities List

                 Provider                    Address      Account Number(s) (if known)                  Service(s)        Adequate            Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                          Assurance           Week Spend          Amount        Amount           Amount
                                                                                                                         Deposit (in $)
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8217616                               Electric                $               ‐    $          4,916
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8217617                               Electric                $               ‐    $           172
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8217618                               Electric                $               ‐    $         31,657
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8217619                               Electric                $               ‐    $           476
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8217620                               Electric                $               ‐    $           165
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8217621                               Electric                $               ‐    $           494
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8217622                               Electric                $               ‐    $         41,226
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8217636                               Electric                $               ‐    $         30,367
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8217637                               Electric                $               ‐    $         19,137
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8217642                               Electric                $               ‐    $           313
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8217643                               Electric                $               ‐    $          1,101
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8217644                               Electric                $               ‐    $             54
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8217645                               Electric                $               ‐    $             20
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8301257                               Electric                $               ‐    $           563
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8301258                               Electric                $               ‐    $           308
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8301259                               Electric                $               ‐    $           898
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8301260                               Electric                $               ‐    $         44,462
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733871                               Electric                $               ‐    $           137
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733872                               Electric                $               ‐    $           372
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733873                               Electric                $               ‐    $          2,200
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733874                               Electric                $               ‐    $             91
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733875                               Electric                $               ‐    $           424
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733876                               Electric                $               ‐    $           124
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733877                               Electric                $               ‐    $          3,906
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733878                               Electric                $               ‐    $           302
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733879                               Electric                $               ‐    $          1,843
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733880                               Electric                $               ‐    $                 4
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733881                               Electric                $               ‐    $                 4
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733882                               Electric                $               ‐    $             43

                                                                                                                                                                                                        22 of 69
                                  Case 19-36313 Document 16-1 Filed
                                                               Exhibit Ain TXSB on 11/12/19 Page 23 of 69
                                                                            The Utilities List

                 Provider                    Address      Account Number(s) (if known)                  Service(s)        Adequate            Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                          Assurance           Week Spend          Amount        Amount           Amount
                                                                                                                         Deposit (in $)
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733883                               Electric                $               ‐    $                 4
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733884                               Electric                $               ‐    $             18
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733885                               Electric                $               ‐    $             38
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733886                               Electric                $               ‐    $           120
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733887                               Electric                $               ‐    $                 7
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733888                               Electric                $               ‐    $             10
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733889                               Electric                $               ‐    $             17
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733890                               Electric                $               ‐    $           291
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733891                               Electric                $               ‐    $           568
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733892                               Electric                $               ‐    $           996
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733893                               Electric                $               ‐    $             22
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733895                               Electric                $               ‐    $                 6
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733897                               Electric                $               ‐    $           373
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733898                               Electric                $               ‐    $                 9
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733899                               Electric                $               ‐    $          3,186
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733900                               Electric                $               ‐    $           155
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733901                               Electric                $               ‐    $             91
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733902                               Electric                $               ‐    $          3,402
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733903                               Electric                $               ‐    $         23,353
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733904                               Electric                $               ‐    $           665
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733905                               Electric                $               ‐    $           105
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733906                               Electric                $               ‐    $             14
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733907                               Electric                $               ‐    $           307
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733908                               Electric                $               ‐    $           171
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733909                               Electric                $               ‐    $           198
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733911                               Electric                $               ‐    $         30,346
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733912                               Electric                $               ‐    $           143
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733913                               Electric                $               ‐    $           927
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733914                               Electric                $               ‐    $             74

                                                                                                                                                                                                        23 of 69
                                  Case 19-36313 Document 16-1 Filed
                                                               Exhibit Ain TXSB on 11/12/19 Page 24 of 69
                                                                            The Utilities List

                 Provider                    Address      Account Number(s) (if known)                  Service(s)        Adequate            Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                          Assurance           Week Spend          Amount        Amount           Amount
                                                                                                                         Deposit (in $)
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733915                               Electric                $               ‐    $           330
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733916                               Electric                $               ‐    $             12
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733917                               Electric                $               ‐    $             12
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733918                               Electric                $               ‐    $           205
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733919                               Electric                $               ‐    $          6,893
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733920                               Electric                $               ‐    $          3,398
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733921                               Electric                $               ‐    $                 6
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733922                               Electric                $               ‐    $          1,782
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733923                               Electric                $               ‐    $             97
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733924                               Electric                $               ‐    $          7,589
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733925                               Electric                $               ‐    $                 4
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733926                               Electric                $               ‐    $             18
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733927                               Electric                $               ‐    $           135
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733928                               Electric                $               ‐    $           300
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733929                               Electric                $               ‐    $         37,834
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733930                               Electric                $               ‐    $             49
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733931                               Electric                $               ‐    $           585
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733932                               Electric                $               ‐    $           609
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733933                               Electric                $               ‐    $           313
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733934                               Electric                $               ‐    $           100
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733935                               Electric                $               ‐    $          2,796
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733936                               Electric                $               ‐    $           734
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733937                               Electric                $               ‐    $                 9
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733938                               Electric                $               ‐    $             75
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733939                               Electric                $               ‐    $             95
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733940                               Electric                $               ‐    $           473
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733943                               Electric                $               ‐    $             60
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733944                               Electric                $               ‐    $           200
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733945                               Electric                $               ‐    $           522

                                                                                                                                                                                                        24 of 69
                                  Case 19-36313 Document 16-1 Filed
                                                               Exhibit Ain TXSB on 11/12/19 Page 25 of 69
                                                                            The Utilities List

                 Provider                    Address      Account Number(s) (if known)                  Service(s)        Adequate              Average Two    Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                          Assurance             Week Spend       Amount        Amount           Amount
                                                                                                                         Deposit (in $)
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733946                               Electric                $               ‐      $           106
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733947                               Electric                $               ‐      $           178
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733948                               Electric                $               ‐      $           985
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733949                               Electric                $               ‐      $           256
                              100 CONSTELLATION WAY
CONSTELLATION ELEC BOX 4640   BALTIMORE, MD 21202      8733950                               Electric                $               ‐      $         15,154
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5472    BALTIMORE, MD 21202      7905533                               Gas                     $               ‐      $             35
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5473    BALTIMORE, MD 21202      BG131447                              Gas                     $               ‐      $         13,600
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5473    BALTIMORE, MD 21202      BG14207                               Gas                     $               ‐      $          3,625
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5473    BALTIMORE, MD 21202      BG152417                              Gas                     $               ‐      $          4,881
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5473    BALTIMORE, MD 21202      BG211618                              Gas                     $               ‐      $          4,806
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5473    BALTIMORE, MD 21202      BG212766                              Gas                     $               ‐      $           352
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5473    BALTIMORE, MD 21202      BG301076                              Gas                     $               ‐      $           702
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5473    BALTIMORE, MD 21202      BG301182                              Gas                     $               ‐      $          2,032
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5473    BALTIMORE, MD 21202      BG301183                              Gas                     $               ‐      $           354
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5473    BALTIMORE, MD 21202      BG304260                              Gas                     $               ‐      $          2,916
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5473    BALTIMORE, MD 21202      BG304278                              Gas                     $               ‐      $          3,074
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5473    BALTIMORE, MD 21202      BG304284                              Gas                     $               ‐      $          1,978
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5473    BALTIMORE, MD 21202      BG94677                               Gas                     $               ‐      $         10,112
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5473    BALTIMORE, MD 21202      BG95803                               Gas                     $               ‐      $          5,032
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5473    BALTIMORE, MD 21202      BG95807                               Gas                     $               ‐      $          8,530
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5473    BALTIMORE, MD 21202      BG95809                               Gas                     $               ‐      $         22,292
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5473    BALTIMORE, MD 21202      BG95812                               Gas                     $               ‐      $          4,051
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5473    BALTIMORE, MD 21202      BG96101                               Gas                     $               ‐      $         14,890
                              100 CONSTELLATION WAY
CONSTELLATION GAS BOX 5473    BALTIMORE, MD 21202      BG97134                               Gas                     $               ‐      $          9,711
                              ONE ENERGY PLAZA
CONSUMERS ENERGY              JACKSON, MI 49201        100000142263                          Electric                $           69,311 $             69,311
                              ONE ENERGY PLAZA
CONSUMERS ENERGY              JACKSON, MI 49201        100000361806                          Electric                $                   32 $             32
                              ONE ENERGY PLAZA
CONSUMERS ENERGY              JACKSON, MI 49201        100000362192                          Electric                $              524 $               524
                              ONE ENERGY PLAZA
CONSUMERS ENERGY              JACKSON, MI 49201        100000362424                          Electric                $              737 $               737
                              ONE ENERGY PLAZA
CONSUMERS ENERGY              JACKSON, MI 49201        100000362788                          Electric                $              717 $               717

                                                                                                                                                                                                       25 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 26 of 69
                                                                                        The Utilities List

                    Provider                    Address               Account Number(s) (if known)                  Service(s)           Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                         Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                        Deposit (in $)
                                 ONE ENERGY PLAZA
CONSUMERS ENERGY                 JACKSON, MI 49201                 100014771610                          Electric                   $                   54 $             54
                                 ONE ENERGY PLAZA
CONSUMERS ENERGY                 JACKSON, MI 49201                 100023810565                          Electric                   $                   69 $             69
                                 ONE ENERGY PLAZA
CONSUMERS ENERGY                 JACKSON, MI 49201                 103010670109                          Gas                        $              394 $               394
                                 ONE ENERGY PLAZA
CONSUMERS ENERGY                 JACKSON, MI 49201                 100000005445                          Gas                        $            2,060 $              2,060
                                 C/O MERIDIAN WASTE
                                 5925 CARNEGIE BLVD, STE 370
CONTAINER FIRST SERVICES         CHARLOTTE, NC 28209                                                     Waste                      $              112 $               112
                                 1000 SOUTH 4TH STREET
COUGLES RECYCLING INCORPORATED   HAMBURG, PA 19526                                                       Recycle                    $              442 $               442
                                 25 AUPUNI STREET ROOM 210
COUNTY DIRECTOR OF FINANCE       HILO, HI 96720                    0038937                               Water/Sewer                $            1,372 $              1,372
                                 20 EAST GAY STREET
COUNTY OF ROCKINGHAM             HARRISBURG, VA 22802              12517                                 Water/Sewer                $                   73 $             73
                                 PO BOX 129261
COUNTY OF SAN DIEGO DEH          SAN DIEGO, CA 92112‐9261                                                Waste                      $                   26 $             26
                                 1955 WORKMAN MILL ROAD
COUNTY SANITATIONS DISTS OF LA   WHITTIER, CA 90601                2036363                               Water/Sewer                $           53,702 $             53,702
                                 1955 WORKMAN MILL ROAD
COUNTY SANITATIONS DISTS OF LA   WHITTIER, CA 90601                9244569                               Water/Sewer                $           38,262 $             38,262
                                 7401 FLORIDA BLVD
COX BATON ROUGE COMM             BATON ROUGE, LA 70806                                                   Cable/Pay Tv Services      $                   92 $             92
                                 6205‐A PEACHTREE DUNWOODY RD
COX GAINESVILLE COMM             ATLANTA, GA 30328                                                       Cable/Pay Tv Services      $              130 $               130
                                 4600 KILGORE AVE, STE J‐103
COX HAMPTON RD COMM              HAMPTON, VA 23666                                                       Cable/Pay Tv Services      $                   22 $             22
                                 6205‐B PEACHTREE DUNWOODY RD NE
COX KANSAS COMM                  ATLANTA, GA 30328                                                       Cable/Pay Tv Services      $                   55 $             55
                                 6205‐A PEACHTREE DUNWOODY RD
COX*HAMPTON RD RTL               ATLANTA, GA 30328                                                       Cable/Pay Tv Services      $              232 $               232
                                 1001 LIBERTY AVE, 12TH FL
CPL RETAIL ENERGY                PITTSBURGH, PA 15222              2232692                               Electric                   $                   16 $             16
                                 PO BOX 1771
CPS ENERGY                       SAN ANTONIO, TX 78296             3000072053                            Electric                   $           33,653 $             33,653
                                 PO BOX 1771
CPS ENERGY                       SAN ANTONIO, TX 78296             3000630554                            Gas                        $            3,661 $              3,661
                                 5050 KINGSLEY DR
CTS FRONTIER COMM                CINCINNATI, OH 45227‐1115                                               Phone Serv/Equip Utility   $              376 $               376
                                 5050 KINGSLEY DR
CTS*FRONTIER ONLINEPAY           CINCINNATI, OH 45227‐1115                                               Phone Serv/Equip Utility   $            3,438 $              3,438
                                 5050 KINGSLEY DR
CTS*FRONTIER PHONE PAY           CINCINNATI, OH 45227‐1115                                               Phone Serv/Equip Utility   $              315 $               315
                                 465 E WATER ST
CULLIGAN/ULTRAPURE WAT           ELMIRA, NY 14901                                                        Water                      $                   26 $             26
                                 1940 MADISON STREET
CUMBERLAND EMC                   CLARKSVILLE, TN 37043             326025002                             Electric                   $              848 $               848
                                 PO BOX 17006
DELMARVA POWER                   WILMINGTON, DE 19850‐7006         55010554461                           Electric                   $               ‐      $           338                     $      1,330
                                 3161 WALNUT ST
DENVER SANITARY CO INC           DENVER, CO 80205                                                        Waste                      $              191 $               191
                                 1600 W 12TH AVENUE
DENVER WATER                     DENVER, CO 80204‐3412             0590310000                            Water/Sewer                $                    6 $                 6
                                 1600 W 12TH AVENUE
DENVER WATER                     DENVER, CO 80204‐3412             0830710000                            Water/Sewer                $                   12 $             12


                                                                                                                                                                                                                         26 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 27 of 69
                                                                                  The Utilities List

                  Provider                      Address         Account Number(s) (if known)                  Service(s)        Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                               Deposit (in $)
                                 PO BOX 7847
DEPARTMENT OF PUBLIC UTILITIES   PORTSMOUTH, VA 23707‐0847   045288921802004                       Water/Sewer             $                62 $                62
                                 PO BOX 269
DEPARTMENT OF UTILITIES          TUSCUMBIA, AL 35674         006619300                             Water/Sewer             $                39 $                39
                                 200 SOUTH HIGH STREET
DEPARTMENT OF WATER SUPPLY       WAILUKU, HI 96793‐2155      7768462475                            Water/Sewer             $              271 $               271
                                 ONE GOVERNMENT CENTER
                                 640 JACKSON STREET
DEPT OF PUBLIC UTIL TOLEDO       TOLEDO, OH 43604            770000112191                          Water/Sewer             $           23,850 $             23,850
                                 ONE GOVERNMENT CENTER
                                 640 JACKSON STREET
DEPT OF PUBLIC UTIL TOLEDO       TOLEDO, OH 43604            770000112282                          Water/Sewer             $              420 $               420
                                 ONE GOVERNMENT CENTER
                                 640 JACKSON STREET
DEPT OF PUBLIC UTIL TOLEDO       TOLEDO, OH 43604            770000653251                          Water/Sewer             $                32 $                32
                                 ONE GOVERNMENT CENTER
                                 640 JACKSON STREET
DEPT OF PUBLIC UTIL TOLEDO       TOLEDO, OH 43604            770000654697                          Water                   $                25 $                25
                                 ONE GOVERNMENT CENTER
                                 640 JACKSON STREET
DEPT OF PUBLIC UTIL TOLEDO       TOLEDO, OH 43604            770003034368                          Water                   $                47 $                47
                                 4398 PUA LOKE STREET
DEPT OF WATER COUNTY OF KAUAI    LIHUE, HI 96766‐1600        6226326942                            Water/Sewer             $                59 $                59
                                 PO BOX 30290
DEPT OF WATER SUPPLY             HONOLULU, HI 96820‐0290     0021101600010                         Water/Sewer             $            1,428 $              1,428
                                 1001 LIBERTY AVE, 12TH FL
DIRECT ENERGY BUSINESS NY        PITTSBURGH, PA 15222        42340023915                           Gas                     $            3,269 $              3,269
                                 1001 LIBERTY AVE, 12TH FL
DIRECT ENERGY BUSINESS NY        PITTSBURGH, PA 15222        4234008220                            Gas                     $            1,861 $              1,861
                                 1001 LIBERTY AVE, 12TH FL
DIRECT ENERGY BUSINESS NY        PITTSBURGH, PA 15222        4234008221                            Gas                     $            1,093 $              1,093
                                 1001 LIBERTY AVE, 12TH FL
DIRECT ENERGY BUSINESS NY        PITTSBURGH, PA 15222        62432918238                           Gas                     $           12,834 $             12,834
                                 1001 LIBERTY AVE, 12TH FL
DIRECT ENERGY BUSINESS NY        PITTSBURGH, PA 15222        62432918289                           Gas                     $            3,630 $              3,630
                                 1001 LIBERTY AVE, 12TH FL
DIRECT ENERGY BUSINESS NY        PITTSBURGH, PA 15222        62432918290                           Gas                     $              147 $               147
                                 1001 LIBERTY AVE, 12TH FL
DIRECT ENERGY BUSINESS NY        PITTSBURGH, PA 15222        62432931322                           Gas                     $            4,608 $              4,608
                                 1001 LIBERTY AVE, 12TH FL
DIRECT ENERGY BUSINESS NY        PITTSBURGH, PA 15222        62432985177                           Gas                     $            1,207 $              1,207
                                 9601 S MERIDIAN BLVD
DISH NETWORK‐ONE TIME            ENGLEWOOD, CO 80112                                               Cable/Pay Tv Services   $                59 $                59
                                 154 QUARRY RD
DISPOSAL MANAGEMENT SERV         COAL TOWNSHIP, PA 17866                                           Waste                   $              374 $               374
                                 71 E HIGHWAY 56
DIXIE POWER                      BERYL, UT 84714‐5197        635894                                Electric                $           68,424 $             68,424
                                 71 E HIGHWAY 56
DIXIE POWER                      BERYL, UT 84714‐5197        692445                                Electric                $                24 $                24
                                 71 E HIGHWAY 56
DIXIE POWER                      BERYL, UT 84714‐5197        693060                                Electric                $                75 $                75
                                 24 RAILROAD AVE
DMS DIESEL REPAIR LLC            HILO, HI 96720                                                    Gas                     $            2,608 $              2,608
                                 FORMERLY QUESTAR GAS
DOMINION ENERGY                  RICHMOND, VA 23261          0957948833                            Gas                     $                    4 $                 4
                                 FORMERLY QUESTAR GAS
DOMINION ENERGY                  RICHMOND, VA 23261          3443540000                            Gas                     $                77 $                77


                                                                                                                                                                                                                27 of 69
                                      Case 19-36313 Document 16-1 Filed
                                                                   Exhibit Ain TXSB on 11/12/19 Page 28 of 69
                                                                                 The Utilities List

                  Provider                        Address      Account Number(s) (if known)                  Service(s)             Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                    Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                   Deposit (in $)
                                 FORMERLY QUESTAR GAS
DOMINION ENERGY                  RICHMOND, VA 23261         3634762263                            Gas                          $              202 $               202
                                 FORMERLY QUESTAR GAS
DOMINION ENERGY                  RICHMOND, VA 23261         3951701000                            Gas                          $                24 $                24
                                 FORMERLY QUESTAR GAS
DOMINION ENERGY                  RICHMOND, VA 23261         4827980000                            Gas                          $              447 $               447
                                 FORMERLY QUESTAR GAS
DOMINION ENERGY                  RICHMOND, VA 23261         5170610000                            Gas                          $              234 $               234
                                 FORMERLY QUESTAR GAS
DOMINION ENERGY                  RICHMOND, VA 23261         5563901000                            Gas                          $                90 $                90
                                 FORMERLY QUESTAR GAS
DOMINION ENERGY                  RICHMOND, VA 23261         5894210000                            Gas                          $                26 $                26
                                 FORMERLY QUESTAR GAS
DOMINION ENERGY                  RICHMOND, VA 23261         6307317069                            Gas                          $                24 $                24
                                 FORMERLY QUESTAR GAS
DOMINION ENERGY                  RICHMOND, VA 23261         7086640043                            Gas                          $                    4 $                 4
                                 FORMERLY QUESTAR GAS
DOMINION ENERGY                  RICHMOND, VA 23261         8027260318                            Gas                          $              947 $               947
                                 FORMERLY QUESTAR GAS
DOMINION ENERGY                  RICHMOND, VA 23261         8430894306                            Gas                          $                    2 $                 2
                                 FORMERLY QUESTAR GAS
DOMINION ENERGY                  RICHMOND, VA 23261         8779210000                            Gas                          $            1,016 $              1,016
                                 FORMERLY PSNC ENERGY
DOMINION ENERGY NORTH CAROLINA   COLUMBIA, SC 29202         3198105299034                         Gas                          $                61 $                61
                                 PO BOX 5759
DOMINION ENERGY OHIO             CLEVELAND, OH 44101‐0759   0500008717319                         Gas                          $            1,661 $              1,661
                                 PO BOX 5759
DOMINION ENERGY OHIO             CLEVELAND, OH 44101‐0759   2500035001882                         Gas                          $                52 $                52
                                 PO BOX 5759
DOMINION ENERGY OHIO             CLEVELAND, OH 44101‐0759   7500007193442                         Gas                          $              502 $               502
                                 FORMERLY SCE&G
DOMINION ENERGY SOUTH CAROLINA   COLUMBIA, SC 29202         5197501858561                         Electric                     $              890 $               890
                                 FORMERLY SCE&G
DOMINION ENERGY SOUTH CAROLINA   COLUMBIA, SC 29202         5210095196764                         Electric                     $            1,571 $              1,571
                                 FORMERLY SCE&G
DOMINION ENERGY SOUTH CAROLINA   COLUMBIA, SC 29202         5210095196853                         Electric                     $              197 $               197
                                 BANK ONE CENTER
                                 WEST 3RD ST
DOMINION HOPE                    CLARKSBURG, WV 26301       8100000009966                         Gas                          $                22 $                22
                                 120 TREDEGAR STREET
DOMINION VA&NC POWER             RICHMOND, VA 23219‐4306    0251492484                            Electric                     $              977 $               977
                                 120 TREDEGAR STREET
DOMINION VA&NC POWER             RICHMOND, VA 23219‐4306    1085887501                            Electric                     $                55 $                55
                                 120 TREDEGAR STREET
DOMINION VA&NC POWER             RICHMOND, VA 23219‐4306    1435127509                            Electric                     $                60 $                60
                                 120 TREDEGAR STREET
DOMINION VA&NC POWER             RICHMOND, VA 23219‐4306    3372240006                            Electric                     $              164 $               164
                                 120 TREDEGAR STREET
DOMINION VA&NC POWER             RICHMOND, VA 23219‐4306    4536255005                            Electric                     $            1,185 $              1,185
                                 120 TREDEGAR STREET
DOMINION VA&NC POWER             RICHMOND, VA 23219‐4306    6065630003                            Electric                     $              121 $               121
                                 120 TREDEGAR STREET
DOMINION VA&NC POWER             RICHMOND, VA 23219‐4306    9519092317                            Electric                     $              553 $               553
                                 120 TREDEGAR STREET
DOMINION VA&NC POWER             RICHMOND, VA 23219‐4306    9851520008                            Electric                     $                    8 $                 8
                                 1431 N 26TH ST, #101
DS TECH                          ESCANABA, MI 49829                                               Computer Network/Info Svcs   $                13 $                13


                                                                                                                                                                                                                    28 of 69
                                Case 19-36313 Document 16-1 Filed
                                                             Exhibit Ain TXSB on 11/12/19 Page 29 of 69
                                                                            The Utilities List

                Provider                    Address       Account Number(s) (if known)                  Service(s)        Adequate              Average Two    Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                          Assurance             Week Spend       Amount        Amount           Amount
                                                                                                                         Deposit (in $)
                           PO BOX 740786
DTE ENERGY                 CINCINNATI, OH 45274‐0786   910021193487                          Gas                     $                   36 $             36
                           PO BOX 740786
DTE ENERGY                 CINCINNATI, OH 45274‐0786   910021753116                          Gas                     $                   57 $             57
                           PO BOX 740786
DTE ENERGY                 CINCINNATI, OH 45274‐0786   910036759132                          Electric                $              718 $               718
                           PO BOX 740786
DTE ENERGY                 CINCINNATI, OH 45274‐0786   910040498966                          Gas                     $            4,447 $              4,447
                           PO BOX 740786
DTE ENERGY                 CINCINNATI, OH 45274‐0786   910040740276                          Electric                $            4,210 $              4,210
                           2230 E IMPERIAL HWY
DTV                        EL SEGUNDO, CA 90245                                              Cable/Pay Tv Services   $              284 $               284
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        0001351191                            Electric                $               ‐      $           313                  $      1,230
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        0002118746                            Electric                $               ‐      $           855                                 $       435,165
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        0002118747                            Electric                $               ‐      $           244
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        0002247474                            Electric                $               ‐      $           715
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        0002247475                            Electric                $               ‐      $          1,038
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        0002247476                            Electric                $               ‐      $           561
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        0002247478                            Electric                $               ‐      $           250
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        0002783244                            Electric                $               ‐      $           170
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        0003493705                            Electric                $               ‐      $         47,702
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        1147635729                            Electric                $               ‐      $           133
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        1273653565                            Electric                $               ‐      $          1,340                 $      5,245
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        1313800046                            Electric                $               ‐      $           241                  $        965
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        1420264250                            Electric                $               ‐      $         12,924                 $     51,320
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        1420361285                            Electric                $               ‐      $             69
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        1439294679                            Electric                $               ‐      $             98                 $        385
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        1521222863                            Electric                $               ‐      $         37,993
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        1669556363                            Electric                $               ‐      $           700
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        1701643736                            Electric                $               ‐      $           157
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        1771782018                            Electric                $               ‐      $          1,658
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        1813628625                            Electric                $               ‐      $           268
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        1880836250                            Electric                $               ‐      $             79                 $        325
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        1888402518                            Electric                $               ‐      $           574
                           40 W BROAD ST, STE 690
DUKE ENERGY CAROLINAS      GREENVILLE, SC 29601        2009678648                            Electric                $               ‐      $           343

                                                                                                                                                                                                       29 of 69
                                   Case 19-36313 Document 16-1 Filed
                                                                Exhibit Ain TXSB on 11/12/19 Page 30 of 69
                                                                                 The Utilities List

                   Provider                    Address         Account Number(s) (if known)                  Service(s)        Adequate              Average Two    Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                               Assurance             Week Spend       Amount        Amount           Amount
                                                                                                                              Deposit (in $)
                              PO BOX 14042
DUKE ENERGY FLORIDA           ST PETERSBURG, FL 33733       0161750250                            Electric                $              162 $               162
                              PO BOX 14042
DUKE ENERGY FLORIDA           ST PETERSBURG, FL 33733       0753288489                            Electric                $                   49 $             49
                              PO BOX 14042
DUKE ENERGY FLORIDA           ST PETERSBURG, FL 33733       2623320536                            Electric                $              413 $               413
                              PO BOX 14042
DUKE ENERGY FLORIDA           ST PETERSBURG, FL 33733       4930546593                            Electric                $                   68 $             68
                              PO BOX 14042
DUKE ENERGY FLORIDA           ST PETERSBURG, FL 33733       5150270595                            Electric                $              162 $               162
                              PO BOX 14042
DUKE ENERGY FLORIDA           ST PETERSBURG, FL 33733       5150558610                            Electric                $            6,497 $             21,887                                $        15,390
                              PO BOX 14042
DUKE ENERGY FLORIDA           ST PETERSBURG, FL 33733       5150702627                            Electric                $                   89 $             89
                              PO BOX 14042
DUKE ENERGY FLORIDA           ST PETERSBURG, FL 33733       5150846633                            Electric                $            1,163 $              1,163
                              PO BOX 14042
DUKE ENERGY FLORIDA           ST PETERSBURG, FL 33733       6240288480                            Electric                $              108 $               108
                              1000 EAST MAIN STREET
DUKE ENERGY INDIANA           PLAINFIELD, IN 46168          05403118011                           Electric                $               ‐      $           192                                 $       169,420
                              1000 EAST MAIN STREET
DUKE ENERGY INDIANA           PLAINFIELD, IN 46168          21703780013                           Electric                $               ‐      $             62
                              1000 EAST MAIN STREET
DUKE ENERGY INDIANA           PLAINFIELD, IN 46168          22103731015                           Electric                $               ‐      $             52
                              1000 EAST MAIN STREET
DUKE ENERGY INDIANA           PLAINFIELD, IN 46168          23203126026                           Electric                $               ‐      $             11
                              1000 EAST MAIN STREET
DUKE ENERGY INDIANA           PLAINFIELD, IN 46168          23603047010                           Electric                $               ‐      $          1,113
                              1000 EAST MAIN STREET
DUKE ENERGY INDIANA           PLAINFIELD, IN 46168          35403118018                           Electric                $               ‐      $             24
                              1000 EAST MAIN STREET
DUKE ENERGY INDIANA           PLAINFIELD, IN 46168          56103838016                           Electric                $               ‐      $           302                  $      1,990
                              1000 EAST MAIN STREET
DUKE ENERGY INDIANA           PLAINFIELD, IN 46168          69602012034                           Electric                $               ‐      $           126
                              1000 EAST MAIN STREET
DUKE ENERGY INDIANA           PLAINFIELD, IN 46168          83803047025                           Electric                $               ‐      $           996
                              1000 EAST MAIN STREET
DUKE ENERGY INDIANA           PLAINFIELD, IN 46168          84403118019                           Electric                $               ‐      $             33
                              1000 EAST MAIN STREET
DUKE ENERGY INDIANA           PLAINFIELD, IN 46168          94403118014                           Electric                $               ‐      $             12
                              1000 EAST MAIN STREET
DUKE ENERGY INDIANA           PLAINFIELD, IN 46168          94803047027                           Electric                $               ‐      $         40,540                 $    155,735
                              1000 EAST MAIN STREET
DUKE ENERGY INDIANA           PLAINFIELD, IN 46168          98203809018                           Electric                $               ‐      $          2,093
                              139 EAST 4TH STREET
DUKE ENERGY OHIO              CINCINNATI, OH 45202          01703831016                           Electric                $            1,579 $              1,579
                              139 EAST 4TH STREET
DUKE ENERGY OHIO              CINCINNATI, OH 45202          94600125227                           Electric & Gas          $              672 $               672
                              410 SOUTH WILMINGTON STREET
DUKE ENERGY PROGRESS          RALEIGH, NC 27601             3354016770                            Electric                $               ‐      $             16                 $         62
                              410 SOUTH WILMINGTON STREET
DUKE ENERGY PROGRESS          RALEIGH, NC 27601             3363601141                            Electric                $               ‐      $             10                                $         6,206
                              410 SOUTH WILMINGTON STREET
DUKE ENERGY PROGRESS          RALEIGH, NC 27601             3844834022                            Electric                $               ‐      $           459                  $      2,040
                              410 SOUTH WILMINGTON STREET
DUKE ENERGY PROGRESS          RALEIGH, NC 27601             4249045776                            Electric                $               ‐      $           246
                              410 SOUTH WILMINGTON STREET
DUKE ENERGY PROGRESS          RALEIGH, NC 27601             4518681053                            Electric                $               ‐      $          1,081

                                                                                                                                                                                                            30 of 69
                                   Case 19-36313 Document 16-1 Filed
                                                                Exhibit Ain TXSB on 11/12/19 Page 31 of 69
                                                                                   The Utilities List

                   Provider                    Address           Account Number(s) (if known)                  Service(s)           Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                    Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                   Deposit (in $)
                              410 SOUTH WILMINGTON STREET
DUKE ENERGY PROGRESS          RALEIGH, NC 27601               5030425499                            Electric                   $               ‐      $             31
                              410 SOUTH WILMINGTON STREET
DUKE ENERGY PROGRESS          RALEIGH, NC 27601               5085549763                            Electric                   $               ‐      $           205
                              410 SOUTH WILMINGTON STREET
DUKE ENERGY PROGRESS          RALEIGH, NC 27601               5990041013                            Electric                   $               ‐      $           737                     $      3,024
                              410 SOUTH WILMINGTON STREET
DUKE ENERGY PROGRESS          RALEIGH, NC 27601               6776053206                            Electric                   $               ‐      $             19
                              410 SOUTH WILMINGTON STREET
DUKE ENERGY PROGRESS          RALEIGH, NC 27601               8444955556                            Electric                   $               ‐      $           340
                              410 SOUTH WILMINGTON STREET
DUKE ENERGY PROGRESS          RALEIGH, NC 27601               8483882463                            Electric                   $               ‐      $           127
                              410 SOUTH WILMINGTON STREET
DUKE ENERGY PROGRESS          RALEIGH, NC 27601               8560772462                            Electric                   $               ‐      $           250
                              410 SOUTH WILMINGTON STREET
DUKE ENERGY PROGRESS          RALEIGH, NC 27601               8990602149                            Electric                   $               ‐      $           601
                              1009 YOUNGSTOWN KINGSVILLE RD
DUKES SANITARY SERVICE I      VIENNA, OH 44473                                                      Waste                      $              288 $               288
                              CITY HALL
                              720 W WILLOW AVENUE
DUNCAN PUBLIC UTILTIES        DUNCAN, OK 73533                2412160000                            Electric                   $                   30 $             30
                              451 Charles Street
EARTH FIRST AID               Billings, Montana 59101                                               Recycle                    $                68 $                68
                              5539 EL PASO DR
EARTHLINK NORTHEAST           EL PASO, TX 79905                                                     Phone Serv/Equip Utility   $              672 $               672
                              980 HAMMOND DR NE, STE 400
EARTHLINK SE                  ATLANTA, GA 30328                                                     Phone Serv/Equip Utility   $              556 $               556
                              980 HAMMOND DR NE, STE 400
EARTHLINK SOUTHEAST           ATLANTA, GA 30328                                                     Phone Serv/Equip Utility   $            1,108 $              1,108
                              31111 GREENSPOT ROAD
EAST VALLEY WATER DISTRIC     HIGHLAND, CA 92346              0025292801                            Water/Sewer                $                   63 $             63
                              375 11TH ST
                              MS 702
EBMUDTRUCKWASTE/EZ‐PAY        OAKLAND, CA 94607                                                     Waste                      $              500 $               500
                              PO BOX 102
EDISON WATER CO.              BOUND BROOK, NJ 8805            5402842537                            Water/Sewer                $                   59 $             59
                              PO BOX 102
EDISON WATER CO.              BOUND BROOK, NJ 8805            5403356743                            Water/Sewer                $                   44 $             44
                              PO BOX 982
EL PASO ELECTRIC              EL PASO, TX 79960               0584420000                            Electric                   $              156 $               156
                              PO BOX 982
EL PASO ELECTRIC              EL PASO, TX 79960               0794900000                            Electric                   $                    7 $                 7
                              PO BOX 982
EL PASO ELECTRIC              EL PASO, TX 79960               1200920000                            Electric                   $              700 $               700
                              PO BOX 982
EL PASO ELECTRIC              EL PASO, TX 79960               1584420000                            Electric                   $              186 $               186
                              PO BOX 982
EL PASO ELECTRIC              EL PASO, TX 79960               4642000000                            Electric                   $           15,499 $             15,499
                              PO BOX 982
EL PASO ELECTRIC              EL PASO, TX 79960               6100920000                            Electric                   $              174 $               174
                              PO BOX 982
EL PASO ELECTRIC              EL PASO, TX 79960               6610920000                            Electric                   $              182 $               182
                              PO BOX 982
EL PASO ELECTRIC              EL PASO, TX 79960               8425920000                            Electric                   $                    7 $                 7
                              PO BOX 982
EL PASO ELECTRIC              EL PASO, TX 79960               9651900000                            Electric                   $              245 $               245
                              6400 BOEING DRIVE
EL PASO WATER UTILITIES       EL PASO, TX 79925               2003907302                            Water/Sewer                $                   83 $             83


                                                                                                                                                                                                                    31 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 32 of 69
                                                                                    The Utilities List

                    Provider                     Address          Account Number(s) (if known)                  Service(s)           Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                     Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                    Deposit (in $)
                                6400 BOEING DRIVE
EL PASO WATER UTILITIES         EL PASO, TX 79925              2008734300                            Water/Sewer                $            1,942 $              1,942
                                6400 BOEING DRIVE
EL PASO WATER UTILITIES         EL PASO, TX 79925              2008851300                            Water/Sewer                $                   66 $             66
                                6400 BOEING DRIVE
EL PASO WATER UTILITIES         EL PASO, TX 79925              2008907300                            Water/Sewer                $            3,250 $              3,250
                                520 GREEN LANE
ELIZABETHTOWN GAS               UNION, NJ 7083                 3017554561                            Gas                        $              443 $               443
                                PO BOX 932
EMERA MAINE                     BANGOR, ME 04401‐0932          00000000100027111                     Electric                   $              669 $               669
                                PO BOX 932
EMERA MAINE                     BANGOR, ME 04401‐0932          00000000100027123                     Electric                   $              456 $               456
                                445 E HWY 29
                                PO BOX 629
EMERY TELCOM                    ORANGEVILLE, UT 84537                                                Phone Serv/Equip Utility   $                   90 $             90
                                PO DRAWER K
EMPIRE ELECTRIC ASSOC           CORTEZ, CO 81321‐0676          1347001                               Electric                   $              221 $               221
                                PO BOX 208
EMPIRE WASTE SYSTEM (EPAY)      ELLENVILLE, NY 12428           106247                                Waste                      $                   24 $             24
                                1990 POST OAK BLVD, STE 1900
ENGIE RESOURCES                 HOUSTON, TX 77056‐3831         1066041004                            Electric                   $           30,529 $             30,529
                                1990 POST OAK BLVD, STE 1900
ENGIE RESOURCES                 HOUSTON, TX 77056‐3831         1519125002                            Electric                   $                   37 $             37
                                1990 POST OAK BLVD, STE 1900
ENGIE RESOURCES                 HOUSTON, TX 77056‐3831         3528225008                            Electric                   $            3,171 $              3,171
                                1990 POST OAK BLVD, STE 1900
ENGIE RESOURCES                 HOUSTON, TX 77056‐3831         4311254005                            Electric                   $                   54 $             54
                                1990 POST OAK BLVD, STE 1900
ENGIE RESOURCES                 HOUSTON, TX 77056‐3831         6048521004                            Electric                   $              820 $               820
                                1990 POST OAK BLVD, STE 1900
ENGIE RESOURCES                 HOUSTON, TX 77056‐3831         7894135004                            Electric                   $                    1 $                 1
                                1990 POST OAK BLVD, STE 1900
ENGIE RESOURCES                 HOUSTON, TX 77056‐3831         8065084002                            Electric                   $           42,179 $             42,179
                                446 NORTH BOULEVARD
ENTERGY GULF STATES LOUISIANA   BATON ROUGE, LA 70802          157306846                             Electric                   $               ‐      $           103                     $        150
                                446 NORTH BOULEVARD
ENTERGY GULF STATES LOUISIANA   BATON ROUGE, LA 70802          78942323                              Electric                   $              307 $               307
                                PO BOX 8101
ENTERGY LOUISIANA               BATON ROUGE, LA 70891‐8101     126660620                             Electric                   $               ‐      $         26,376 $         55,839
                                PO BOX 8101
ENTERGY LOUISIANA               BATON ROUGE, LA 70891‐8101     133469734                             Electric                   $               ‐      $          1,972
                                PO BOX 8101
ENTERGY LOUISIANA               BATON ROUGE, LA 70891‐8101     146681457                             Electric                   $               ‐      $             21
                                PO BOX 8101
ENTERGY LOUISIANA               BATON ROUGE, LA 70891‐8101     146845029                             Electric                   $               ‐      $           910
                                PO BOX 8101
ENTERGY LOUISIANA               BATON ROUGE, LA 70891‐8101     157306689                             Electric                   $               ‐      $             96
                                PO BOX 8101
ENTERGY LOUISIANA               BATON ROUGE, LA 70891‐8101     28377638                              Electric                   $               ‐      $             53
                                PO BOX 8101
ENTERGY LOUISIANA               BATON ROUGE, LA 70891‐8101     58184987                              Electric                   $               ‐      $           186
                                PO BOX 8105
ENTERGY MISSISSIPPI             BATON ROUGE, LA 70891‐8105     69334043                              Electric                   $              137 $               137
                                PO BOX 8106
ENTERGY NEW ORLEANS             BATON ROUGE, LA 70891‐8106     40880817                              Electric                   $                   35 $             35
                                PO BOX 8106
ENTERGY NEW ORLEANS             BATON ROUGE, LA 70891‐8106     40880908                              Electric                   $                    7 $                 7


                                                                                                                                                                                                                     32 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 33 of 69
                                                                                              The Utilities List

                    Provider                    Address                     Account Number(s) (if known)                  Service(s)             Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                                 Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                                Deposit (in $)
                                 PO BOX 8106
ENTERGY NEW ORLEANS              BATON ROUGE, LA 70891‐8106             11005220                               Electric                     $               ‐      $           785 $          50,000
                                 PO BOX 8104
ENTERGY TEXAS                    BATON ROUGE, LA 70891‐8104             141126912                              Electric                     $              232 $               232
                                 10 WEST ML KING BLVD
EPB                              CHATTANOOGA, TN 37402                                                         Electric                     $              443 $               443
                                 10 WEST MARTIN LUTHER KING BOULEVARD
EPB ELECTRIC POWER BOARD         CHATTANOOGA, TN 37402                  2110428000                             Electric                     $              104 $               104
                                 10 WEST MARTIN LUTHER KING BOULEVARD
EPB ELECTRIC POWER BOARD         CHATTANOOGA, TN 37402                  2110570000                             Electric                     $                   85 $             85
                                 10 WEST MARTIN LUTHER KING BOULEVARD
EPB ELECTRIC POWER BOARD         CHATTANOOGA, TN 37402                  2110980000                             Electric                     $            3,252 $              3,252
                                 340 WEST BAYFRONT PARKWAY
ERIE WATER WORKS                 ERIE, PA 16507‐2004                    361740362240                           Water/Sewer                  $                   29 $             29
                                 340 WEST BAYFRONT PARKWAY
ERIE WATER WORKS                 ERIE, PA 16507‐2004                    361750362250                           Water/Sewer                  $              178 $               178
                                 1009 S CLAREMONT ST
ETHERIC NETWORKS                 SAN MATEO, CA 94402                                                           Computer Network/Info Svcs   $                   53 $             53
                                 PO BOX 418679
EVERGY KANSAS CENTRAL INC        KANSAS CITY, MO 64141‐9679             0865262086                             Electric                     $              313 $               313
                                 PO BOX 418679
EVERGY KANSAS CENTRAL INC        KANSAS CITY, MO 64141‐9679             4021008733                             Electric                     $                   37 $             37
                                 PO BOX 418679
EVERGY KANSAS CENTRAL INC        KANSAS CITY, MO 64141‐9679             8978174460                             Electric                     $              256 $               256
                                 PO BOX 418679
EVERGY KANSAS CENTRAL INC        KANSAS CITY, MO 64141‐9679             9935131748                             Electric                     $              128 $               128
                                 107 SELDEN STREET
EVERSOURCE CT ELECTRIC           BERLIN, CT 6037                        51354577090                            Electric                     $              387 $               387
                                 107 SELDEN STREET
EVERSOURCE CT ELECTRIC           BERLIN, CT 6037                        51777764044                            Electric                     $              374 $               374
                                 PO BOX 270
EVERSOURCE WESTERN MASS ELEC     HARTFORD, CT 06141‐0270                54744816067                            Electric                     $           38,650 $             38,650
                                 PO BOX 270
EVERSOURCE WESTERN MASS ELEC     HARTFORD, CT 06141‐0270                54978928075                            Electric                     $            5,518 $              5,518
                                 15 Mullen Road
F&G RECYCLING LLC                Enfield, CT 06082                      000194‐0001                            Recycle                      $            1,127 $              1,127
                                 144 MCCURDY AVE N
FARMERS TELECOMMUNICATIO         RAINSVILLE, AL 35986                                                          Phone Serv/Equip Utility     $              137 $               137
                                 PO BOX 173940
FERRELLGAS‐DENVER                DENVER CO 80217‐3940                   110023146                              Gas                          $              386 $               386
                                 PO BOX 173940
FERRELLGAS‐DENVER                DENVER CO 80217‐3940                   110026627                              Gas                          $                    7 $                 7
                                 108 S MAIN ST
                                 PO BOX 1069
FIRST PIEDMONT CORP              CHATHAM, VA 24531                                                             Waste                        $                   52 $             52
                                 122 DURWOOD ROAD
FIRST UTILITY DIST OF KNOX CTY   KNOXVILLE, TN 37922                    15051001                               Water/Sewer                  $              191 $               191
                                 2510 HWY 2 EAST
FLATHEAD ELECTRIC COOP. INC.     KALISPELL, MT 59901                    1051893                                Electric                     $              763 $               763
                                 2510 HWY 2 EAST
FLATHEAD ELECTRIC COOP. INC.     KALISPELL, MT 59901                    1320500                                Electric                     $                   25 $             25
                                 711 BROAD STREET
FLORENCE TOWNSHIP WATER&SEWER    FLORENCE, NJ 08518                     34930000                               Water/Sewer                  $            9,184 $              9,184
                                 711 BROAD STREET
FLORENCE TOWNSHIP WATER&SEWER    FLORENCE, NJ 08518                     34930001                               Water/Sewer                  $            7,764 $              7,764
                                 780 AMELIA ISLAND PARKWAY
FLORIDA PUBLIC UTILITIES GAS     FERNANDINA BEACH, FL 32034             01171461                               Gas                          $            1,977 $              1,977


                                                                                                                                                                                                                                 33 of 69
                                    Case 19-36313 Document 16-1 Filed
                                                                 Exhibit Ain TXSB on 11/12/19 Page 34 of 69
                                                                                 The Utilities List

                   Provider                    Address         Account Number(s) (if known)                  Service(s)           Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                  Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                 Deposit (in $)
                               780 AMELIA ISLAND PARKWAY
FLORIDA PUBLIC UTILITIES GAS   FERNANDINA BEACH, FL 32034   P1197046                              Gas                        $              189 $               189
                               780 AMELIA ISLAND PARKWAY
FLORIDA PUBLIC UTILITIES GAS   FERNANDINA BEACH, FL 32034   P1197046                              Gas                        $                    7 $                 7
                               7090 MCCOMBER STREET
FLORIN COUNTY WATER DISTRICT   SACRAMENTO, CA 95828         2551301                               Water/Sewer                $                   29 $             29
                               7090 MCCOMBER STREET
FLORIN COUNTY WATER DISTRICT   SACRAMENTO, CA 95828         2550301                               Water                      $                   79 $             79
                               217 CALHOUN AVENUE
                               PO BOX 1169
FLOYD COUNTY WATER DEPT        ROME, GA 30162‐1169          003695                                Water/Sewer                $                   39 $             39
                               GENERAL MAIL FACILITY
FPL                            MIAMI, FL 33188‐0001         0543068225                            Electric                   $               ‐      $         35,962 $        320,960
                               GENERAL MAIL FACILITY
FPL                            MIAMI, FL 33188‐0001         2078700297                            Electric                   $               ‐      $           129
                               GENERAL MAIL FACILITY
FPL                            MIAMI, FL 33188‐0001         3359374174                            Electric                   $               ‐      $          4,190
                               GENERAL MAIL FACILITY
FPL                            MIAMI, FL 33188‐0001         6224104171                            Electric                   $               ‐      $           815
                               GENERAL MAIL FACILITY
FPL                            MIAMI, FL 33188‐0001         7112225177                            Electric                   $               ‐      $          1,967
                               GENERAL MAIL FACILITY
FPL                            MIAMI, FL 33188‐0001         8577535092                            Electric                   $               ‐      $           368
                               GENERAL MAIL FACILITY
FPL                            MIAMI, FL 33188‐0001         8813933531                            Electric                   $               ‐      $          1,966
                               GENERAL MAIL FACILITY
FPL                            MIAMI, FL 33188‐0001         9487427388                            Electric                   $               ‐      $          2,942
                               PO BOX 242
FSI*ALABAMA POWER              BIRMINGHAM, AL 35292                                               Electric                   $              336 $               336
                               5050 KINGSLEY DR
FSI*FRONTIER                   CINCINNATI, OH 45227‐1115                                          Cable/Pay Tv Services      $            1,547 $              1,547
                               420 LEXINGTON AVE, STE 300
FUSION/BIRCH                   NEW YORK, NY 10170                                                 Phone Serv/Equip Utility   $              252 $               252
                               331 N VERNAL AVE
G & H GARBAGE                  VERNAL, UT 84078                                                   Waste                      $                   23 $             23
                               331 N VERNAL AVE
G & H GARBAGE SERVICE INC      VERNAL, UT 84078             302257                                Waste                      $                    5 $                 5
                               PO BOX 306
GATEWAY PROPANE                DUPO IL 62239                001120                                Gas                        $              320 $               320
                               96 ANNEX
GEORGIA POWER                  ATLANTA, GA 30396‐0001       0017939016                            Electric                   $            1,141 $              1,141
                               96 ANNEX
GEORGIA POWER                  ATLANTA, GA 30396‐0001       0093633017                            Electric                   $              308 $               308
                               96 ANNEX
GEORGIA POWER                  ATLANTA, GA 30396‐0001       0347454175                            Electric                   $              432 $               432
                               96 ANNEX
GEORGIA POWER                  ATLANTA, GA 30396‐0001       0763517095                            Electric                   $              611 $               611
                               96 ANNEX
GEORGIA POWER                  ATLANTA, GA 30396‐0001       1030721004                            Electric                   $              651 $               651
                               96 ANNEX
GEORGIA POWER                  ATLANTA, GA 30396‐0001       1099736018                            Electric                   $              206 $               206
                               96 ANNEX
GEORGIA POWER                  ATLANTA, GA 30396‐0001       1103612032                            Electric                   $              558 $               558
                               96 ANNEX
GEORGIA POWER                  ATLANTA, GA 30396‐0001       1763735003                            Electric                   $                   81 $             81
                               96 ANNEX
GEORGIA POWER                  ATLANTA, GA 30396‐0001       2238976006                            Electric                   $              875 $               875


                                                                                                                                                                                                                  34 of 69
                                      Case 19-36313 Document 16-1 Filed
                                                                   Exhibit Ain TXSB on 11/12/19 Page 35 of 69
                                                                                        The Utilities List

                  Provider                        Address             Account Number(s) (if known)                  Service(s)           Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                         Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                        Deposit (in $)
                                 96 ANNEX
GEORGIA POWER                    ATLANTA, GA 30396‐0001            2663234019                            Electric                   $                12 $                12
                                 96 ANNEX
GEORGIA POWER                    ATLANTA, GA 30396‐0001            2772482007                            Electric                   $                17 $                17
                                 96 ANNEX
GEORGIA POWER                    ATLANTA, GA 30396‐0001            3125772020                            Electric                   $              124 $               124
                                 96 ANNEX
GEORGIA POWER                    ATLANTA, GA 30396‐0001            3900362033                            Electric                   $                13 $                13
                                 96 ANNEX
GEORGIA POWER                    ATLANTA, GA 30396‐0001            4368737020                            Electric                   $            1,108 $              1,108
                                 96 ANNEX
GEORGIA POWER                    ATLANTA, GA 30396‐0001            5124841055                            Electric                   $                12 $                12
                                 96 ANNEX
GEORGIA POWER                    ATLANTA, GA 30396‐0001            5673417041                            Electric                   $              303 $               303
                                 96 ANNEX
GEORGIA POWER                    ATLANTA, GA 30396‐0001            6265969011                            Electric                   $              314 $               314
                                 96 ANNEX
GEORGIA POWER                    ATLANTA, GA 30396‐0001            6364565011                            Electric                   $            1,015 $              1,015
                                 96 ANNEX
GEORGIA POWER                    ATLANTA, GA 30396‐0001            6559628032                            Electric                   $              461 $               461
                                 96 ANNEX
GEORGIA POWER                    ATLANTA, GA 30396‐0001            7084016014                            Electric                   $              733 $               733
                                 96 ANNEX
GEORGIA POWER                    ATLANTA, GA 30396‐0001            7306687031                            Electric                   $            1,278 $              1,278
                                 96 ANNEX
GEORGIA POWER                    ATLANTA, GA 30396‐0001            7327687022                            Electric                   $              896 $               896
                                 96 ANNEX
GEORGIA POWER                    ATLANTA, GA 30396‐0001            9600293006                            Electric                   $                12 $                12
                                 309 SALINA RD
GOLD MEDAL ENVIRON               SEWELL, NJ 8080                                                         Electric                   $                70 $                70
                                 2650 LAFRANIER RD
GRAND TRAVERSE COUNTY            TRAVERSE CITY, MI 49686           5322121                               Water/Sewer                $                18 $                18
                                 P.O. BOX 441370
GREAT LAKES WATER AUTHORITY      DETROIT, MI 48244‐1370            5000544S                              Water/Sewer                $            1,614 $              1,614
                                 4747 SPRING GROVE AVENUE
GREATER CINCINNATI WATER WORKS   CINCINNATI, OH 45232              0164410000                            Water/Sewer                $              127 $               127
                                 BIN NUMBER 53139
GREEN BAY PACKAGING INC (DISC)   MILWAUKEE, WI 53288               15580                                 Recycle                    $              659 $               659
                                 407 W BROAD STREET
GREENVILLE WATER SYSTEM          GREENVILLE, SC 29601              0002211500                            Water/Sewer                $              237 $               237
                                 111 S CHURCH STREET
GROVE HILL WATER WORKS BOARD     GROVE HILL, AL 36451              1069012100                            Water/Sewer                $                    8 $                 8
                                 7900 TYSONS ONE PLACE, STE 1450
GTT COMMUNICATIONS INC           MCLEAN, VA 22102                                                        Phone Serv/Equip Utility   $              146 $               146
                                 3379 PEACHTREE RD NE, STE 925
GTT COMMUNICATIONS, IN           ATLANTA, GA 30326                                                       Phone Serv/Equip Utility   $                24 $                24
                                 HRSD
HAMPTON ROADS SANITATION DIST    BOONE, IA 50037                   2244800002                            Water/Sewer                $                41 $                41
                                 1399 BUSINESS PARK DRIVE SOUTH
                                 PO BOX 190
HANCOCK‐WOOD ELECTRIC            NORTH BALTIMORE, OH 45872‐0190    3892501                               Electric                   $              290 $               290
                                 515 KAMAKEE STREET
HAWAII GAS                       HONOLULU, HI 96814                1098300                               Gas                        $            9,986 $              9,986
                                 515 KAMAKEE STREET
HAWAII GAS                       HONOLULU, HI 96814                192013                                Gas                        $            1,693 $              1,693
                                 515 KAMAKEE STREET
HAWAII GAS                       HONOLULU, HI 96814                577890                                Gas                        $              645 $               645


                                                                                                                                                                                                                         35 of 69
                                   Case 19-36313 Document 16-1 Filed
                                                                Exhibit Ain TXSB on 11/12/19 Page 36 of 69
                                                                             The Utilities List

                    Provider                 Address       Account Number(s) (if known)                  Service(s)           Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                              Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                             Deposit (in $)
                               515 KAMAKEE STREET
HAWAII GAS                     HONOLULU, HI 96814       746131                                Gas                        $              115 $               115
                               1001 BISHOP STREET
HAWAIIAN ELECTRIC COMPANY      HONOLULU, HI 96813       202013006913                          Electric                   $            1,124 $              1,124
                               1001 BISHOP STREET
HAWAIIAN ELECTRIC COMPANY      HONOLULU, HI 96813       202013007218                          Electric                   $            1,172 $              1,172
                               1001 BISHOP STREET
HAWAIIAN ELECTRIC COMPANY      HONOLULU, HI 96813       202013007564                          Electric                   $           44,541 $             44,541
                               1001 BISHOP STREET
HAWAIIAN ELECTRIC COMPANY      HONOLULU, HI 96813       202013884798                          Electric                   $            1,334 $              1,334
                               1001 BISHOP STREET
HAWAIIAN ELECTRIC COMPANY      HONOLULU, HI 96813       202013885126                          Electric                   $            2,463 $              2,463
                               1001 BISHOP STREET
HAWAIIAN ELECTRIC COMPANY      HONOLULU, HI 96813       202013885506                          Electric                   $            2,521 $              2,521
                               777 B ST, FOURTH FL
HAYWARD WATER SYSTEM           HAYWARD, CA 94541        3507110016010                         Water/Sewer                $           27,211 $             27,211
                               777 B ST, FOURTH FL
HAYWARD WATER SYSTEM           HAYWARD, CA 94541        3507510016010                         Water/Sewer                $           10,774 $             10,774
                               777 B ST, FOURTH FL
HAYWARD WATER SYSTEM           HAYWARD, CA 94541        6008810016010                         Water/Sewer                $           13,952 $             13,952
                               777 B ST, FOURTH FL
HAYWARD WATER SYSTEM           HAYWARD, CA 94541        3507310016010                         Water                      $                   13 $             13
                               777 B ST, FOURTH FL
HAYWARD WATER SYSTEM           HAYWARD, CA 94541        3507210016010                         Water                      $              206 $               206
                               15365 CORTEZ BLVD
HC UTILITIES DEPT              BROOKSVILLE, FL 34613                                          Waste                      $                   26 $             26
                               1001 BISHOP STREET
HELCO                          HONOLULU, HI 96813       202010927285                          Electric                   $           20,144 $             20,144
                               1001 BISHOP STREET
HELCO                          HONOLULU, HI 96813       202011036664                          Electric                   $              730 $               730
                               7840 MORGAN COUNTY HWY
                               PO BOX 119
HIGHLAND TELEPHONE COOPER      SUNBRIGHT, TN 37872                                            Phone Serv/Equip Utility   $                   73 $             73
                               917 N CONGRESS PKWY
HOLSTON GASES ATHENS           ATHENS, TN 37303                                               Gas                        $              328 $               328
                               245 W BAXTER AVE
                               PO BOX 27248
HOLSTON GASES KNOXVILLE        KNOXVILLE, TN 27921                                            Gas                        $                   13 $             13
                               LOCK DRAWER 726
HOULTON WATER CO               HOULTON, ME 04730‐0726   180220000                             Electric                   $                   73 $             73
                               112 SPRAGINS STREET
HUNTSVILLE UTILITIES           HUNTSVILLE, AL 35801     211010133713                          Electric                   $               ‐      $           940 $           5,000
                               112 SPRAGINS STREET
HUNTSVILLE UTILITIES           HUNTSVILLE, AL 35801     221010086107                          Electric                   $               ‐      $          2,028
                               PROCESSING CENTER
IDAHO POWER                    SEATTLE, WA 98124        2201717226                            Electric                   $              266 $               266
                               PROCESSING CENTER
IDAHO POWER                    SEATTLE, WA 98124        2202011298                            Electric                   $              157 $               157
                               PROCESSING CENTER
IDAHO POWER                    SEATTLE, WA 98124        2202236978                            Electric                   $              374 $               374
                               PROCESSING CENTER
IDAHO POWER                    SEATTLE, WA 98124        2203228941                            Electric                   $              114 $               114
                               PROCESSING CENTER
IDAHO POWER                    SEATTLE, WA 98124        2203388703                            Electric                   $                   69 $             69
                               PROCESSING CENTER
IDAHO POWER                    SEATTLE, WA 98124        2204217844                            Electric                   $                   32 $             32
                               PROCESSING CENTER
IDAHO POWER                    SEATTLE, WA 98124        2204486860                            Electric                   $                    7 $                 7

                                                                                                                                                                                                              36 of 69
                                      Case 19-36313 Document 16-1 Filed
                                                                   Exhibit Ain TXSB on 11/12/19 Page 37 of 69
                                                                                             The Utilities List

                   Provider                       Address                  Account Number(s) (if known)                  Service(s)             Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                                Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                               Deposit (in $)
                                  PROCESSING CENTER
IDAHO POWER                       SEATTLE, WA 98124                    2205403708                             Electric                     $            9,625 $              9,625
                                  PROCESSING CENTER
IDAHO POWER                       SEATTLE, WA 98124                    2206760429                             Electric                     $              381 $               381
                                  5230 AVALON BLVD
IDR INC                           ALPHARETTA, GA 30009                                                        Computer Network/Info Svcs   $              576 $               576
                                  PO BOX 937
IMPERIAL IRRIGATION               IMPERIAL, CA 92251‐0937              50475365                               Electric                     $                23 $                23
                                  1957 FESCUE ST SE
IN *CONCEPTUAL SYSTEMS CO         ALBANY, OR 97322                                                            Computer Network/Info Svcs   $                60 $                60
                                  DEPARTMENT LA 24295
INTELEPEER CLOUD COMMUNICATIONS   PASADENA, CA 91185                                                          Computer Network/Info Svcs   $                85 $                85
                                  2000A SOUTHBRIDGE PARKWAY, STE 330
INTERCONN RESOURCES LLC           BIRMINGHAM, AL 35209                 117146                                 Gas                          $            1,931 $              1,931
                                  2000A SOUTHBRIDGE PARKWAY, STE 330
INTERCONN RESOURCES LLC           BIRMINGHAM, AL 35209                 211004885664                           Gas                          $              238 $               238
                                  2000A SOUTHBRIDGE PARKWAY, STE 330
INTERCONN RESOURCES LLC           BIRMINGHAM, AL 35209                 211004885862                           Gas                          $            3,663 $              3,663
                                  2000A SOUTHBRIDGE PARKWAY, STE 330
INTERCONN RESOURCES LLC           BIRMINGHAM, AL 35209                 211015520136                           Gas                          $            3,048 $              3,048
                                  555 S COLE ROAD
INTERMOUNTAIN GAS CO              BOISE, ID 8370                       27739330002                            Gas                          $              164 $               164
                                  555 S COLE ROAD
INTERMOUNTAIN GAS CO              BOISE, ID 8370                       42293030005                            Gas                          $                19 $                19
                                  555 S COLE ROAD
INTERMOUNTAIN GAS CO              BOISE, ID 8370                       42571230004                            Gas                          $                54 $                54
                                  555 S COLE ROAD
INTERMOUNTAIN GAS CO              BOISE, ID 8370                       64386030007                            Gas                          $                20 $                20
                                  555 S COLE ROAD
INTERMOUNTAIN GAS CO              BOISE, ID 8370                       65592130002                            Gas                          $                51 $                51
                                  555 S COLE ROAD
INTERMOUNTAIN GAS CO              BOISE, ID 8370                       94750030002                            Gas                          $            2,436 $              2,436
                                  555 S COLE ROAD
INTERMOUNTAIN GAS CO              BOISE, ID 8370                       97961230006                            Gas                          $              117 $               117
                                  5222 33RD ST SE
ISERV *INTERNET SERV              GRAND RAPIDS, MI 49512                                                      Computer Network/Info Svcs   $                    3 $                 3
                                  PO BOX 38
                                  850 COMMERCE ROAD
JACKSON EMC (GA)                  JEFFERSON, GA 30549                  1013416                                Electric                     $            2,613 $              2,613
                                  PO BOX 38
                                  850 COMMERCE ROAD
JACKSON EMC (GA)                  JEFFERSON, GA 30549                  192994                                 Electric                     $                22 $                22
                                  PO BOX 38
                                  850 COMMERCE ROAD
JACKSON EMC (GA)                  JEFFERSON, GA 30549                  280200                                 Electric                     $            7,951 $              7,951
                                  PO BOX 38
                                  850 COMMERCE ROAD
JACKSON EMC (GA)                  JEFFERSON, GA 30549                  280223                                 Electric                     $                22 $                22
                                  PO BOX 38
                                  850 COMMERCE ROAD
JACKSON EMC (GA)                  JEFFERSON, GA 30549                  820041                                 Electric                     $              191 $               191
                                  PO BOX 38
                                  850 COMMERCE ROAD
JACKSON EMC (GA)                  JEFFERSON, GA 30549                  872330                                 Electric                     $                35 $                35
                                  3922 147TH AVE
JBC DAIRY RECYCLING               ZEELAND, MI 49464                                                           Recycle                      $              156 $               156
                                  716 RICH ARRINGTON BLVD N #800
JEFFERSON COUNTY AL               BIRMINGHAM, AL 35203‐0123            I24640                                 Water/Sewer                  $              124 $               124

                                                                                                                                                                                                                                37 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 38 of 69
                                                                                       The Utilities List

                     Provider                   Address              Account Number(s) (if known)                  Service(s)           Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                        Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                       Deposit (in $)
                                 716 RICH ARRINGTON BLVD N #800
JEFFERSON COUNTY AL              BIRMINGHAM, AL 35203‐0123        S99501450                             Water/Sewer                $            7,159 $              7,159
                                 601 E MAIN STREET
JOHNSON CITY UTILITY SYSTEM      JOHNSON CITY, TN 37601           4840990001                            Water/Sewer & Waste        $              189 $               189
                                 PO BOX 219046
KANSAS GAS SERVICE               KANSAS CITY, MO 64121‐9046       510119363128640391                    Gas                        $              120 $               120
                                 4463 PAHEE STREET, #1
KAUAI ISLAND UTILITY COOP        LIHUE, HI 96766‐2000             27166002                              Electric                   $            6,040 $              6,040
                                 445 S GAY STREET
KUB‐ KNOXVILLE UTILITIES BOARD   KNOXVILLE, TN 37902              2422210000                            Gas                        $                69 $                69
                                 445 S GAY STREET
KUB‐ KNOXVILLE UTILITIES BOARD   KNOXVILLE, TN 37902              3422210000                            Gas                        $              114 $               114
                                 45 STEWART STREET
                                 PO BOX 2750
LA PLATA ELECTRIC ASSOC          DURANGO, CO 81302                2012054801                            Electric                   $                14 $                14
                                 PO BOX 643
LAKE REGION ELECTRIC             PELICAN RAPIDS, MN 56572         1578603                               Electric                   $              133 $               133
                                 6132 OAKTON ST
LAKESHORE RECYCLING SYST         MORTON GROVE, IL 60053                                                 Recycle                    $                93 $                93
                                 6132 OAKTON ST
LAKESHORE RECYCLING SYSTE        MORTON GROVE, IL 60053                                                 Recycle                    $              106 $               106
                                 2254 HWY 14
                                  PO BOX 700
LAURENS ELECTRIC COOPERATIVE     LAURENS, SC 29360                6988202                               Electric                   $                56 $                56
                                 2254 HWY 14
                                  PO BOX 700
LAURENS ELECTRIC COOPERATIVE     LAURENS, SC 29360                6988204                               Electric                   $            1,857 $              1,857
                                 2254 HWY 14
                                  PO BOX 700
LAURENS ELECTRIC COOPERATIVE     LAURENS, SC 29360                6988205                               Electric                   $              408 $               408
                                 7391 COLLEGE PARKWAY
LEE COUNTY UTILITIES             FORT MYERS, FL 33907             00101584                              Water/Sewer                $              161 $               161
                                 7698 CREEKWOOD PARK BOULEVARD
LENOIR CITY UTILITY BOARD        LENOIR CITY, TN 37771            246947147943                          Electric                   $              841 $               841
                                 7698 CREEKWOOD PARK BOULEVARD
LENOIR CITY UTILITY BOARD        LENOIR CITY, TN 37771            246948147944                          Electric                   $            2,552 $              2,552
                                 7698 CREEKWOOD PARK BOULEVARD
LENOIR CITY UTILITY BOARD        LENOIR CITY, TN 37771            246949147945                          Electric                   $            1,356 $              1,356
                                 2700 CUMBERLAND STREET
LESHER REAL ESTATE               LEBANON, PA 17042                DEANFOODS                             Electric & Water/Sewer     $                19 $                19
                                 C/O CENTURY LINK
                                 100 CENTURYLINK DR
LEVEL 3 COMMUNICATIONS           MONROE, LA 71203                                                       Phone Serv/Equip Utility   $              465 $               465
                                 1040 O STREET
LINCOLN ELECTRIC SYSTEMS         LINCOLN, NE 68510                002208368                             Electric                   $              535 $               535
                                 555 S 10 ST ROOM 203
LINCOLN WATER & WASTEWTR SYST    LINCOLN, NE 68508‐2872           H4732002200000                        Water/Sewer                $                20 $                20
                                 115 GATEWAY DR
LINGO                            MACON, GA 31210                                                        Phone Serv/Equip Utility   $                53 $                53
                                 4010 W WALTON BLVD, STE B
LONG DISTANCE CONSOLID           WATERFORD, MI 48329                                                    Phone Serv/Equip Utility   $                    3 $                 3
                                 PO BOX 9001960
LOUISVILLE GAS & ELECTRIC CO     LOUISVILLE, KY 40290‐1960        300011917923                          Electric                   $           17,006 $             17,006
                                 PO BOX 9001960
LOUISVILLE GAS & ELECTRIC CO     LOUISVILLE, KY 40290‐1960        300011917998                          Gas                        $              397 $               397
                                 PO BOX 9001960
LOUISVILLE GAS & ELECTRIC CO     LOUISVILLE, KY 40290‐1960        300011918103                          Electric                   $              881 $               881


                                                                                                                                                                                                                        38 of 69
                                      Case 19-36313 Document 16-1 Filed
                                                                   Exhibit Ain TXSB on 11/12/19 Page 39 of 69
                                                                                    The Utilities List

                    Provider                      Address         Account Number(s) (if known)                  Service(s)           Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                     Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                    Deposit (in $)
                                 550 SOUTH THIRD STREET
LOUISVILLE WATER COMPANY         LOUISVILLE, KY 40202       8977840000                               Water/Sewer                $            3,628 $              3,628
                                 550 SOUTH THIRD STREET
LOUISVILLE WATER COMPANY         LOUISVILLE, KY 40202       7977840000                               Water                      $                    3 $                 3
                                 550 SOUTH THIRD STREET
LOUISVILLE WATER COMPANY         LOUISVILLE, KY 40202       7977840000                               Water                      $                49 $                49
                                 1301 BROADWAY
LUBBOCK POWER LIGHT & H2O        LUBBOCK, TX 79401          99751049908660                           Water/Sewer                $                92 $                92
                                 1301 BROADWAY
LUBBOCK POWER LIGHT & H2O        LUBBOCK, TX 79401          99751049920664                           Electric & Water/Sewer     $           42,583 $             42,583
                                 1301 BROADWAY
LUBBOCK POWER LIGHT & H2O        LUBBOCK, TX 79401          99751049920667                           Electric                   $              375 $               375
                                 300 E SHEPHERD
LUFKIN UTILITY COLLECTION        LUFKIN, TX 75902                                                    Water                      $              115 $               115
                                 6555 SIERRA DRIVE
LUMINANT ENERGY COMPANY LLC      IRVING, TX 75039           30179                                    Gas                        $            8,291 $              8,291
                                 6555 SIERRA DRIVE
LUMINANT ENERGY COMPANY LLC      IRVING, TX 75039           30982                                    Gas                        $            6,675 $              6,675
                                 ONE LUMOS PLAZA
LUMOS NETWORKS INC               WAYNESBORO, VA 22980                                                Phone Serv/Equip Utility   $              133 $               133
                                 400 PARKLAND AVE
LYNN WATER & SEWER COMMIS        LYNN, MA 01905             408585                                   Water/Sewer                $                31 $                31
                                 400 PARKLAND AVE
LYNN WATER & SEWER COMMIS        LYNN, MA 01905             408606                                   Water/Sewer                $                18 $                18
                                 400 PARKLAND AVE
LYNN WATER & SEWER COMMIS        LYNN, MA 01905             408640                                   Water/Sewer                $                81 $                81
                                 400 PARKLAND AVE
LYNN WATER & SEWER COMMIS        LYNN, MA 01905             408975                                   Water/Sewer                $            3,085 $              3,085
                                 400 PARKLAND AVE
LYNN WATER & SEWER COMMIS        LYNN, MA 01905             408980                                   Water/Sewer                $                    4 $                 4
                                 400 PARKLAND AVE
LYNN WATER & SEWER COMMIS        LYNN, MA 01905             408982                                   Water/Sewer                $                68 $                68
                                 400 PARKLAND AVE
LYNN WATER & SEWER COMMIS        LYNN, MA 01905             DEANFOODS                                Electric & Water/Sewer     $            1,198 $              1,198
                                 1041 4TH AVE N
                                 PO BOX 1116
MACKENZIE DISPOSAL INC           BILLINGS, MT 59103                                                  Waste                      $                25 $                25
                                 790 SECOND STREET
                                 PO BOX 108
MACON WATER AUTHORITY            MACON, GA 31202‐0108       126337                                   Water/Sewer                $              286 $               286
                                 101 RAY SANDERSON DR
MADISON UTILITIES                MADISON, AL 35758          111044401                                Water/Sewer                $              106 $               106
                                 1063 N 2500 W
MAESER WATER IMPROVEMENT DISTR   VERNAL, UT 84078           884                                      Water/Sewer                $                33 $                33
                                 PO BOX 298
MALTSBERGER INDUSTRIAL PROPANE   CLEVELAND OK 74020‐0298    010692                                   Gas                        $              114 $               114
                                 2765 WOODWIN ROAD
MANSFIELD POWER AND GAS          DORAVILLE, GA 30305‐2980   1000091                                  Gas                        $            1,608 $              1,608
                                 2765 WOODWIN ROAD
MANSFIELD POWER AND GAS          DORAVILLE, GA 30305‐2980   1000579                                  Gas                        $            2,886 $              2,886
                                 2765 WOODWIN ROAD
MANSFIELD POWER AND GAS          DORAVILLE, GA 30305‐2980   2000276                                  Gas                        $            6,841 $              6,841
                                 2765 WOODWIN ROAD
MANSFIELD POWER AND GAS          DORAVILLE, GA 30305‐2980   2000277                                  Gas                        $            1,578 $              1,578
                                 2765 WOODWIN ROAD
MANSFIELD POWER AND GAS          DORAVILLE, GA 30305‐2980   2000394                                  Gas                        $            1,525 $              1,525
                                 2765 WOODWIN ROAD
MANSFIELD POWER AND GAS          DORAVILLE, GA 30305‐2980   2000395                                  Gas                        $            1,964 $              1,964

                                                                                                                                                                                                                     39 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 40 of 69
                                                                                  The Utilities List

                    Provider                    Address         Account Number(s) (if known)                  Service(s)         Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                 Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                Deposit (in $)
                                 2765 WOODWIN ROAD
MANSFIELD POWER AND GAS          DORAVILLE, GA 30305‐2980    2000396                               Gas                      $            1,975 $              1,975
                                 675 NORTH MARIETTA PKWY
MARIETTA POWER                   MARIETTA, GA 30060‐1528     20829444419                           Water/Sewer              $                87 $                87
                                 675 NORTH MARIETTA PKWY
MARIETTA POWER                   MARIETTA, GA 30060‐1528     20829444423                           Electric & Water/Sewer   $           10,030 $             10,030
                                 2200 WRIGHT STREET
MARQUETTE BOARD                  MARQUETTE, MI 49855         5052033001                            Electric                 $           11,336 $             11,336
                                 2200 WRIGHT STREET
MARQUETTE BOARD                  MARQUETTE, MI 49855         5052434000                            Electric                 $                24 $                24
                                 1245 GUNTER AVENUE
MARSHALL COUNTY GAS DIST         GUNTERSVILLE, AL 35976      221633121633                          Gas                      $                23 $                23
                                 113 S 4TH ST
MARSHALL MUNICIPAL UTILIT        MARSHALL, MN 56258          70006804                              Electric                 $                27 $                27
                                 PO BOX 123028
MATHESON TRI‐GAS INC             DALLAS TX 75312             50171                                 Gas                      $              217 $               217
                                 PO BOX 123028
MATHESON TRI‐GAS INC             DALLAS TX 75312             50171                                 Gas                      $              102 $               102
                                 210 W KAMEHAMEHA AVENUE
MAUI ELECTRIC CO.                KAHULUI, HI 96732           202010408203                          Electric                 $            7,914 $              7,914
                                 MCALLEN CITY HALL
                                 1300 HOUSTON AVE, 2ND FL
MCALLEN PUBLIC UTILITIES         MCALLEN, TX 78501           000102850001048                       Water/Sewer & Waste      $              150 $               150
                                 MCALLEN CITY HALL
                                 1300 HOUSTON AVE, 2ND FL
MCALLEN PUBLIC UTILITIES         MCALLEN, TX 78501           000102870001050                       Water/Sewer & Waste      $              163 $               163
                                 1625 HWY 100
                                 PO BOX 240
MERIWETHER LEWIS ELECTRIC COOP   CENTERVILLE, TN 37033       311112001                             Electric                 $              580 $               580
                                 FIRSTENERGY CORP
                                 76 SOUTH MAIN STREET
MET‐ED (FORMERLY GPU)            AKRON, OH 44308             100014977746                          Electric                 $            2,265 $              2,265
                                 FIRSTENERGY CORP
                                 76 SOUTH MAIN STREET
MET‐ED (FORMERLY GPU)            AKRON, OH 44308             100061556682                          Electric                 $                26 $                26
                                 11519 E APACHE TRAIL
METRO LIFT PROPANE               APACHE JUNCTION, AZ 85120                                         Gas                      $              589 $               589
                                 9641 OLD GENTILLY RD
METRO SERVICE GROUP INC          NEW ORLEANS, LA 70127                                             Waste                    $                34 $                34
                                 1600 2ND AVE N
METRO WATER SERVICES             NASHVILLE, TN 37208         0058828300                            Water/Sewer & Waste      $           45,508 $             45,508
                                 1600 2ND AVE N
METRO WATER SERVICES             NASHVILLE, TN 37208         0013149301                            Water/Sewer              $                    6 $                 6
                                 1600 2ND AVE N
METRO WATER SERVICES             NASHVILLE, TN 37208         0049488300                            Water/Sewer              $              100 $               100
                                 1600 2ND AVE N
METRO WATER SERVICES             NASHVILLE, TN 37208         0049489300                            Water/Sewer              $              151 $               151
                                 1600 2ND AVE N
METRO WATER SERVICES             NASHVILLE, TN 37208         0059885300                            Water/Sewer & Waste      $           17,304 $             17,304
                                 1600 2ND AVE N
METRO WATER SERVICES             NASHVILLE, TN 37208         0160165300                            Water                    $                    4 $                 4
                                 1600 2ND AVE N
METRO WATER SERVICES             NASHVILLE, TN 37208         0160165300                            Water                    $            2,483 $              2,483
                                 1600 2ND AVE N
METRO WATER SERVICES             NASHVILLE, TN 37208         0013147300                            Water                    $                15 $                15
                                 1600 2ND AVE N
METRO WATER SERVICES             NASHVILLE, TN 37208         0160165300                            Water                    $              163 $               163


                                                                                                                                                                                                                 40 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 41 of 69
                                                                                 The Utilities List

                 Provider                        Address       Account Number(s) (if known)                  Service(s)        Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                               Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                              Deposit (in $)
                                1600 2ND AVE N
METRO WATER SERVICES            NASHVILLE, TN 37208         0195284800                            Water                   $                    5 $                 5
                                1600 2ND AVE N
METRO WATER SERVICES            NASHVILLE, TN 37208         0195285800                            Water                   $                15 $                15
                                1600 2ND AVE N
METRO WATER SERVICES            NASHVILLE, TN 37208         0195287800                            Water                   $                35 $                35
                                1600 2ND AVE N
METRO WATER SERVICES            NASHVILLE, TN 37208         0195305801                            Water                   $                    5 $                 5
                                1600 2ND AVE N
METRO WATER SERVICES            NASHVILLE, TN 37208         0195309800                            Water                   $                15 $                15
                                1600 2ND AVE N
METRO WATER SERVICES            NASHVILLE, TN 37208         0195311800                            Water                   $                15 $                15
                                1600 2ND AVE N
METRO WATER SERVICES            NASHVILLE, TN 37208         0195312800                            Water                   $                15 $                15
                                1600 2ND AVE N
METRO WATER SERVICES            NASHVILLE, TN 37208         0209492800                            Water                   $                35 $                35
                                1600 2ND AVE N
METRO WATER SERVICES            NASHVILLE, TN 37208         0209499800                            Water                   $                    5 $                 5
                                1600 2ND AVE N
METRO WATER SERVICES            NASHVILLE, TN 37208         0209562800                            Water                   $              325 $               325
                                390 ROBERT STREET NORTH
METROPOLITAN COUNCIL            ST PAUL, MN 55101‐1805      0296                                  Water/Sewer             $           11,117 $             11,117
                                3071 SW 38TH AVENUE
MIAMI‐DADE WATER AND SEWER      MIAMI, FL 33146             00027002                              Water/Sewer             $            1,427 $              1,427
                                3071 SW 38TH AVENUE
MIAMI‐DADE WATER AND SWR DEPT   MIAMI, FL 33146             0094144200                            Water/Sewer             $           14,588 $             14,588
                                3071 SW 38TH AVENUE
MIAMI‐DADE WATER AND SWR DEPT   MIAMI, FL 33146             0414335920                            Water/Sewer             $              807 $               807
                                3071 SW 38TH AVENUE
MIAMI‐DADE WATER AND SWR DEPT   MIAMI, FL 33146             1094144200                            Water/Sewer             $           26,801 $             26,801
                                3071 SW 38TH AVENUE
MIAMI‐DADE WATER AND SWR DEPT   MIAMI, FL 33146             1221802876                            Water/Sewer             $            1,433 $              1,433
                                3071 SW 38TH AVENUE
MIAMI‐DADE WATER AND SWR DEPT   MIAMI, FL 33146             1280903992                            Water/Sewer             $                46 $                46
                                3071 SW 38TH AVENUE
MIAMI‐DADE WATER AND SWR DEPT   MIAMI, FL 33146             2269739909                            Water/Sewer             $              406 $               406
                                3071 SW 38TH AVENUE
MIAMI‐DADE WATER AND SWR DEPT   MIAMI, FL 33146             6837415311                            Water/Sewer             $              266 $               266
                                3071 SW 38TH AVENUE
MIAMI‐DADE WATER AND SWR DEPT   MIAMI, FL 33146             1397871197                            Water                   $                    8 $                 8
                                3071 SW 38TH AVENUE
MIAMI‐DADE WATER AND SWR DEPT   MIAMI, FL 33146             2094144200                            Water                   $                    7 $                 7
                                3071 SW 38TH AVENUE
MIAMI‐DADE WATER AND SWR DEPT   MIAMI, FL 33146             5622155854                            Water                   $                    8 $                 8
                                3071 SW 38TH AVENUE
MIAMI‐DADE WATER AND SWR DEPT   MIAMI, FL 33146             5837646200                            Water                   $                    8 $                 8
                                15300 W JENSEN AVE
MID VALLEY DISPOSAL ENCOR       KERMAN, CA 93630                                                  Waste                   $                99 $                99
                                PO BOX 657
MIDAMERICAN ENERGY COMPANY      DES MOINES, IA 50306‐0657   0111051025                            Gas                     $              300 $               300
                                PO BOX 657
MIDAMERICAN ENERGY COMPANY      DES MOINES, IA 50306‐0657   0695019028                            Gas                     $              340 $               340
                                PO BOX 657
MIDAMERICAN ENERGY COMPANY      DES MOINES, IA 50306‐0657   5411153022                            Gas                     $              437 $               437
                                PO BOX 657
MIDAMERICAN ENERGY COMPANY      DES MOINES, IA 50306‐0657   5755019033                            Electric & Gas          $              603 $               603
                                PO BOX 657
MIDAMERICAN ENERGY COMPANY      DES MOINES, IA 50306‐0657   6805024054                            Electric & Gas          $              239 $               239

                                                                                                                                                                                                               41 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 42 of 69
                                                                                 The Utilities List

                    Provider                    Address        Account Number(s) (if known)                  Service(s)        Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                               Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                              Deposit (in $)
                                PO BOX 657
MIDAMERICAN ENERGY COMPANY      DES MOINES, IA 50306‐0657   8507018025                            Electric                $           36,367 $             36,367
                                PO BOX 657
MIDAMERICAN ENERGY COMPANY      DES MOINES, IA 50306‐0657   8763054038                            Gas                     $              123 $               123
                                PO BOX 657
MIDAMERICAN ENERGY COMPANY      DES MOINES, IA 50306‐0657   8889054024                            Gas                     $                66 $                66
                                PO BOX 657
MIDAMERICAN ENERGY COMPANY      DES MOINES, IA 50306‐0657   9840058011                            Gas                     $            1,036 $              1,036
                                ATTN SCOTT ANDERSON, CLO
                                3901 N LOUISE AVE
MIDCO                           SIOUX FALLS, SD 57107                                             Cable/Pay Tv Services   $              306 $               306
                                PO BOX 5010
MIDCO ‐ CALL CENTER             SIOUX FALLS, SD 57117                                             Cable/Pay Tv Services   $              111 $               111
                                555 NEW SALEM HWY
MIDDLE TENNESSEE ELECTRIC       MURFREESBORO, TN 37129      2012274006                            Electric                $              369 $               369
                                1030 WEST BROAD STREET
MIDDLE TENNESSEE NATURAL GAS    SMITHVILLE, TN 37166        209104108480                          Gas                     $                18 $                18
                                1030 WEST BROAD STREET
MIDDLE TENNESSEE NATURAL GAS    SMITHVILLE, TN 37166        209105108481                          Gas                     $                49 $                49
                                750 E JEFFERSON PIKE
MIDDLEPOINT LANDFILL            MURFREESBORO, TN 37130                                            Waste                   $              248 $               248
                                422 S WHITE OAK RD
MIDWEST FIBER INC               NORMAL, IL 61761                                                  Recycle                 $                35 $                35
                                PO BOX 19003
MINNESOTA ENERGY RESOURCES      GREEN BAY, WI 54307         050300812100001                       Gas                     $                35 $                35
                                PO BOX 19003
MINNESOTA ENERGY RESOURCES      GREEN BAY, WI 54307         050615281000001                       Gas                     $              187 $               187
                                PO BOX 19003
MINNESOTA ENERGY RESOURCES      GREEN BAY, WI 54307         050652994400001                       Gas                     $              399 $               399
                                PO BOX 19003
MINNESOTA ENERGY RESOURCES      GREEN BAY, WI 54307         050683778200001                       Gas                     $              273 $               273
                                2992 W BEACH BLVD
MISSISSIPPI POWER               GULFPORT, MS 39501          5029690038                            Electric                $                73 $                73
                                1700 WEST BROADWAY
MISSOULA ELECTRIC COOPERATIVE   MISSOULA, MT 59808          350430                                Electric                $              464 $               464
                                435 RYMAN ST
MISSOULA WATER                  MISSOULA, MT 59802          124230                                Water/Sewer             $                56 $                56
                                MAWSS PARK FORST PLAZE
                                4725 MOFFETT ROAD
MOBILE AREA WATER & SEWER SYS   MOBILE, AL 36618            0197550301                            Water/Sewer             $                    7 $                 7
                                1231 11TH ST
MODESTO IRRIGATION DISTRICT     MODESTO, CA 95352           2026128727                            Electric                $              325 $               325
                                5001 NASA BLVD
MON POWER                       FAIRMONT, WV 26554          110081209451                          Electric                $                64 $                64
                                5001 NASA BLVD
MON POWER                       FAIRMONT, WV 26554          110081259761                          Electric                $              318 $               318
                                475 NORRIS DRIVE
                                P.O. BOX 10999
MONROE COUNTY WATER AUTHORITY   ROCHESTER, NY 14610‐0999    41185                                 Water/Sewer             $                    7 $                 7
                                1130 20TH AVE SW
MONTANA DAKOTA UTILITIES        MINOT, ND 58701             08696110009                           Electric                $                31 $                31
                                1130 20TH AVE SW
MONTANA DAKOTA UTILITIES        MINOT, ND 58701             09115210008                           Electric & Gas          $              224 $               224
                                1130 20TH AVE SW
MONTANA DAKOTA UTILITIES        MINOT, ND 58701             09547110008                           Electric & Gas          $            6,327 $              6,327
                                1130 20TH AVE SW
MONTANA DAKOTA UTILITIES        MINOT, ND 58701             24832310007                           Electric & Gas          $              128 $               128


                                                                                                                                                                                                               42 of 69
                                  Case 19-36313 Document 16-1 Filed
                                                               Exhibit Ain TXSB on 11/12/19 Page 43 of 69
                                                                                The Utilities List

                  Provider                   Address          Account Number(s) (if known)                  Service(s)                Adequate           Average Two    Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                      Assurance          Week Spend       Amount        Amount           Amount
                                                                                                                                     Deposit (in $)
                             1130 20TH AVE SW
MONTANA DAKOTA UTILITIES     MINOT, ND 58701               31924250033                           Gas                             $            1,093 $           1,093
                             1130 20TH AVE SW
MONTANA DAKOTA UTILITIES     MINOT, ND 58701               42742310008                           Electric                        $              221 $            221
                             1130 20TH AVE SW
MONTANA DAKOTA UTILITIES     MINOT, ND 58701               48976110006                           Electric                        $              869 $            869
                             1130 20TH AVE SW
MONTANA DAKOTA UTILITIES     MINOT, ND 58701               58976110005                           Electric                        $                46 $             46
                             1130 20TH AVE SW
MONTANA DAKOTA UTILITIES     MINOT, ND 58701               65319010008                           Gas                             $            1,829 $           1,829
                             1130 20TH AVE SW
MONTANA DAKOTA UTILITIES     MINOT, ND 58701               74644110004                           Gas                             $                66 $             66
                             1130 20TH AVE SW
MONTANA DAKOTA UTILITIES     MINOT, ND 58701               83729210001                           Electric                        $                22 $             22
                             1130 20TH AVE SW
MONTANA DAKOTA UTILITIES     MINOT, ND 58701               87448210002                           Electric                        $                46 $             46
                             1130 20TH AVE SW
MONTANA DAKOTA UTILITIES     MINOT, ND 58701               98547110001                           Electric & Gas                  $              374 $            374
                             18500 N ALLIED WAY
MONTANA WASTE SYSTEMS INC    PHOENIX, AZ 85054             1004176                               Waste                           $              262 $            262
                             28024 CO RD T
MONTEZUMA WATER COMPANY      DOLORES, CO 81323             066425                                Water/Sewer                     $                13 $             13
                             500 CENTER AVE
MOORHEAD PUBLIC SERVICE      MOORHEAD, MN 56560            000098000032039300                    Electric, Water/Sewer & Waste   $              506 $            506
                             441 W MAIN ST
MORRISTOWN UTILITY SYSTEMS   MORRISTOWN, TN 37814          200584100602                          Electric, Water/Sewer & Waste   $            2,934 $           2,934
                             1058 COUNTY RD 100
MOUNTAIN WASTE               CARBONDALE, CO 81623                                                Waste                           $              232 $            232
                             2401 SISSONVILLE DR
MOUNTAINEER GAS COMPANY      CHARLESTON, WV 25387          184375206124                          Gas                             $              124 $            124
                             210 W MAIN ST
MUB OF ALBERTVILLE           ALBERTVILLE, AL 35950         204755104487                          Electric                        $              416 $            416
                             210 W MAIN ST
MUB OF ALBERTVILLE           ALBERTVILLE, AL 35950         204756104487                          Electric                        $                82 $             82
                             210 W MAIN ST
MUB OF ALBERTVILLE           ALBERTVILLE, AL 35950         204757104487                          Electric                        $                32 $             32
                             210 W MAIN ST
MUB OF ALBERTVILLE           ALBERTVILLE, AL 35950         204758104487                          Electric & Water/Sewer          $                95 $             95
                             PO BOX 490
MUNICIPAL LIGHT & WATER      NORTH PLATTE, NE 69103‐0490   0680001190600                         Electric                        $                82 $             82
                             208 S 5TH ST
MURRAY MUNICIPAL UTILITIES   MURRAY, KY 42071              3400456606                            Gas, Water/Sewer & Waste        $                93 $             93
                             2100 S IH 35, STE 200
MUZAK DBA MOOD MEDIA         AUSTIN, TX 78704                                                    Cable/Pay Tv Services           $                85 $             85
                             1214 CHURCH ST
NASHVILLE ELECTRIC SERVICE   NASHVILLE, TN 37246           01707530170735                        Electric                        $              902 $            902
                             1214 CHURCH ST
NASHVILLE ELECTRIC SERVICE   NASHVILLE, TN 37246           01707530170736                        Electric                        $            1,170 $           1,170
                             1214 CHURCH ST
NASHVILLE ELECTRIC SERVICE   NASHVILLE, TN 37246           01707530170750                        Electric                        $            2,256 $           2,256
                             1214 CHURCH ST
NASHVILLE ELECTRIC SERVICE   NASHVILLE, TN 37246           01707530170752                        Electric                        $            1,362 $           1,362
                             1214 CHURCH ST
NASHVILLE ELECTRIC SERVICE   NASHVILLE, TN 37246           01707530327900                        Electric                        $           10,168 $          10,168
                             1214 CHURCH ST
NASHVILLE ELECTRIC SERVICE   NASHVILLE, TN 37246           01707530352458                        Electric                        $              842 $            842
                             1214 CHURCH ST
NASHVILLE ELECTRIC SERVICE   NASHVILLE, TN 37246           01707530356193                        Electric                        $              192 $            192

                                                                                                                                                                                                                43 of 69
                                  Case 19-36313 Document 16-1 Filed
                                                               Exhibit Ain TXSB on 11/12/19 Page 44 of 69
                                                                             The Utilities List

                  Provider                    Address      Account Number(s) (if known)                  Service(s)        Adequate           Average Two    Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                           Assurance          Week Spend       Amount        Amount           Amount
                                                                                                                          Deposit (in $)
                              1214 CHURCH ST
NASHVILLE ELECTRIC SERVICE    NASHVILLE, TN 37246       01707530405235                        Electric                $           11,329 $          11,329
                              1214 CHURCH ST
NASHVILLE ELECTRIC SERVICE    NASHVILLE, TN 37246       01707530415140                        Electric                $            7,382 $           7,382
                              1214 CHURCH ST
NASHVILLE ELECTRIC SERVICE    NASHVILLE, TN 37246       01707530425327                        Electric                $              178 $            178
                              1214 CHURCH ST
NASHVILLE ELECTRIC SERVICE    NASHVILLE, TN 37246       01707530456087                        Electric                $              174 $            174
                              1214 CHURCH ST
NASHVILLE ELECTRIC SERVICE    NASHVILLE, TN 37246       01707530461387                        Electric                $           26,015 $          26,015
                              1214 CHURCH ST
NASHVILLE ELECTRIC SERVICE    NASHVILLE, TN 37246       01707530492022                        Electric                $            2,568 $           2,568
                              1214 CHURCH ST
NASHVILLE ELECTRIC SERVICE    NASHVILLE, TN 37246       06463280317348                        Electric                $              270 $            270
                              1214 CHURCH ST
NASHVILLE ELECTRIC SERVICE    NASHVILLE, TN 37246       06463280317350                        Electric                $              146 $            146
                              1214 CHURCH ST
NASHVILLE ELECTRIC SERVICE    NASHVILLE, TN 37246       06463280327937                        Electric                $           28,516 $          28,516
                              1214 CHURCH ST
NASHVILLE ELECTRIC SERVICE    NASHVILLE, TN 37246       06463280449891                        Electric                $                52 $             52
                              409 MAIN ST
NATIONAL FUEL                 BUFFALO, NY 14203         376319903                             Gas                     $            2,219 $           2,219
                              409 MAIN ST
NATIONAL FUEL                 BUFFALO, NY 14203         376641802                             Gas                     $              264 $            264
                              409 MAIN ST
NATIONAL FUEL                 BUFFALO, NY 14203         482997508                             Gas                     $              461 $            461
                              409 MAIN ST
NATIONAL FUEL                 BUFFALO, NY 14203         733935107                             Gas                     $                78 $             78
                              PO BOX 11741
NATIONAL GRID                 NEWARK, NJ 07101‐4741     0238863208                            Gas                     $            1,085 $           1,085
                              PO BOX 11741
NATIONAL GRID                 NEWARK, NJ 07101‐4741     1298863207                            Electric                $              141 $            141
                              PO BOX 11741
NATIONAL GRID                 NEWARK, NJ 07101‐4741     1898863209                            Gas                     $              239 $            239
                              PO BOX 11741
NATIONAL GRID                 NEWARK, NJ 07101‐4741     2918864205                            Electric                $           10,144 $          10,144
                              PO BOX 11741
NATIONAL GRID                 NEWARK, NJ 07101‐4741     3212583100                            Electric                $                63 $             63
                              PO BOX 11741
NATIONAL GRID                 NEWARK, NJ 07101‐4741     4331427030                            Gas                     $            1,322 $           1,322
                              PO BOX 11741
NATIONAL GRID                 NEWARK, NJ 07101‐4741     4331427070                            Gas                     $                25 $             25
                              PO BOX 11741
NATIONAL GRID                 NEWARK, NJ 07101‐4741     4331427100                            Gas                     $              903 $            903
                              PO BOX 11741
NATIONAL GRID                 NEWARK, NJ 07101‐4741     4331427221                            Gas                     $              534 $            534
                              PO BOX 11741
NATIONAL GRID                 NEWARK, NJ 07101‐4741     4654944120                            Electric                $              105 $            105
                              PO BOX 11741
NATIONAL GRID                 NEWARK, NJ 07101‐4741     8438864207                            Electric                $                18 $             18
                              25 HUB DR
NATIONAL GRID ‐ MELLVILLE     MELVILLE, NY 11747        6712398006                            Gas                     $              273 $            273
                              40 SYLVAN RD
NATIONAL GRID‐MASSACHUSETTS   WALTHAM, MA 2451          0162295007                            Electric                $                49 $             49
                              40 SYLVAN RD
NATIONAL GRID‐MASSACHUSETTS   WALTHAM, MA 2451          0302202008                            Electric                $            6,388 $           6,388
                              40 SYLVAN RD
NATIONAL GRID‐MASSACHUSETTS   WALTHAM, MA 2451          0321864000                            Electric                $              594 $            594

                                                                                                                                                                                                     44 of 69
                                   Case 19-36313 Document 16-1 Filed
                                                                Exhibit Ain TXSB on 11/12/19 Page 45 of 69
                                                                                         The Utilities List

                  Provider                     Address                 Account Number(s) (if known)                  Service(s)        Adequate           Average Two    Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                       Assurance          Week Spend       Amount        Amount           Amount
                                                                                                                                      Deposit (in $)
                              40 SYLVAN RD
NATIONAL GRID‐MASSACHUSETTS   WALTHAM, MA 2451                      1403187030                            Electric                $           24,377 $          24,377
                              40 SYLVAN RD
NATIONAL GRID‐MASSACHUSETTS   WALTHAM, MA 2451                      1536705004                            Electric                $              568 $            568
                              40 SYLVAN RD
NATIONAL GRID‐MASSACHUSETTS   WALTHAM, MA 2451                      2610609019                            Electric                $                60 $             60
                              40 SYLVAN RD
NATIONAL GRID‐MASSACHUSETTS   WALTHAM, MA 2451                      3881524039                            Electric                $                73 $             73
                              40 SYLVAN RD
NATIONAL GRID‐MASSACHUSETTS   WALTHAM, MA 2451                      5289545003                            Electric                $                54 $             54
                              40 SYLVAN RD
NATIONAL GRID‐MASSACHUSETTS   WALTHAM, MA 2451                      9085359029                            Electric                $                44 $             44
                              702 CULEBRA RD
                              PO BOX 7880
NATWEL SUPPLY CORP            SAN ANTONIO, TX 78201                                                       Gas                     $                21 $             21
                              PO BOX 97500
NEW MEXICO GAS COMPANY        ALBUQUERQUE, NM 87199‐7500            02419570503139203                     Electric & Gas          $              108 $            108
                              PO BOX 97500
NEW MEXICO GAS COMPANY        ALBUQUERQUE, NM 87199‐7500            06008821706250129                     Gas                     $              228 $            228
                              PO BOX 97500
NEW MEXICO GAS COMPANY        ALBUQUERQUE, NM 87199‐7500            08676381208917606                     Gas                     $                50 $             50
                              PO BOX 97500
NEW MEXICO GAS COMPANY        ALBUQUERQUE, NM 87199‐7500            11555140106250717                     Electric & Gas          $                21 $             21
                              210 E. EARLL DR.
NEWWAVSPRKLIGHT               PHOENIX, AZ 85012                                                           Cable/Pay Tv Services   $                49 $             49
                              1844 WEST FERRY ROAD
NICOR GAS                     NAPERVILLE, IL 60563                  06518310005                           Gas                     $                29 $             29
                              1844 WEST FERRY ROAD
NICOR GAS                     NAPERVILLE, IL 60563                  06871900004                           Gas                     $              418 $            418
                              1844 WEST FERRY ROAD
NICOR GAS                     NAPERVILLE, IL 60563                  10707320007                           Gas                     $              128 $            128
                              1844 WEST FERRY ROAD
NICOR GAS                     NAPERVILLE, IL 60563                  20627247636                           Gas                     $                83 $             83
                              1844 WEST FERRY ROAD
NICOR GAS                     NAPERVILLE, IL 60563                  20707320006                           Gas                     $            1,005 $           1,005
                              1844 WEST FERRY ROAD
NICOR GAS                     NAPERVILLE, IL 60563                  34110277398                           Gas                     $              201 $            201
                              1844 WEST FERRY ROAD
NICOR GAS                     NAPERVILLE, IL 60563                  68545710003                           Gas                     $              149 $            149
                              1844 WEST FERRY ROAD
NICOR GAS                     NAPERVILLE, IL 60563                  69555710008                           Gas                     $              333 $            333
                              1844 WEST FERRY ROAD
NICOR GAS                     NAPERVILLE, IL 60563                  75322384449                           Gas                     $                70 $             70
                              1844 WEST FERRY ROAD
NICOR GAS                     NAPERVILLE, IL 60563                  83286910001                           Gas                     $              125 $            125
                              1844 WEST FERRY ROAD
NICOR GAS                     NAPERVILLE, IL 60563                  83621910005                           Gas                     $            1,636 $           1,636
                              1844 WEST FERRY ROAD
NICOR GAS                     NAPERVILLE, IL 60563                  98349220008                           Gas                     $            2,031 $           2,031
                              CORPORATION SERVICE COMPANY
                              135 NORTH PENNSYLVANIA ST, STE 1610
NIPSCO                        INDIANAPOLIS, IN 46204                0903000050                            Gas                     $              500 $            500
                              CORPORATION SERVICE COMPANY
                              135 NORTH PENNSYLVANIA ST, STE 1610
NIPSCO                        INDIANAPOLIS, IN 46204                2313150067                            Gas                     $                62 $             62
                              CORPORATION SERVICE COMPANY
                              135 NORTH PENNSYLVANIA ST, STE 1610
NIPSCO                        INDIANAPOLIS, IN 46204                3783840075                            Gas                     $            1,498 $           1,498

                                                                                                                                                                                                                 45 of 69
                                      Case 19-36313 Document 16-1 Filed
                                                                   Exhibit Ain TXSB on 11/12/19 Page 46 of 69
                                                                                            The Utilities List

                 Provider                         Address                 Account Number(s) (if known)                  Service(s)           Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                             Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                            Deposit (in $)
                                 CORPORATION SERVICE COMPANY
                                 135 NORTH PENNSYLVANIA ST, STE 1610
NIPSCO                           INDIANAPOLIS, IN 46204                7163910026                            Gas                        $                61 $                61
                                 CORPORATION SERVICE COMPANY
                                 135 NORTH PENNSYLVANIA ST, STE 1610
NIPSCO                           INDIANAPOLIS, IN 46204                7166840097                            Gas                        $              188 $               188
                                 CORPORATION SERVICE COMPANY
                                 135 NORTH PENNSYLVANIA ST, STE 1610
NIPSCO                           INDIANAPOLIS, IN 46204                7203000085                            Gas                        $              124 $               124
                                 CORPORATION SERVICE COMPANY
                                 135 NORTH PENNSYLVANIA ST, STE 1610
NIPSCO                           INDIANAPOLIS, IN 46204                9210940009                            Gas                        $            2,028 $              2,028
                                 PO DRAWER 1428
NORTH ALABAMA GAS DIST           MADISON, AL 35758                     4762                                  Gas                        $                41 $                41
                                 108 CHURCH ST
NORTH ALABAMA GAS DISTRICT       MADISON, AL 35758                     27224                                 Gas                        $                17 $                17
                                 1850 CLEVELAND HWY
NORTH GEORGIA EMC                DALTON, GA 30721                      345338001                             Electric                   $                20 $                20
                                 303 MANHEIM ROAD
NORTH MANHEIM TOWNSHIP           POTTSVILLE, PA 17901                  204011000                             Water/Sewer                $            7,736 $              7,736
                                 3811 BURDICK EXPRESSWAY E
NORTH PRAIRIE RURAL WATER DEPT   MINOT, ND 58701‐5357                  045231304100                          Water/Sewer                $                28 $                28
                                 2620 S MAIN ST
NORTH STATE COMMUNICATIO         HIGH POINT, NC 27263                                                        Phone Serv/Equip Utility   $              464 $               464
                                 PO BOX 95000‐1138
NORTH WALES WATER AUTHORITY      PHILADELPHIA PA 19195                 10038800                              Water                      $                46 $                46
                                 11 EAST PARK
NORTHWESTERN ENERGY              BUTTE, MT 59701‐1711                  01000603                              Electric                   $            2,586 $              2,586
                                 11 EAST PARK
NORTHWESTERN ENERGY              BUTTE, MT 59701‐1711                  01000611                              Electric                   $            1,514 $              1,514
                                 11 EAST PARK
NORTHWESTERN ENERGY              BUTTE, MT 59701‐1711                  01064443                              Electric                   $                65 $                65
                                 11 EAST PARK
NORTHWESTERN ENERGY              BUTTE, MT 59701‐1711                  01540814                              Electric & Gas             $              322 $               322
                                 11 EAST PARK
NORTHWESTERN ENERGY              BUTTE, MT 59701‐1711                  02720142                              Electric                   $            1,277 $              1,277
                                 11 EAST PARK
NORTHWESTERN ENERGY              BUTTE, MT 59701‐1711                  03680956                              Electric                   $              237 $               237
                                 11 EAST PARK
NORTHWESTERN ENERGY              BUTTE, MT 59701‐1711                  04078408                              Electric & Gas             $              170 $               170
                                 11 EAST PARK
NORTHWESTERN ENERGY              BUTTE, MT 59701‐1711                  04395356                              Gas                        $                    3 $                 3
                                 11 EAST PARK
NORTHWESTERN ENERGY              BUTTE, MT 59701‐1711                  05762638                              Electric & Gas             $              378 $               378
                                 11 EAST PARK
NORTHWESTERN ENERGY              BUTTE, MT 59701‐1711                  06917470                              Electric                   $                    3 $                 3
                                 11 EAST PARK
NORTHWESTERN ENERGY              BUTTE, MT 59701‐1711                  08504466                              Electric                   $                    9 $                 9
                                 11 EAST PARK
NORTHWESTERN ENERGY              BUTTE, MT 59701‐1711                  09981689                              Electric                   $                45 $                45
                                 11 EAST PARK
NORTHWESTERN ENERGY              BUTTE, MT 59701‐1711                  12497251                              Electric                   $              239 $               239
                                 11 EAST PARK
NORTHWESTERN ENERGY              BUTTE, MT 59701‐1711                  17765918                              Electric                   $                82 $                82
                                 11 EAST PARK
NORTHWESTERN ENERGY              BUTTE, MT 59701‐1711                  18516427                              Gas                        $                25 $                25
                                 11 EAST PARK
NORTHWESTERN ENERGY              BUTTE, MT 59701‐1711                  18909473                              Electric                   $                61 $                61

                                                                                                                                                                                                                             46 of 69
                                             Case 19-36313 Document 16-1 Filed
                                                                          Exhibit Ain TXSB on 11/12/19 Page 47 of 69
                                                                                           The Utilities List

                  Provider                              Address         Account Number(s) (if known)                   Service(s)        Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                         Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                        Deposit (in $)
                                         11 EAST PARK
NORTHWESTERN ENERGY                      BUTTE, MT 59701‐1711        25854662                               Electric                $                19 $                19
                                         11 EAST PARK
NORTHWESTERN ENERGY                      BUTTE, MT 59701‐1711        33961558                               Gas                     $                25 $                25
                                         1220 BROADWAY
NTS COMMUNICATIONS INC                   LUBBOCK, TX 79401                                                  Cable/Pay Tv Services   $                45 $                45
                                         6226 W SAHARA AVENUE
NV ENERGY NORTH                          LAS VEGAS, NV 89146         1000013463501291094                    Electric                $                    3 $                 3
                                         6226 W SAHARA AVENUE
NV ENERGY NORTH                          LAS VEGAS, NV 89146         1000013463501291102                    Electric                $                    9 $                 9
                                         6226 W SAHARA AVENUE
NV ENERGY NORTH                          LAS VEGAS, NV 89146         1000013463502002235                    Electric & Gas          $              214 $               214
                                         6226 W SAHARA AVENUE
NV ENERGY NORTH                          LAS VEGAS, NV 89146         1000013463502002318                    Electric                $              119 $               119
                                         6226 W SAHARA AVENUE
NV ENERGY NORTH                          LAS VEGAS, NV 89146         1000013463502593811                    Electric & Gas          $           17,925 $             17,925
                                         6226 W SAHARA AVENUE
NV ENERGY NORTH                          LAS VEGAS, NV 89146         1000013463502593829                    Electric & Gas          $              178 $               178
                                         6226 W SAHARA AVENUE
NV ENERGY NORTH                          LAS VEGAS, NV 89146         1000013463502593837                    Electric                $                18 $                18
                                         6226 W SAHARA AVENUE
NV ENERGY NORTH                          LAS VEGAS, NV 89146         1000013463502593845                    Electric                $              135 $               135
                                         6226 W SAHARA AVENUE
NV ENERGY NORTH                          LAS VEGAS, NV 89146         1000013463501218170                    Electric                $                89 $                89
                                         6226 W. SAHARA AVE.
NV ENERGY SOUTH                          LAS VEGAS, NV 89146         3000201324519863797                    Electric                $            9,079 $              9,079
                                         6226 W. SAHARA AVE.
NV ENERGY SOUTH                          LAS VEGAS, NV 89146         3000201324519892192                    Electric                $            9,719 $              9,719
                                         6226 W. SAHARA AVE.
NV ENERGY SOUTH                          LAS VEGAS, NV 89146         3000201324519892200                    Electric                $            1,695 $              1,695
                                         18 LINK DRIVE
NYSEG                                    BINGHAMTON, NY 13904        10011402152                            Electric                $                54 $                54
                                         18 LINK DRIVE
NYSEG                                    BINGHAMTON, NY 13904        10011402160                            Electric                $              120 $               120
                                         1479 STANAFORD ROAD
OAK HILL GARBAGE DISPOSAL INCORPORATED   BECKLEY, WV 25801           117901                                 Waste                   $                49 $                49
                                         123 OCEAN STATE DR
OCEAN STATE OIL                          NORTH KINGSTOWN, RI 02852                                          Gas                     $              410 $               410
                                         4210 ROBERTS MATTHEWS HWY
O'CONNOR UTILITY DISTRICT                SPARTA, TN 38583            000414620002                           Water/Sewer             $                16 $                16
                                         ONE QUALITY STREET
ODP                                      LEXINGTON, KY 40507         300005069137                           Electric                $                38 $                38
                                         PO BOX 321
OG&E                                     OKLAHOMA CITY, OK 73101     1296601253                             Electric                $                71 $                71
                                         PO BOX 321
OG&E                                     OKLAHOMA CITY, OK 73101     8248957                                Electric                $              358 $               358
                                         76 SOUTH MAIN STREET
OHIO EDISON CO                           AKRON, OH 44308             110008448810                           Electric                $                35 $                35
                                         76 SOUTH MAIN STREET
OHIO EDISON CO                           AKRON, OH 44308             110008630144                           Electric                $              443 $               443
                                         76 SOUTH MAIN STREET
OHIO EDISON CO                           AKRON, OH 44308             110013925919                           Electric                $              685 $               685
                                         76 SOUTH MAIN STREET
OHIO EDISON CO                           AKRON, OH 44308             110014496878                           Electric                $           10,701 $             10,701
                                         76 SOUTH MAIN STREET
OHIO EDISON CO                           AKRON, OH 44308             110014564493                           Electric                $              198 $               198
                                         76 SOUTH MAIN STREET
OHIO EDISON CO                           AKRON, OH 44308             110051161468                           Electric                $            1,580 $              1,580

                                                                                                                                                                                                                         47 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 48 of 69
                                                                                    The Utilities List

                    Provider                     Address          Account Number(s) (if known)                  Service(s)                Adequate              Average Two    Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                          Assurance             Week Spend       Amount        Amount           Amount
                                                                                                                                         Deposit (in $)
                                76 SOUTH MAIN STREET
OHIO EDISON CO                  AKRON, OH 44308                110078201040                          Electric                        $                   42 $             42
                                14384 E CLEVELAND ST
OKEFENOKE RURAL ELECTRIC        NAHUNTA, GA 31553              741518001                             Electric                        $                   22 $             22
                                100 WEST FIFTH STREET
                                PO BOX 871
OKLAHOMA NATURAL GAS            TULSA, OK 74103                210093563108960491                    Gas                             $            1,071 $              1,071
                                100 WEST FIFTH STREET
                                PO BOX 871
OKLAHOMA NATURAL GAS            TULSA, OK 74103                210093563259361700                    Gas                             $                   54 $             54
                                100 WEST FIFTH STREET
                                PO BOX 871
OKLAHOMA NATURAL GAS            TULSA, OK 74103                211048421220451600                    Gas                             $              149 $               149
                                100 WEST FIFTH STREET
                                PO BOX 871
OKLAHOMA NATURAL GAS            TULSA, OK 74103                211264173193486200                    Gas                             $                   63 $             63
                                444 SOUTH 16TH STREET MALL
OMAHA PUBLIC POWER DISTRICT     OMAHA, NE 68102                8906400030                            Electric                        $                   53 $             53
                                19922 ALBERTA STREET SUITE 2
ONEIDA WATER & WASTEWATER       ONEIDA, TN 37841‐3363          001701240001                          Water/Sewer                     $                   44 $             44
                                C/O ALTICE USA
                                ONE COURT SQ WEST
OPTIMUM 7801                    LONG ISLAND CITY, NY 11101                                           Cable/Pay Tv Services           $              231 $               231
                                2408 COVE AVE
OREGON TRAIL ELEC COOPERATIVE   LA GRANDE, OR 97850            12778001                              Electric                        $              268 $               268
                                PO BOX 3193
ORLANDO UTILITIES COMMISSION    ORLANDO, FL 32802              1169910001                            Electric & Water/Sewer          $           68,582 $             68,582
                                PO BOX 3193
ORLANDO UTILITIES COMMISSION    ORLANDO, FL 32802              1800220001                            Electric, Water/Sewer & Waste   $                   69 $             69
                                PO BOX 3193
ORLANDO UTILITIES COMMISSION    ORLANDO, FL 32802              2570420001                            Electric & Water/Sewer          $            1,601 $              1,601
                                PO BOX 3193
ORLANDO UTILITIES COMMISSION    ORLANDO, FL 32802              7765220001                            Electric                        $              162 $               162
                                74‐5610 ALAPA ST
PACIFIC WASTE INC               KAILUA KONA, HI 96740‐1606     000226                                Waste                           $              202 $               202
                                76 S MAIN ST
PAYNOW *FIRST ENERGY            AKRON, OH 44308                                                      Electric                        $              188 $               188
                                4700 N STERLING AVE
PDC AREA DISPOSAL               PEORIA, IL 61615                                                     Waste                           $                   85 $             85
                                2301 MARKET ST
PECO PAYMENT PROCESSING         PHILADELPHIA, PA 19103         2378901008                            Electric                        $                   67 $             67
                                2301 MARKET ST
PECO PAYMENT PROCESSING         PHILADELPHIA, PA 19103         3589200800                            Electric                        $               ‐      $          8,277                 $     34,910
                                2301 MARKET ST
PECO PAYMENT PROCESSING         PHILADELPHIA, PA 19103         3898501507                            Gas                             $               ‐      $          2,085                 $      8,170
                                2301 MARKET ST
PECO PAYMENT PROCESSING         PHILADELPHIA, PA 19103         7334500902                            Gas                             $               ‐      $           289                  $      1,150
                                575 US HWY 52 SOUTH
PEE DEE EMC                     WADESBORO, NC 28170            803665001                             Electric                        $                   16 $             16
                                311 INDUSTRIAL PARK ROAD
PENELEC                         JOHNSTOWN, PA 15904            100004119283                          Electric                        $            1,905 $              1,905
                                311 INDUSTRIAL PARK ROAD
PENELEC                         JOHNSTOWN, PA 15904            100070005168                          Electric                        $              151 $               151
                                311 INDUSTRIAL PARK ROAD
PENELEC                         JOHNSTOWN, PA 15904            100128410592                          Electric                        $                   24 $             24
                                1910 W MARKET ST
PENN POWER COMPANY              AKRON, OH 44313                110004718422                          Electric                        $                   31 $             31


                                                                                                                                                                                                                       48 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 49 of 69
                                                                                  The Utilities List

                Provider                         Address        Account Number(s) (if known)                  Service(s)        Adequate              Average Two    Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                Assurance             Week Spend       Amount        Amount           Amount
                                                                                                                               Deposit (in $)
                                 1910 W MARKET ST
PENN POWER COMPANY               AKRON, OH 44313             110004718463                          Electric                $                   87 $             87
                                 1910 W MARKET ST
PENN POWER COMPANY               AKRON, OH 44313             110004853328                          Electric                $                   84 $             84
                                 1910 W MARKET ST
PENN POWER COMPANY               AKRON, OH 44313             110004859671                          Electric                $                   13 $             13
                                 1910 W MARKET ST
PENN POWER COMPANY               AKRON, OH 44313             110004859838                          Electric                $              117 $               117
                                 1910 W MARKET ST
PENN POWER COMPANY               AKRON, OH 44313             110004920085                          Electric                $            5,882 $              5,882
                                 852 WESLEY DRIVE
PENNSYLVANIA AMERICAN WATER CO   MECHANICSBURG, PA 17055     1024210030908001                      Water/Sewer             $                   40 $             40
                                 375 N SHORE DR
PEOPLES NATURAL GAS              PITTSBURGH, PA 15212        200000997276                          Gas                     $              215 $               215
                                 BOX 997300
PG&E ‐ CA                        SACRAMENTO, CA 95899‐7300   19809429228                           Electric                $               ‐      $        113,044                 $    326,000
                                 BOX 997300
PG&E ‐ CA                        SACRAMENTO, CA 95899‐7300   30152393895                           Gas                     $               ‐      $             10
                                 BOX 997300
PG&E ‐ CA                        SACRAMENTO, CA 95899‐7300   60173918826                           Electric                $               ‐      $           118
                                 BOX 997300
PG&E ‐ CA                        SACRAMENTO, CA 95899‐7300   74184185853                           Gas                     $               ‐      $         11,565
                                 BOX 997300
PG&E ‐ CA                        SACRAMENTO, CA 95899‐7300   85939736899                           Gas                     $               ‐      $             12
                                 BOX 997300
PG&E ‐ CA                        SACRAMENTO, CA 95899‐7300   86529518432                           Electric                $               ‐      $           227
                                 BOX 997300
PG&E ‐ CA                        SACRAMENTO, CA 95899‐7300   97550423640                           Electric                $               ‐      $           208
                                 4720 PIEDMONT ROW DRIVE
PIEDMONT NATURAL GAS             CHARLOTTE, NC 28210         0000604585001                         Gas                     $               ‐      $          2,140                 $      9,000
                                 4720 PIEDMONT ROW DRIVE
PIEDMONT NATURAL GAS             CHARLOTTE, NC 28210         0000604585002                         Gas                     $               ‐      $          1,819                 $      7,640
                                 4720 PIEDMONT ROW DRIVE
PIEDMONT NATURAL GAS             CHARLOTTE, NC 28210         0000604585003                         Gas                     $               ‐      $             55                                $        29,335
                                 4720 PIEDMONT ROW DRIVE
PIEDMONT NATURAL GAS             CHARLOTTE, NC 28210         0000604585004                         Gas                     $               ‐      $           559
                                 4720 PIEDMONT ROW DRIVE
PIEDMONT NATURAL GAS             CHARLOTTE, NC 28210         0000747748001                         Gas                     $               ‐      $             42
                                 4720 PIEDMONT ROW DRIVE
PIEDMONT NATURAL GAS             CHARLOTTE, NC 28210         2000176922001                         Gas                     $               ‐      $             83
                                 4720 PIEDMONT ROW DRIVE
PIEDMONT NATURAL GAS             CHARLOTTE, NC 28210         2000176922002                         Gas                     $               ‐      $           624
                                 4720 PIEDMONT ROW DRIVE
PIEDMONT NATURAL GAS             CHARLOTTE, NC 28210         2000176922004                         Gas                     $               ‐      $           433
                                 4720 PIEDMONT ROW DRIVE
PIEDMONT NATURAL GAS             CHARLOTTE, NC 28210         2000801130001                         Gas                     $               ‐      $          3,081                 $     12,695
                                 4720 PIEDMONT ROW DRIVE
PIEDMONT NATURAL GAS             CHARLOTTE, NC 28210         4000176929001                         Gas                     $               ‐      $           368
                                 4720 PIEDMONT ROW DRIVE
PIEDMONT NATURAL GAS             CHARLOTTE, NC 28210         7001158794001                         Gas                     $               ‐      $           105
                                 4720 PIEDMONT ROW DRIVE
PIEDMONT NATURAL GAS             CHARLOTTE, NC 28210         7001158794004                         Gas                     $               ‐      $           541
                                 4720 PIEDMONT ROW DRIVE
PIEDMONT NATURAL GAS             CHARLOTTE, NC 28210         7001158794005                         Gas                     $               ‐      $             25
                                 4720 PIEDMONT ROW DRIVE
PIEDMONT NATURAL GAS             CHARLOTTE, NC 28210         3000176920001                         Gas                     $               ‐      $          4,975
                                 4720 PIEDMONT ROW DRIVE
PIEDMONT NATURAL GAS             CHARLOTTE, NC 28210         7001158794002                         Gas                     $               ‐      $          3,970

                                                                                                                                                                                                             49 of 69
                                          Case 19-36313 Document 16-1 Filed
                                                                       Exhibit Ain TXSB on 11/12/19 Page 50 of 69
                                                                                                   The Utilities List

                   Provider                           Address                    Account Number(s) (if known)                  Service(s)           Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                                    Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                                   Deposit (in $)
                                     300 HERBERT ST
PIONEER ELECTRIC COOPERATIVE I       GREENVILLE, AL 36037                    35576300                               Electric                   $                18 $                18
                                     16200 SCOTT HWY
PLATEAU ELECTRIC COOP                ONEIDA, TN 37841                        000732116214                           Electric                   $              200 $               200
                                     16200 SCOTT HWY
PLATEAU ELECTRIC COOP                ONEIDA, TN 37841                        208091106771                           Electric                   $                17 $                17
                                     16200 SCOTT HWY
PLATEAU ELECTRIC COOP                ONEIDA, TN 37841                        219704116214                           Electric                   $              412 $               412
                                     34898 150TH STREET
PLYMOUTH COUNTY SOLID WASTE AGENCY   LE MARS, IA 51031                                                              Waste                      $                70 $                70
                                     920 RAILROAD AVENUE
PLYMOUTH ROCK ENERGY LLC             WOODMERE, NY 11598                      0238863208                             Gas                        $            2,315 $              2,315
                                     24 E Mill St
PM RECYCLING INC                     Woonsocket, RI 02895                                                           Recycle                    $              448 $               448
                                     716 RICHARD ARRINGTON JR BLVD, 8TH FL
PMT*JEFF CO AL SEWER BILL            NORTH BIRMINGHAM, AL 35203                                                     Waste                      $              110 $               110
                                     414 SILVER AENUE SW
PNM                                  ALBUQUERQUE, NM 87102                   02419570503139203                      Electric & Gas             $              441 $               441
                                     414 SILVER AENUE SW
PNM                                  ALBUQUERQUE, NM 87102                   11555140106250717                      Electric & Gas             $              326 $               326
                                     414 SILVER AENUE SW
PNM                                  ALBUQUERQUE, NM 87102                   02413970203134348                      Electric                   $              712 $               712
                                     414 SILVER AENUE SW
PNM                                  ALBUQUERQUE, NM 87102                   02419570503788840                      Electric                   $              223 $               223
                                     414 SILVER AENUE SW
PNM                                  ALBUQUERQUE, NM 87102                   02440730103156490                      Electric                   $              684 $               684
                                     414 SILVER AENUE SW
PNM                                  ALBUQUERQUE, NM 87102                   02440740103156504                      Electric                   $              630 $               630
                                     414 SILVER AENUE SW
PNM                                  ALBUQUERQUE, NM 87102                   02903690003568578                      Electric                   $                34 $                34
                                     414 SILVER AENUE SW
PNM                                  ALBUQUERQUE, NM 87102                   11560369303133539                      Electric                   $            9,093 $              9,093
                                     414 SILVER AENUE SW
PNM                                  ALBUQUERQUE, NM 87102                   11560369303134529                      Electric                   $            2,291 $              2,291
                                     414 SILVER AENUE SW
PNM                                  ALBUQUERQUE, NM 87102                   11560369303157969                      Electric                   $                32 $                32
                                     414 SILVER AENUE SW
PNM                                  ALBUQUERQUE, NM 87102                   11560369303650596                      Electric                   $           15,479 $             15,479
                                     414 SILVER AENUE SW
PNM                                  ALBUQUERQUE, NM 87102                   11573231913103308                      Electric                   $              205 $               205
                                     10802 BOWER AVE
POTOMAC EDISON                       WILLIAMSPORT, MD 21795                  110081008168                           Electric                   $              278 $               278
                                     900 S POLK, STE 106
POTTER COUNTY TAX                    AMARILLO, TX 79101                                                             Water                      $                    7 $                 7
                                     420 STRAIGHT CREEK ROAD
POWELL VALLEY ELECTRIC COOP          NEW TAZEWELL, TN 37825                  45824003                               Electric                   $                15 $                15
                                     2 NORTH 9TH STREET CPC‐GENN1
PPL ELECTRIC UTILITIES               ALLENTOWN, PA 18101‐1175                9200080001                             Electric                   $            1,885 $              1,885
                                     1800‐C Sarasota Pkwy.
PRATT RECYCLING INC (DISC ‐ ACH)     Conyers, GA 30013                       200392                                 Recycle                    $              603 $               603
                                     265 S FAIRGROUNDS RD
PRICE RIVER WATER IMPRVMT DIST       PRICE, UT 84501                         2046551                                Water/Sewer                $                30 $                30
                                     813 E 18TH ST
PRO WASTE SERVICES INC               ERIE, PA 16503                                                                 Waste                      $              129 $               129
                                     840 MOONLIGHT DRIVE
PROCESS SOLUTIONS & EQUIPMENT INC    WOODBURY, MN 55125                      Dean Foods‐Rockford                    Phone Serv/Equip Utility   $                81 $                81
                                     44 WASHINGTON AVE, UNIT 5
PROCOM                               KENSINGTON, CT 06037                                                           Phone Serv/Equip Utility   $              342 $               342

                                                                                                                                                                                                                                    50 of 69
                                   Case 19-36313 Document 16-1 Filed
                                                                Exhibit Ain TXSB on 11/12/19 Page 51 of 69
                                                                              The Utilities List

                  Provider                     Address      Account Number(s) (if known)                  Service(s)        Adequate           Average Two    Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                            Assurance          Week Spend       Amount        Amount           Amount
                                                                                                                           Deposit (in $)
                              80 PARK PLAZA
                              P.O. BOX 1171
PSE&G                         NEWARK, NJ 7101            4200277301                            Electric                $            1,024 $           1,024
                              80 PARK PLAZA
                              P.O. BOX 1171
PSE&G                         NEWARK, NJ 7101            4200501104                            Electric                $           12,096 $          12,096
                              80 PARK PLAZA
                              P.O. BOX 1171
PSE&G                         NEWARK, NJ 7101            6607156606                            Electric                $            1,422 $           1,422
                              80 PARK PLAZA
                              P.O. BOX 1171
PSE&G                         NEWARK, NJ 7101            6901581009                            Gas                     $                48 $             48
                              80 PARK PLAZA
                              P.O. BOX 1171
PSE&G                         NEWARK, NJ 7101            6901725809                            Electric                $                85 $             85
                              80 PARK PLAZA
                              P.O. BOX 1171
PSE&G                         NEWARK, NJ 7101            7031321301                            Gas                     $            2,136 $           2,136
                              1650 ISLIP AVE
PSE&G LONG ISLAND (LIPA)      CENTRAL ISLIP, NY 11722    01180004200                           Electric                $              792 $            792
                              212 EAST 6TH STREET
PUBLIC SERVICE CO OF OK       TULSA, OK 74119            95071511000                           Electric                $                49 $             49
                              212 EAST 6TH STREET
PUBLIC SERVICE CO OF OK       TULSA, OK 74119            95309566222                           Electric                $              110 $            110
                              212 EAST 6TH STREET
PUBLIC SERVICE CO OF OK       TULSA, OK 74119            95437566201                           Electric                $            2,281 $           2,281
                              212 EAST 6TH STREET
PUBLIC SERVICE CO OF OK       TULSA, OK 74119            95487342602                           Electric                $                79 $             79
                              212 EAST 6TH STREET
PUBLIC SERVICE CO OF OK       TULSA, OK 74119            95548018456                           Electric                $                80 $             80
                              212 EAST 6TH STREET
PUBLIC SERVICE CO OF OK       TULSA, OK 74119            95683418206                           Electric                $                39 $             39
                              212 EAST 6TH STREET
PUBLIC SERVICE CO OF OK       TULSA, OK 74119            95694336009                           Electric                $                21 $             21
                              212 EAST 6TH STREET
PUBLIC SERVICE CO OF OK       TULSA, OK 74119            95706587011                           Electric                $              195 $            195
                              212 EAST 6TH STREET
PUBLIC SERVICE CO OF OK       TULSA, OK 74119            95747566206                           Electric                $           20,342 $          20,342
                              212 EAST 6TH STREET
PUBLIC SERVICE CO OF OK       TULSA, OK 74119            95888870003                           Electric                $              157 $            157
                              212 EAST 6TH STREET
PUBLIC SERVICE CO OF OK       TULSA, OK 74119            95929566206                           Electric                $            1,010 $           1,010
                              PO BOX 2922
PUBLIC WORKS & UTILITIES      WICHITA, KS 67201          0214835110296                         Water/Sewer             $                34 $             34
                              PO BOX 30958
PUBLIC WORKS‐UTILITIES        BILLINGS, MT 59111         109019                                Water/Sewer & Waste     $            2,038 $           2,038
                              PO BOX 30958
PUBLIC WORKS‐UTILITIES        BILLINGS, MT 59111         109033                                Water/Sewer             $            3,942 $           3,942
                              4445 ROBARDS LANE
RCS COMMUNICATIONS            LOUISVILLE, KY 40218                                             Cable/Pay Tv Services   $                78 $             78
                              1351 PACHECO PASS HWY
RECOLOGY SOUTH VALLEY         GILROY, CA 95020                                                 Recycle                 $              237 $            237
                              6025 SECOR ROAD
RELIANCE PROPANE & FUEL OIL   TOLEDO OH 43613            3258                                  Gas                     $                79 $             79
                              PO BOX 3765
RELIANT ENERGY                HOUSTON, TX 77253‐3765                                           Electric                $                11 $             11
                              P.O. BOX 3765
RELIANT ENERGY (TX)           HOUSTON, TX 77253          738486554                             Electric                $                74 $             74

                                                                                                                                                                                                      51 of 69
                                 Case 19-36313 Document 16-1 Filed
                                                              Exhibit Ain TXSB on 11/12/19 Page 52 of 69
                                                                               The Utilities List

                  Provider                   Address         Account Number(s) (if known)                  Service(s)        Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                             Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                            Deposit (in $)
                             18500 N ALLIED WAY
REPUBLIC SERVICES 964        PHOENIX, AZ 85054           307980001754                           Waste                   $            7,568 $              7,568
                             18500 N ALLIED WAY
REPUBLIC SERVICES INC #884   PHOENIX, AZ 85054           3‐0615‐0003802                         Waste                   $            2,466 $              2,466
                             18500 N ALLIED WAY
REPUBLIC SERVICES INC #884   PHOENIX, AZ 85054           03‐0853‐0019945                        Waste                   $            1,365 $              1,365
                             18500 N ALLIED WAY
REPUBLIC SERVICES TRASH      PHOENIX, AZ 85054                                                  Waste                   $           34,263 $             34,263
                             89 EAST AVE
RG&E                         ROCHESTER, NY 14604         20024751586                            Electric & Gas          $                75 $                75
                             89 EAST AVE
RG&E                         ROCHESTER, NY 14604         20024751594                            Electric                $                62 $                62
                             89 EAST AVE
RG&E                         ROCHESTER, NY 14604         20024751602                            Gas                     $                53 $                53
                             519 KIMBALL AVE NE
ROANOKE GAS CO               ROANOKE, VA 24016           06355309                               Gas                     $                23 $                23
                             320 MAIN STREET
ROCHESTER WATER & SWR DEPT   ROCHESTER, IN 46975         10224327                               Water/Sewer             $                    7 $                 7
                             320 MAIN STREET
ROCHESTER WATER & SWR DEPT   ROCHESTER, IN 46975         19010050                               Water                   $                21 $                21
                             212 D ST
ROCK SPRINGS MUN UTILITY     ROCK SPRINGS, WY 82901      102355                                 Water/Sewer             $                21 $                21
                             1407 W NORTH TEMPLE
ROCKY MOUNTAIN POWER         SALT LAKE CITY, UT 84116    062226740017                           Electric                $              367 $               367
                             1407 W NORTH TEMPLE
ROCKY MOUNTAIN POWER         SALT LAKE CITY, UT 84116    062226740025                           Electric                $              104 $               104
                             1407 W NORTH TEMPLE
ROCKY MOUNTAIN POWER         SALT LAKE CITY, UT 84116    396465660019                           Electric                $           30,835 $             30,835
                             1407 W NORTH TEMPLE
ROCKY MOUNTAIN POWER         SALT LAKE CITY, UT 84116    417316560016                           Electric                $                23 $                23
                             1407 W NORTH TEMPLE
ROCKY MOUNTAIN POWER         SALT LAKE CITY, UT 84116    492921460027                           Electric                $              803 $               803
                             1407 W NORTH TEMPLE
ROCKY MOUNTAIN POWER         SALT LAKE CITY, UT 84116    522714510040                           Electric                $              415 $               415
                             1407 W NORTH TEMPLE
ROCKY MOUNTAIN POWER         SALT LAKE CITY, UT 84116    562241060010                           Electric                $                18 $                18
                             1407 W NORTH TEMPLE
ROCKY MOUNTAIN POWER         SALT LAKE CITY, UT 84116    562241060051                           Electric                $              280 $               280
                             1407 W NORTH TEMPLE
ROCKY MOUNTAIN POWER         SALT LAKE CITY, UT 84116    597656860017                           Electric                $              109 $               109
                             1407 W NORTH TEMPLE
ROCKY MOUNTAIN POWER         SALT LAKE CITY, UT 84116    604121360019                           Electric                $              217 $               217
                             1407 W NORTH TEMPLE
ROCKY MOUNTAIN POWER         SALT LAKE CITY, UT 84116    656930760011                           Electric                $                18 $                18
                             1407 W NORTH TEMPLE
ROCKY MOUNTAIN POWER         SALT LAKE CITY, UT 84116    661393260012                           Electric                $              486 $               486
                             1407 W NORTH TEMPLE
ROCKY MOUNTAIN POWER         SALT LAKE CITY, UT 84116    708792390013                           Electric                $                45 $                45
                             721 23 ROAD
ROCKY MOUNTAIN SANITATION    GRAND JUNCTION, CO 81505                                           Waste                   $              164 $               164
                             3021 FULLERTON RD
ROWLAND WATER DIST           ROWLAND HEIGHTS, CA 91748   12898811                               Water/Sewer             $           23,992 $             23,992
                             3021 FULLERTON RD
ROWLAND WATER DIST           ROWLAND HEIGHTS, CA 91748   3566910                                Water/Sewer             $              286 $               286
                             3021 FULLERTON RD
ROWLAND WATER DIST           ROWLAND HEIGHTS, CA 91748   53651110                               Water/Sewer             $           15,746 $             15,746
                             3021 FULLERTON RD
ROWLAND WATER DIST           ROWLAND HEIGHTS, CA 91748   56148270                               Water/Sewer             $              167 $               167

                                                                                                                                                                                                             52 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 53 of 69
                                                                                      The Utilities List

                   Provider                      Address          Account Number(s) (if known)                    Service(s)         Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                     Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                    Deposit (in $)
                                 3021 FULLERTON RD
ROWLAND WATER DIST               ROWLAND HEIGHTS, CA 91748     94472891                                Water/Sewer              $                30 $                30
                                 3021 FULLERTON RD
ROWLAND WATER DIST               ROWLAND HEIGHTS, CA 91748     96006000                                Water/Sewer              $            1,861 $              1,861
                                 3021 FULLERTON RD
ROWLAND WATER DIST               ROWLAND HEIGHTS, CA 91748     96761021                                Water/Sewer              $              528 $               528
                                 3021 FULLERTON RD
ROWLAND WATER DIST               ROWLAND HEIGHTS, CA 91748     10767801                                Water                    $                    1 $                 1
                                 3021 FULLERTON RD
ROWLAND WATER DIST               ROWLAND HEIGHTS, CA 91748     26217961                                Water                    $                    0 $                 0
                                 3021 FULLERTON RD
ROWLAND WATER DIST               ROWLAND HEIGHTS, CA 91748     27299951                                Water                    $                    1 $                 1
                                 3021 FULLERTON RD
ROWLAND WATER DIST               ROWLAND HEIGHTS, CA 91748     62325710                                Water                    $                    0 $                 0
                                 3021 FULLERTON RD
ROWLAND WATER DIST               ROWLAND HEIGHTS, CA 91748     10767801                                Water                    $                76 $                76
                                 3021 FULLERTON RD
ROWLAND WATER DIST               ROWLAND HEIGHTS, CA 91748     27299951                                Water                    $                77 $                77
                                 3021 FULLERTON RD
ROWLAND WATER DIST               ROWLAND HEIGHTS, CA 91748     62325710                                Water                    $                80 $                80
                                 3021 FULLERTON RD
ROWLAND WATER DIST               ROWLAND HEIGHTS, CA 91748     26217961                                Water                    $              231 $               231
                                 453 PIER HEAD BLVD
RPJ WASTE SERVICES INC           SMYRNA, DE 19977                                                      Waste                    $              135 $               135
                                 3333 KISHWAUKEE ST
RRWRD ‐ ROCK RIVER WATER         ROCKFORD, IL 61109            0180004FS                               Water/Sewer              $           34,309 $             34,309
                                 3990 GENERATION DR
RUMPKE                           CINCINNATI, OH 45251          1700467409                              Waste                    $              194 $               194
                                 3990 GENERATION DR
RUMPKE CONSOLIDATED COMPA        CINCINNATI, OH 45251                                                  Waste                    $                12 $                12
                                 3990 GENERATION DR
RUMPKE/EZ‐PAY                    CINCINNATI, OH 45251                                                  Waste                    $                52 $                52
                                 GENERATION DR
RUMPKE/PHONEPAYMENT              COLERAIN TOWNSHIP, OH 45251                                           Waste                    $              116 $               116
                                 422 11TH AVE
RURAL FRANKLINTON WATER C        FRANKLINTON, LA 70438                                                 Water                    $                16 $                16
                                 9700 GOETHE RD, STE C
SACRAMENTO COUNTY UTILITIES      SACRAMENTO, CA 95827          50008056204                             Water/Sewer              $                96 $                96
                                 1530 S WEST TEMPLE
SALT LAKE CITY CORP              SALT LAKE CITY, UT 84115      W1505320                                Electric & Water/Sewer   $              288 $               288
                                 1530 S WEST TEMPLE
SALT LAKE CITY CORP              SALT LAKE CITY, UT 84115      W2060119                                Electric & Water/Sewer   $           35,834 $             35,834
                                 1530 S WEST TEMPLE
SALT LAKE CITY CORP              SALT LAKE CITY, UT 84115      W9957                                   Electric & Water/Sewer   $              130 $               130
                                 1530 S WEST TEMPLE
SALT LAKE CITY CORP              SALT LAKE CITY, UT 84115      W10864                                  Water                    $                    5 $                 5
                                 1530 SOUTH WEST TEMPLE
SALT LAKE CITY PUBLIC UTILITIE   SALT LAKE CITY, UT 84115      8068                                    Water/Sewer              $                31 $                31
                                 2800 US HWY 281 N
SAN ANTONIO WATER SYSTEMS        SAN ANTONIO, TX 78212         00016165501616560001                    Water/Sewer              $           11,127 $             11,127
                                 2800 US HWY 281 N
SAN ANTONIO WATER SYSTEMS        SAN ANTONIO, TX 78212         00016769501676960001                    Water/Sewer              $            7,599 $              7,599
                                 2800 US HWY 281 N
SAN ANTONIO WATER SYSTEMS        SAN ANTONIO, TX 78212         00016190501619060001                    Water                    $              377 $               377
                                 8315 CENTURY PARK CT
                                 MAIL CODE CP22D
SAN DIEGO GAS & ELEC             SAN DIEGO, CA 92123           42509083083                             Electric                 $            4,241 $              4,241


                                                                                                                                                                                                                     53 of 69
                                      Case 19-36313 Document 16-1 Filed
                                                                   Exhibit Ain TXSB on 11/12/19 Page 54 of 69
                                                                                   The Utilities List

                    Provider                      Address        Account Number(s) (if known)                  Service(s)        Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                 Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                Deposit (in $)
                                 170 W 10TH AVE
SAN MIGUEL POWER ASSN INC        NUCLA, CO 81424              11547                                 Electric                $                18 $                18
                                 402 MAIN ST W
SAND MOUNTAIN ELECTRIC COOP      RAINSVILLE, AL 35986         67307006                              Electric                $              673 $               673
                                 2345 RONALD REAGAN BLVD
SANITATION SOLUTIONS             CUMMING , GA 30041                                                 Waste                   $                55 $                55
                                 1 RIVERWOOD DR
SANTEE COOPER                    MONCKS CORNER, SC 29461      7601500000                            Electric                $              493 $               493
                                 ID 1204
SAWNEE EMC                       BIRMINGHAM, AL 35246         2078607003                            Electric                $                47 $                47
                                 333 CENTER AVE
SCHUYLKILL HAVEN BOROUGH UTIL.   SCHUYLKILL HAVEN, PA 17972   0715750000                            Water/Sewer             $            4,492 $              4,492
                                 333 CENTER AVE
SCHUYLKILL HAVEN BOROUGH UTIL.   SCHUYLKILL HAVEN, PA 17972   LEHIGHVALLEY‐INDUSTRIALSURCHRG        Water/Sewer             $            6,298 $              6,298
                                 333 CENTER AVE
SCHUYLKILL HAVEN BOROUGH UTIL.   SCHUYLKILL HAVEN, PA 17972   LEHIGHVALLEY‐SUSPENDEDSOLIDS          Water/Sewer             $              137 $               137
                                 333 CENTER AVE
SCHUYLKILL HAVEN BOROUGH UTIL.   SCHUYLKILL HAVEN, PA 17972   0715800000                            Water                   $              139 $               139
                                 333 CENTER AVE
SCHUYLKILL HAVEN BOROUGH UTIL.   SCHUYLKILL HAVEN, PA 17972   0715850000                            Water                   $                56 $                56
                                 404 E WILLOW ST
SCOTTSBORO ELEC POWER BOARD      SCOTTSBORO, AL 35768         202846102833                          Electric                $                10 $                10
                                 1411 3RD ST STE A
SEMCO ENERGY GAS CO              PORT HURON, MI 48060         0256412500                            Gas                     $            1,943 $              1,943
                                 512 S CEDAR AVE
                                 PO BOX 31
SEQUACHEE VALLEY ELEC COOP       S PITTSBURG, TN 37380        59913005                              Electric                $              105 $               105
                                 315 E MAIN ST
SEVIER COUNTY ELECTRIC SYSTEM    SEVIERVILLE, TN 37862        22248002                              Electric                $              130 $               130
                                 625 SAINT JOSEPH STREET
SEWERAGE & WATER BRD OF NEW OR   NEW ORLEANS LA 70165         194731601224                          Water                   $              154 $               154
                                 625 SAINT JOSEPH STREET
SEWERAGE & WATER BRD OF NEW OR   NEW ORLEANS LA 70165         118092549750                          Water                   $                    4 $                 4
                                 625 SAINT JOSEPH STREET
SEWERAGE & WATER BRD OF NEW OR   NEW ORLEANS LA 70165         118092549750                          Waste                   $                    9 $                 9
                                 300 N NASHVILLE AVE
SHEFFIELD UTILITIES (AL)         SHEFFIELD, AL 35660          40603                                 Electric                $              122 $               122
                                 300 N NASHVILLE AVE
SHEFFIELD UTILITIES (AL)         SHEFFIELD, AL 35660          40606                                 Electric & Waste        $            1,044 $              1,044
                                 SHENTEL CENTER
                                 500 SHENTEL WAY
SHENTEL/NTC                      EDINBURG, VA 22824                                                 Cable/Pay Tv Services   $              114 $               114
                                 9159 STATE RTE 118
SHUR GREEN FARMS LLC             ANSONIA, OH 45303                                                  Recycle                 $           18,238 $             18,238
                                 224 WEST NINTH STREET
                                 P.O. BOX 7401
SIOUX FALLS UTILITIES            SIOUX FALLS, SD 57104        50248280000228970                     Water/Sewer             $            1,081 $              1,081
                                 224 WEST NINTH STREET
                                 P.O. BOX 7401
SIOUX FALLS UTILITIES            SIOUX FALLS, SD 57104        50248280000236995                     Water/Sewer             $                    7 $                 7
                                 224 WEST NINTH STREET
                                 P.O. BOX 7401
SIOUX FALLS UTILITIES            SIOUX FALLS, SD 57104        50249800000237373                     Water/Sewer             $                39 $                39
                                 224 WEST NINTH STREET
                                 P.O. BOX 7401
SIOUX FALLS UTILITIES            SIOUX FALLS, SD 57104        50249800000242155                     Water/Sewer             $            4,756 $              4,756



                                                                                                                                                                                                                 54 of 69
                                       Case 19-36313 Document 16-1 Filed
                                                                    Exhibit Ain TXSB on 11/12/19 Page 55 of 69
                                                                                          The Utilities List

                   Provider                       Address               Account Number(s) (if known)                  Service(s)        Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                        Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                       Deposit (in $)
                                  224 WEST NINTH STREET
                                  P.O. BOX 7401
SIOUX FALLS UTILITIES             SIOUX FALLS, SD 57104              50248290000249766                     Electric                $            2,013 $              2,013
                                  224 WEST NINTH STREET
                                  P.O. BOX 7401
SIOUX FALLS UTILITIES             SIOUX FALLS, SD 57104              50248290000249769                     Electric                $           10,456 $             10,456
                                  224 WEST NINTH STREET
                                  P.O. BOX 7401
SIOUX FALLS UTILITIES             SIOUX FALLS, SD 57104              50248290000249772                     Electric                $              369 $               369
                                  224 WEST NINTH STREET
                                  P.O. BOX 7401
SIOUX FALLS UTILITIES             SIOUX FALLS, SD 57104              50248290000249775                     Electric                $                   25 $             25
                                  224 WEST NINTH STREET
                                  P.O. BOX 7401
SIOUX FALLS UTILITIES             SIOUX FALLS, SD 57104              50248290000249778                     Electric                $              222 $               222
                                  224 WEST NINTH STREET
                                  P.O. BOX 7401
SIOUX FALLS UTILITIES             SIOUX FALLS, SD 57104              50248280000228967                     Water                   $                    8 $                 8
                                  315 MAIN AVE N
SJOBERGS INC                      THEIF RIVER FALLS, MN 56701‐1905                                         Cable/Pay Tv Services   $              196 $               196
                                  307 SPARTANBURG HWY
SJWD WATER DISTRICT               WELLFORD, SC 29385                 31695                                 Water/Sewer             $                   21 $             21
                                  3420 NE EVANGELINE THROUGHWAY
SLEMCO SOUTHWEST LOUISIANA EMC    LAFAYETTE, LA 70507                4506060800                            Electric                $              142 $               142
                                  2848 LEE ROAD 243
SMITHS WATER & SEWER AUTHORITY    SMITHS STATION, AL 36877           1137000                               Water/Sewer             $                   28 $             28
                                  PO BOX 127
SML GARBAGE                       BOONES MILL, VA 24065                                                    Waste                   $                   58 $             58
                                  BOX 15555
SMUD                              SACRAMENTO, CA 95852‐1555          3525996                               Electric                $              269 $               269
                                  18601 LBJ Freeway
                                  Sutie 410
SMURFIT KAPPA NORTH AMERICA LLC   Mesquite TX 75150                                                        Recycle                 $              289 $               289
                                  P.O. BOX 800
SO CAL ED                         ROSEMEAD, CA 91770                 2215170861                            Electric                $               ‐      $         53,811 $        800,000
                                  P.O. BOX 800
SO CAL ED                         ROSEMEAD, CA 91770                 2215193749                            Electric                $               ‐      $             66
                                  P.O. BOX 800
SO CAL ED                         ROSEMEAD, CA 91770                 2220026108                            Electric                $               ‐      $           967
                                  P.O. BOX 800
SO CAL ED                         ROSEMEAD, CA 91770                 2324729946                            Electric                $               ‐      $          4,062
                                  P.O. BOX 800
SO CAL ED                         ROSEMEAD, CA 91770                 2348217472                            Electric                $               ‐      $           199
                                  P.O. BOX 800
SO CAL ED                         ROSEMEAD, CA 91770                 2351797451                            Electric                $               ‐      $          1,049
                                  P.O. BOX 800
SO CAL ED                         ROSEMEAD, CA 91770                 2386964308                            Electric                $               ‐      $           812
                                  P.O. BOX 800
SO CAL ED                         ROSEMEAD, CA 91770                 2386964332                            Electric                $               ‐      $          1,231
                                  P.O. BOX 800
SO CAL ED                         ROSEMEAD, CA 91770                 2386964365                            Electric                $               ‐      $        103,418
                                  555 WEST FIFTH ST.
SO CAL GAS                        LOS ANGELES, CA 90013              11981715003                           Gas                     $              203 $               203
                                  555 WEST FIFTH ST.
SO CAL GAS                        LOS ANGELES, CA 90013              12194006701                           Gas                     $            5,162 $              5,162
                                  555 WEST FIFTH ST.
SO CAL GAS                        LOS ANGELES, CA 90013              13031715009                           Gas                     $                   15 $             15


                                                                                                                                                                                                                        55 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 56 of 69
                                                                                    The Utilities List

                    Provider                     Address          Account Number(s) (if known)                  Service(s)        Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                  Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                 Deposit (in $)
                                555 WEST FIFTH ST.
SO CAL GAS                      LOS ANGELES, CA 90013          16384021347                           Gas                     $            6,925 $              6,925
                                555 WEST FIFTH ST.
SO CAL GAS                      LOS ANGELES, CA 90013          19921906400                           Gas                     $            9,606 $              9,606
                                555 W 5TH ST
SO CAL GAS COMPANY              LOS ANGELES, CA 90013                                                Gas                     $                    5 $                 5
                                1725 N NASHVILLE AVE
SOS WASTE DISPOSAL INC          LUBBOCK, TX 79415                                                    Waste                   $                43 $                43
                                SOUTH KENTUCKY REC
SOUTH KENTUCKY REC              SOMERSET, KY 42501             2533003                               Electric                $              179 $               179
                                3483 TAMARACK DRIVE
SOUTH PYMATUNING TWNSHP         SHARPSVILLE, PA 16150          DEANFOODSCOMPANY                      Water/Sewer             $           17,397 $             17,397
                                3483 TAMARACK DRIVE
SOUTH PYMATUNING TWP WATER      SHARPSVILLE, PA 16150          14097                                 Water/Sewer             $           17,094 $             17,094
                                PO BOX 815
SOUTHERN SANITATION             GRAYSON, GA 30017                                                    Waste                   $                74 $                74
                                218 N BROADWAY
SOUTHERN UTILITIES COMPANY      TYLER, TX 75702                0120005000                            Water/Sewer             $                12 $                12
                                5241 SPRING MOUNTAIN RD
SOUTHWEST GAS CORPORATION       LAS VEGAS, NV 89146            2116598054005                         Gas                     $            4,325 $              4,325
                                1 RIVERSIDE PLAZA 14TH FLOOR
SOUTHWESTERN ELECTRIC POWER     COLUMBUS, OH 43215             96094667605                           Electric                $              200 $               200
                                1 RIVERSIDE PLAZA 14TH FLOOR
SOUTHWESTERN ELECTRIC POWER     COLUMBUS, OH 43215             96184801700                           Electric                $              113 $               113
                                1 RIVERSIDE PLAZA 14TH FLOOR
SOUTHWESTERN ELECTRIC POWER     COLUMBUS, OH 43215             96308703428                           Electric                $              321 $               321
                                1 RIVERSIDE PLAZA 14TH FLOOR
SOUTHWESTERN ELECTRIC POWER     COLUMBUS, OH 43215             96767998204                           Electric                $                    7 $                 7
                                1 RIVERSIDE PLAZA 14TH FLOOR
SOUTHWESTERN ELECTRIC POWER     COLUMBUS, OH 43215             96925953901                           Electric                $              373 $               373
                                210 E EARLL DR
SPARKLIGHT                      PHOENIX, AZ 85012                                                    Cable/Pay Tv Services   $                50 $                50
                                200 COMMERCE ST
SPARTANBURG SANITARY SWR DIST   SPARTANBURG, SC 29306          120965940007                          Water/Sewer             $            4,690 $              4,690
                                200 COMMERCE ST
SPARTANBURG SANITARY SWR DIST   SPARTANBURG, SC 29306          120965950015                          Water/Sewer             $              282 $               282
                                200 COMMERCE ST
SPARTANBURG SANITARY SWR DIST   SPARTANBURG, SC 29306          265367910213                          Water/Sewer             $            1,406 $              1,406
                                200 COMMERCE ST
SPARTANBURG WATER SYS           SPARTANBURG, SC 29306          161351200555                          Water/Sewer             $           29,100 $             29,100
                                200 COMMERCE ST
SPARTANBURG WATER SYS           SPARTANBURG, SC 29306          161351200549                          Water                   $            2,537 $              2,537
                                11934 WASHINGTON BLVD
SPECIAL T WATER SYS INC         WHITTIER, CA 90606                                                   Water                   $                61 $                61
                                400 ATLANTIC ST
SPECTRUM                        STAMFORD, CT 06901                                                   Cable/Pay Tv Services   $              455 $               455
                                455 N MAIN ST
SPEEDCONNECT, LLC               FRANKENMUTH, MI 48734                                                Cable/Pay Tv Services   $                20 $                20
                                FORMERLY ALABAMA GAS CORP
SPIRE/ALAGASCO                  BIRMINGHAM, AL 35246           200000738547                          Gas                     $                29 $                29
                                FORMERLY ALABAMA GAS CORP
SPIRE/ALAGASCO                  BIRMINGHAM, AL 35246           200000738554                          Gas                     $                65 $                65
                                FORMERLY ALABAMA GAS CORP
SPIRE/ALAGASCO                  BIRMINGHAM, AL 35246           200000738561                          Gas                     $           24,343 $             24,343
                                71 COLTON STREET
SPRINGFIELD WATER & SEWER       SPRINGFIELD, MA 1109           041377000                             Water/Sewer             $              159 $               159
                                71 COLTON STREET
SPRINGFIELD WATER & SEWER       SPRINGFIELD, MA 1109           044775000                             Water/Sewer             $           11,382 $             11,382

                                                                                                                                                                                                                  56 of 69
                                         Case 19-36313 Document 16-1 Filed
                                                                      Exhibit Ain TXSB on 11/12/19 Page 57 of 69
                                                                                              The Utilities List

                   Provider                         Address                 Account Number(s) (if known)                  Service(s)             Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                                 Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                                Deposit (in $)
                                    6200 SPRINT PKWY
SPRINT                              OVERLAND PARK, KS 66251‐4300        926524500                              Phone Serv/Equip Utility     $              519 $               519
                                    6200 SPRINT PKWY
SPRINT *WIRELESS                    OVERLAND PARK, KS 66251‐4300                                               Phone Serv/Equip Utility     $                14 $                14
                                    6200 SPRINT PKWY
SPRINT RETAIL #8113                 OVERLAND PARK, KS 66251‐4300                                               Phone Serv/Equip Utility     $                    4 $                 4
                                    ACCENTURE TOWER
                                    333 S 7TH ST #1000
SPS COMMERCE                        MINNEAPOLIS, MN 55402                                                      Computer Network/Info Svcs   $                43 $                43
                                    1065 POPLAR ST
SQ *WASTE‐NOT RECYCLING             JOHNSTOWN, CO 80534                                                        Waste                        $                18 $                18
                                    3615 N BROADWAY
SRT COMMUNICATIONS, INC             MINOT, ND 58703                                                            Phone Serv/Equip Utility     $              189 $               189
                                    333 SOUTH ERIE STREET
STATEWIDE PALLET RECYCLING INC      DEPERE, WI 54115                                                           Recycle                      $            1,123 $              1,123
                                    16929 Ida West Rd,
STEVENS DISPOSAL & RECYCLING SERV   Petersburg, MI 49270                CMO0021                                Waste/Recycle                $            7,279 $              7,279
                                    211 E 200 NORTH
STRATA NETWORKS                     ROOSEVELT, UT 84066                                                        Cable/Pay Tv Services        $              132 $               132
                                    PO BOX 290
SUBURBAN PROPANE                    WHIPPANY NJ 07981‐0290              1108145707                             Gas                          $              126 $               126
                                    PO BOX 290
SUBURBAN PROPANE                    WHIPPANY NJ 07981‐0290              7628038647                             Gas                          $                    7 $                 7
                                    PO BOX K
SUBURBAN PROPANE (1)                WHIPPANY NJ 07981‐0170              1361013277‐208N17THST                  Gas                          $                62 $                62
                                    520 MARYVILLE CENTRE DR
SUDDENLINK ‐ NATL SITE              ST LOUIS, MO 63141                                                         Cable/Pay Tv Services        $              526 $               526
                                    520 MARYVILLE CENTRE DR
SUDDENLINK 7704                     ST LOUIS, MO 63141                                                         Cable/Pay Tv Services        $                    5 $                 5
                                    520 MARYVILLE CENTRE DR
SUDDENLINK 7707                     ST LOUIS, MO 63141                                                         Cable/Pay Tv Services        $                12 $                12
                                    8248 WEST VICTORY ROAD
SUEZ WATER IDAHO                    BOISE, ID 83709                     06002591231111                         Water/Sewer                  $                    8 $                 8
                                    8248 WEST VICTORY ROAD
SUEZ WATER IDAHO                    BOISE, ID 83709                     06006828431111                         Water/Sewer                  $            1,238 $              1,238
                                    8248 WEST VICTORY ROAD
SUEZ WATER IDAHO                    BOISE, ID 83709                     06007828431111                         Water/Sewer                  $              254 $               254
                                    8248 WEST VICTORY ROAD
SUEZ WATER IDAHO                    BOISE, ID 83709                     06008828431111                         Water                        $                35 $                35
                                    8248 WEST VICTORY ROAD
SUEZ WATER IDAHO                    BOISE, ID 83709                     06000258431111                         Water                        $                20 $                20
                                    8248 WEST VICTORY ROAD
SUEZ WATER IDAHO                    BOISE, ID 83709                     06008668031111                         Water                        $                91 $                91
                                    8248 WEST VICTORY ROAD
SUEZ WATER IDAHO                    BOISE, ID 83709                     06008828431111                         Water                        $                36 $                36
                                    100 COAL STREET
SUMMIT PARK PSD                     CLARSBURG, WV 26301                 0005                                   Water/Sewer                  $                41 $                41
                                    PO BOX 389
SUPREME ENERGY INC                  WEYMOUTH MA 2188                    456648                                 Gas                          $                55 $                55
                                    1780 HUGHES LANDING BLVD, STE 800
TALEN ENERGY                        THE WOODLANDS, TX 77380             016661894796                           Electric                     $              225 $               225
                                    1780 HUGHES LANDING BLVD, STE 800
TALEN ENERGY                        THE WOODLANDS, TX 77380             016661898789                           Electric                     $              809 $               809
                                    1780 HUGHES LANDING BLVD, STE 800
TALEN ENERGY                        THE WOODLANDS, TX 77380             940188390584                           Electric                     $           13,276 $             13,276
                                    251 LITTLE FALLS DRIVE
TALEN TREASURE STATE LLC            WILMINGTON, DE 19808                518275076892‐BILLINGDIST124972         Electric                     $              250 $               250


                                                                                                                                                                                                                                 57 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 58 of 69
                                                                                  The Utilities List

                    Provider                      Address       Account Number(s) (if known)                  Service(s)           Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                   Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                  Deposit (in $)
                                251 LITTLE FALLS DRIVE
TALEN TREASURE STATE LLC        WILMINGTON, DE 19808        518275076892‐BILLINGPLANT10006         Electric                   $            2,036 $              2,036
                                251 LITTLE FALLS DRIVE
TALEN TREASURE STATE LLC        WILMINGTON, DE 19808        518275076892‐BILLINGPLANT27201         Electric                   $            1,995 $              1,995
                                251 LITTLE FALLS DRIVE
TALEN TREASURE STATE LLC        WILMINGTON, DE 19808        518275076892‐BUTTE5762638              Electric                   $              164 $               164
                                251 LITTLE FALLS DRIVE
TALEN TREASURE STATE LLC        WILMINGTON, DE 19808        518275076892‐GREATFALLS1000603         Electric                   $            3,904 $              3,904
                                251 LITTLE FALLS DRIVE
TALEN TREASURE STATE LLC        WILMINGTON, DE 19808        518275076892‐GREATFALLS3680956         Electric                   $              243 $               243
                                251 LITTLE FALLS DRIVE
TALEN TREASURE STATE LLC        WILMINGTON, DE 19808        518275076892‐GREATFALLS9981689         Electric                   $                   35 $             35
                                251 LITTLE FALLS DRIVE
TALEN TREASURE STATE LLC        WILMINGTON, DE 19808        518275076892‐HAVRE4078408              Electric                   $                   84 $             84
                                251 LITTLE FALLS DRIVE
TALEN TREASURE STATE LLC        WILMINGTON, DE 19808        518275076892‐HELENA1540814             Electric                   $              325 $               325
                                251 LITTLE FALLS DRIVE
TALEN TREASURE STATE LLC        WILMINGTON, DE 19808        518275076892‐LEWISTOWN8504466          Electric                   $                    1 $                 1
                                251 LITTLE FALLS DRIVE
TALEN TREASURE STATE LLC        WILMINGTON, DE 19808        518275076892‐LIVINGSTON1064443         Electric                   $                   72 $             72
                                1640 W JEFFERSON STREET
TALQUIN ELECTRIC COOP           QUINCY, FL 32351            6929363577                             Electric                   $              103 $               103
                                1640 W JEFFERSON STREET
TALQUIN ELECTRIC COOP           QUINCY, FL 32351            7003286668                             Electric & Water/Sewer     $              110 $               110
                                820 S 78TH ST
TAMPA ELECTRIC COMPANY          TAMPA, FL 33619             211004885367                           Electric                   $            1,781 $              1,781
                                30 N LASALLE ST, STE 4000
TDS                             CHICAGO, IL 60602                                                  Phone Serv/Equip Utility   $                   24 $             24
                                525 JUNCTION RD
TDS METROCOM                    MADISON, WI 53717                                                  Phone Serv/Equip Utility   $            1,295 $              1,295
                                525 JUNCTION RD
TDS TELECOM                     MADISON, WI 53717                                                  Phone Serv/Equip Utility   $                   14 $             14
                                702 N FRANKLIN ST
TECO: PEOPLES GAS               TAMPA, FL 33602             211004885664                           Gas                        $               ‐      $           240 $          10,000
                                702 N FRANKLIN ST
TECO: PEOPLES GAS               TAMPA, FL 33602             211004885862                           Gas                        $               ‐      $          2,137
                                702 N FRANKLIN ST
TECO: PEOPLES GAS               TAMPA, FL 33602             211015520136                           Gas                        $               ‐      $          2,132
                                5140 ELTON STREET
TED JOHNSON PROPANE             BALDWIN PARK CA 91706       19127                                  Gas                        $                   28 $             28
                                5140 ELTON STREET
TED JOHNSON PROPANE             BALDWIN PARK CA 91706       1015                                   Gas                        $              671 $               671
                                5140 ELTON STREET
TED JOHNSON PROPANE             BALDWIN PARK CA 91706       19127                                  Gas                        $              145 $               145
                                1100 GLADSTONE LN
TENNESSEE TRASH SERVICE‐        LENOIR CITY, TN 37771                                              Waste                      $                   82 $             82
                                109 WIEHL ST
TENNESSEE‐AMERICAN WATER CO     CHATTANOOGA, TN 37403       1026210016508870                       Water/Sewer                $              241 $               241
                                801 WOOD ST
TEXARKANA WATER UTILITIES       TEXARKANA, TX 75501         990077602                              Water/Sewer & Waste        $                   30 $             30
                                P.O. BOX 219913
TEXAS GAS SERVICE               KANSAS CITY, MO 64121       910037323118088282                     Gas                        $                   36 $             36
                                P.O. BOX 219913
TEXAS GAS SERVICE               KANSAS CITY, MO 64121       910037323134216264                     Gas                        $              768 $               768
                                1620 ALABAMA AVENUE
THE WATER WORKS AND SEWER BRD   JASPER, AL 35501            1237206                                Water/Sewer                $                   43 $             43
                                DEPT 2192
TIGER INC.                      TULSA, OK 74182             0149501                                Gas                        $            4,010 $              4,010

                                                                                                                                                                                                                   58 of 69
                                      Case 19-36313 Document 16-1 Filed
                                                                   Exhibit Ain TXSB on 11/12/19 Page 59 of 69
                                                                                        The Utilities List

                   Provider                      Address              Account Number(s) (if known)                  Service(s)         Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                       Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                      Deposit (in $)
                                 DEPT 2192
TIGER INC.                       TULSA, OK 74182                0149503                                  Gas                      $            3,830 $              3,830
                                 1 TIME WARNER CENTER
TIME WARNER CABLE                NEW YORK, NY 10019             1717903940843                            Cable/Pay Tv Services    $              394 $               394
                                 1450 ALA MOANA BLVD
TIME WARNER OCEANIC CABLE        HONOLULU, HI 96814                                                      Cable/Pay Tv Services    $                50 $                50
                                 6099 ANGOLA RD
TOLEDO EDISON                    HOLLAND, OH 43528              110017819258                             Electric                 $                27 $                27
                                 6099 ANGOLA RD
TOLEDO EDISON                    HOLLAND, OH 43528              110017819332                             Electric                 $                27 $                27
                                 6099 ANGOLA RD
TOLEDO EDISON                    HOLLAND, OH 43528              110017819423                             Electric                 $                81 $                81
                                 6099 ANGOLA RD
TOLEDO EDISON                    HOLLAND, OH 43528              110018007770                             Electric                 $                61 $                61
                                 6099 ANGOLA RD
TOLEDO EDISON                    HOLLAND, OH 43528              110018007853                             Electric                 $                    5 $                 5
                                 6099 ANGOLA RD
TOLEDO EDISON                    HOLLAND, OH 43528              110018015567                             Electric                 $           30,951 $             30,951
                                 6099 ANGOLA RD
TOLEDO EDISON                    HOLLAND, OH 43528              110018023272                             Electric                 $                29 $                29
                                 6099 ANGOLA RD
TOLEDO EDISON                    HOLLAND, OH 43528              110018023330                             Electric                 $                36 $                36
                                 6099 ANGOLA RD
TOLEDO EDISON                    HOLLAND, OH 43528              110018194966                             Electric                 $              210 $               210
                                 120 MARGUERITE DRIVE STE 201
TOTAL ENERGY RESOURCES LLC       CRANBERRY TWP, PA 16066        DEANDAIRYPRODUCTS                        Gas                      $            5,766 $              5,766
                                 120 MARGUERITE DRIVE STE 201
TOTAL ENERGY RESOURCES LLC       CRANBERRY TWP, PA 16066        MEADOWBROOKDAIRY                         Gas                      $              422 $               422
                                 4892 HWY 53
                                 PO BOX 306
TOWN OF BRASELTON                BRASELTON, GA 30517            0007500                                  Water/Sewer              $              531 $               531
                                 4892 HWY 53
                                 PO BOX 306
TOWN OF BRASELTON                BRASELTON, GA 30517            0007600                                  Water/Sewer              $            2,155 $              2,155
                                 4892 HWY 53
                                 PO BOX 306
TOWN OF BRASELTON                BRASELTON, GA 30517            0133900                                  Water/Sewer              $            1,397 $              1,397
                                 4892 HWY 53
                                 PO BOX 306
TOWN OF BRASELTON                BRASELTON, GA 30517            0007700                                  Water                    $                16 $                16
                                 225 COLUMBIA TPKE
TOWN OF EAST GREENBUSH           RENSSELAER, NY 12144           DEANFOODS‐SEWERSURCHARGES                Water/Sewer              $           16,761 $             16,761
                                 225 COLUMBIA PIKE
TOWN OF EAST GREENBUSH TAX OFF   RENNSSELAER, NY 12144          210                                      Water/Sewer              $            7,364 $              7,364
                                 225 COLUMBIA PIKE
TOWN OF EAST GREENBUSH TAX OFF   RENNSSELAER, NY 12144          944                                      Water/Sewer              $                13 $                13
                                 PO DRAWER 158
TOWN OF EVANSVILLE               EVANSVILLE, WY 82636           1400048001                               Water/Sewer & Waste      $                76 $                76
                                 PO BOX 158
                                 235 CURTIS ST
TOWN OF EVANSVILLE UTIL.         EVANSVILLE, WY 82636                                                    Waste                    $                    1 $                 1
                                 355 E CENTRAL ST
TOWN OF FRANKLIN                 FRANKLIN, MA 02038             900130                                   Water/Sewer              $           83,770 $             83,770
                                 355 E CENTRAL ST
TOWN OF FRANKLIN                 FRANKLIN, MA 02038             802002                                   Water                    $              302 $               302
                                 500 NORTH MAIN STREET
                                 P.O. BOX 220
TOWN OF TARBORO                  TARBORO, NC 27886              87131                                    Electric & Water/Sewer   $              394 $               394

                                                                                                                                                                                                                       59 of 69
                                    Case 19-36313 Document 16-1 Filed
                                                                 Exhibit Ain TXSB on 11/12/19 Page 60 of 69
                                                                                       The Utilities List

                  Provider                      Address              Account Number(s) (if known)                  Service(s)        Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                     Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                    Deposit (in $)
                                240 SPRINGFIELD STREET
TOWN OF WILBRAHAM               WILBRAHAM, MA 01095               1030765                               Water/Sewer             $                    3 $                 3
                                240 SPRINGFIELD STREET
TOWN OF WILBRAHAM               WILBRAHAM, MA 01095               1030770                               Water/Sewer             $              588 $               588
                                240 SPRINGFIELD STREET
TOWN OF WILBRAHAM               WILBRAHAM, MA 01095               1030771                               Water/Sewer             $            1,325 $              1,325
                                240 SPRINGFIELD STREET
TOWN OF WILBRAHAM               WILBRAHAM, MA 01095               1030773                               Water/Sewer             $              578 $               578
                                240 SPRINGFIELD STREET
TOWN OF WILBRAHAM               WILBRAHAM, MA 01095               1030774                               Water/Sewer             $            1,275 $              1,275
                                2933 WATERBURY‐STOWE RD, BLDG 1
TRASHBILLING.COM CC             WATERBURY CTR, VT 05677                                                 Waste                   $              600 $               600
                                9901 LORI ROAD
TREASURER CHESTERFIELD COUNTY   CHESTERFIELD, VA 23832            000704902099401                       Water/Sewer             $                47 $                47
                                3630 YORK RD
TRI COUNTY DISPOSAL             HELENA, MT 59602                                                        Waste                   $                39 $                39
                                159 TCI PARK DR
TRI COUNTY INDUSTRIES           GROVE CITY, PA 16127                                                    Waste                   $              709 $               709
                                159 TCI PARK DR
TRI COUNTY INDUSTRIES INC       GROVE CITY, PA 16127              200268308                             Waste                   $              630 $               630
                                1355 CAPITAL BLVD
TRUCKEE MEADOWS WATER           RENO, NV 89502                    00122309                              Water/Sewer             $            3,023 $              3,023
                                1355 CAPITAL BLVD
TRUCKEE MEADOWS WATER           RENO, NV 89502                    00122325                              Water/Sewer             $                21 $                21
                                1246 W MAIN ST
TUCKASEIGEE WATER AND SEW       SYLVA, NC 28779                   1002060                               Water/Sewer             $                21 $                21
                                1200 SOUTH WALNUT RD
                                PO BOX 1865
TURLOCK SCAVENGER CO            TURLOCK, CA 95380                                                       Recycle                 $                95 $                95
                                1 TIME WARNER CENTER
TWC*TIME WARNER CABLE           NEW YORK, NY 10019                                                      Cable/Pay Tv Services   $            2,310 $              2,310
                                1 TIME WARNER CENTER
TWC*TIMEWARNERCABLE             NEW YORK, NY 10019                                                      Cable/Pay Tv Services   $              234 $               234
                                75 REMITTANCE DRIVE DEPT 3251
TWIN EAGLE RESOURCE MGMT LLC    CHICAGO, IL 60675‐3251            041939528700005                       Gas                     $            4,262 $              4,262
                                75 REMITTANCE DRIVE DEPT 3251
TWIN EAGLE RESOURCE MGMT LLC    CHICAGO, IL 60675‐3251            100000005445                          Gas                     $            1,726 $              1,726
                                75 REMITTANCE DRIVE DEPT 3251
TWIN EAGLE RESOURCE MGMT LLC    CHICAGO, IL 60675‐3251            0687190000                            Gas                     $              963 $               963
                                75 REMITTANCE DRIVE DEPT 3251
TWIN EAGLE RESOURCE MGMT LLC    CHICAGO, IL 60675‐3251            2070732000                            Gas                     $            3,157 $              3,157
                                75 REMITTANCE DRIVE DEPT 3251
TWIN EAGLE RESOURCE MGMT LLC    CHICAGO, IL 60675‐3251            6955571000                            Gas                     $              462 $               462
                                75 REMITTANCE DRIVE DEPT 3251
TWIN EAGLE RESOURCE MGMT LLC    CHICAGO, IL 60675‐3251            8362191000                            Gas                     $            5,751 $              5,751
                                75 REMITTANCE DRIVE DEPT 3251
TWIN EAGLE RESOURCE MGMT LLC    CHICAGO, IL 60675‐3251            9834922000                            Gas                     $            7,112 $              7,112
                                PO BOX 65764
TXU ENERGY                      DALLAS, DALLAS 75262              900008939426                          Electric                $                22 $                22
                                PO BOX 65764
TXU ENERGY                      DALLAS, DALLAS 75262              900010780307                          Electric                $                23 $                23
                                PO BOX 65764
TXU ENERGY                      DALLAS, DALLAS 75262              900041605693                          Electric                $                56 $                56
                                PO BOX 65764
TXU ENERGY                      DALLAS, DALLAS 75262              900041638259                          Electric                $                23 $                23
                                PO BOX 65764
TXU ENERGY                      DALLAS, DALLAS 75262              900041714086                          Electric                $                19 $                19


                                                                                                                                                                                                                     60 of 69
                                        Case 19-36313 Document 16-1 Filed
                                                                     Exhibit Ain TXSB on 11/12/19 Page 61 of 69
                                                                                         The Utilities List

                    Provider                       Address             Account Number(s) (if known)                  Service(s)           Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                          Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                         Deposit (in $)
                                    PO BOX 65764
TXU ENERGY                          DALLAS, DALLAS 75262          900041841470                            Electric                   $                36 $                36
                                    PO BOX 65764
TXU ENERGY                          DALLAS, DALLAS 75262          900041974208                            Electric                   $                38 $                38
                                    PO BOX 65764
TXU ENERGY                          DALLAS, DALLAS 75262          900041977817                            Electric                   $                17 $                17
                                    PO BOX 65764
TXU ENERGY                          DALLAS, DALLAS 75262          900042196595                            Electric                   $                58 $                58
                                    835 KNITTING MILLS WAY
UGI ENERGY SERVICES INC.            WYOMISSING, PA 19610          D0001487                                Gas                        $            2,961 $              2,961
                                    835 KNITTING MILLS WAY
UGI ENERGY SERVICES INC.            WYOMISSING, PA 19610          S0001585                                Gas                        $            3,245 $              3,245
                                    2525 NORTH 12TH ST, STE 360
UGI UTILITIES INC                   READING, PA 19605             411006635428                            Gas                        $            1,857 $              1,857
                                    2525 NORTH 12TH ST, STE 360
UGI UTILITIES INC                   READING, PA 19605             411007817074                            Gas                        $            1,852 $              1,852
                                    N2797 WI‐26
UNITED LIQUID WASTE RECYCLING INC   Watertown, WI 53098                                                   Waste/Recycle              $              792 $               792
                                    1 PARKSIDE PLACE
UPPER GWYNEDD TOWNSHIP              NORTH WALES, PA 19454         23                                      Water/Sewer                $            8,728 $              8,728
                                    N WATER AVE
UPPER SHENANGO VALLEY WATER         SHARON, PA 16146              DEANFOODS                               Electric & Water/Sewer     $            9,465 $              9,465
                                    15 Mullen Road
USA HAULING & RECYCLING INC         Enfield, CT 06082                                                     Recycle                    $            2,244 $              2,244
                                    1972 HARRY BYRD HWY
USA WASTE & RECYCLING IN            DARLINGTON, SC 29532                                                  Waste                      $                57 $                57
                                    2190 H 1/4 ROAD
UTE WATER CONSERVANCY DIS           GRAND JUNCTION, CO 81505      41445310                                Water/Sewer                $              429 $               429
                                    PO BOX 1743
UTILITY OPERATIONS DIVISION         MONROE, LA 71210‐1743         24194                                   Water/Sewer                $                    9 $                 9
                                    BATON ROUGE WATER COMPANY
UTILITY PAYMENT PROCESSING          BATON ROUGE, LA 70896         010106706117006                         Water/Sewer                $                    9 $                 9
                                    10822 VALLEY MALL
VALLEY VISTA SERVICES               EL MONTE, CA 91731                                                    Waste                      $            1,000 $              1,000
                                    1553 18TH STREET SOUTHWEST
VANS SANITATION & RECYCLING         LE MARS, IA 51031                                                     Waste/Recycle              $              676 $               676
                                    ONE VECTREN SQUARE
VECTREN (026)                       EVANSVILLE, IN 47708          0262121027350003770                     Gas                        $            1,535 $              1,535
                                    615 HWY 52 W
VERENDRYE ELEC COOP                 VELVA, ND 58790               2988200                                 Electric                   $              108 $               108
                                    140 WEST ST
VERIZON                             NEW YORK, NY 10007                                                    Phone Serv/Equip Utility   $            2,478 $              2,478
                                    1095 AVENUE OF THE AMERICAS
VERIZON WIRELESS                    NEW YORK, NY 10036            52378148300001                          Cable/Pay Tv Services      $           15,271 $             15,271
                                    1095 AVENUE OF THE AMERICAS
VERIZON* 000050                     NEW YORK, NY 10036                                                    Cable/Pay Tv Services      $                    6 $                 6
                                    1095 AVE OF THE AMERICAS
VERIZON* 000570                     NEW YORK, NY 10036                                                    Cable/Pay Tv Services      $                50 $                50
                                    1095 AVENUE OF THE AMERICAS
VERIZON* 002879                     NEW YORK, NY 10036                                                    Cable/Pay Tv Services      $                21 $                21
                                    1095 AVENUE OF THE AMERICAS
VERIZON* 003505                     NEW YORK, NY 10036                                                    Cable/Pay Tv Services      $                    5 $                 5
                                    1095 AVENUE OF THE AMERICAS
VERIZON* 004108                     NEW YORK, NY 10036                                                    Cable/Pay Tv Services      $                    4 $                 4
                                    1095 AVENUE OF THE AMERICAS
VERIZON* 005264                     NEW YORK, NY 10036                                                    Cable/Pay Tv Services      $                    6 $                 6
                                    1095 AVE OF THE AMERICAS
VERIZON* 005332                     NEW YORK, NY 10036                                                    Cable/Pay Tv Services      $                22 $                22

                                                                                                                                                                                                                          61 of 69
                                 Case 19-36313 Document 16-1 Filed
                                                              Exhibit Ain TXSB on 11/12/19 Page 62 of 69
                                                                             The Utilities List

                  Provider                   Address       Account Number(s) (if known)                 Service(s)         Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                           Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                          Deposit (in $)
                             1095 AVE OF THE AMERICAS
VERIZON* 005779              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                53 $                53
                             1095 AVENUE OF THE AMERICAS
VERIZON* 007410              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    4 $                 4
                             1095 AVENUE OF THE AMERICAS
VERIZON* 009985              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    3 $                 3
                             1095 AVENUE OF THE AMERICAS
VERIZON* 010678              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    4 $                 4
                             1095 AVE OF THE AMERICAS
VERIZON* 012811              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                83 $                83
                             1095 AVENUE OF THE AMERICAS
VERIZON* 013385              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    6 $                 6
                             1095 AVENUE OF THE AMERICAS
VERIZON* 013476              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    2 $                 2
                             1095 AVE OF THE AMERICAS
VERIZON* 013736              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                83 $                83
                             1095 AVENUE OF THE AMERICAS
VERIZON* 016905              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    5 $                 5
                             1095 AVE OF THE AMERICAS
VERIZON* 017819              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                37 $                37
                             1095 AVENUE OF THE AMERICAS
VERIZON* 017872              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    4 $                 4
                             1095 AVENUE OF THE AMERICAS
VERIZON* 018160              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    6 $                 6
                             1095 AVENUE OF THE AMERICAS
VERIZON* 018835              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    7 $                 7
                             1095 AVENUE OF THE AMERICAS
VERIZON* 019179              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    3 $                 3
                             1095 AVENUE OF THE AMERICAS
VERIZON* 022140              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                12 $                12
                             1095 AVENUE OF THE AMERICAS
VERIZON* 023271              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    4 $                 4
                             1095 AVENUE OF THE AMERICAS
VERIZON* 023499              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    4 $                 4
                             1095 AVENUE OF THE AMERICAS
VERIZON* 023919              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    4 $                 4
                             1095 AVENUE OF THE AMERICAS
VERIZON* 024586              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                11 $                11
                             1095 AVENUE OF THE AMERICAS
VERIZON* 026202              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    3 $                 3
                             1095 AVENUE OF THE AMERICAS
VERIZON* 026917              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    4 $                 4
                             1095 AVE OF THE AMERICAS
VERIZON* 027516              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                37 $                37
                             1095 AVE OF THE AMERICAS
VERIZON* 029945              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                25 $                25
                             1095 AVENUE OF THE AMERICAS
VERIZON* 032320              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    4 $                 4
                             1095 AVE OF THE AMERICAS
VERIZON* 033361              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                50 $                50
                             1095 AVENUE OF THE AMERICAS
VERIZON* 035892              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    2 $                 2
                             1095 AVENUE OF THE AMERICAS
VERIZON* 039024              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    6 $                 6
                             1095 AVENUE OF THE AMERICAS
VERIZON* 041100              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    4 $                 4
                             1095 AVE OF THE AMERICAS
VERIZON* 041868              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                37 $                37

                                                                                                                                                                                                           62 of 69
                                 Case 19-36313 Document 16-1 Filed
                                                              Exhibit Ain TXSB on 11/12/19 Page 63 of 69
                                                                             The Utilities List

                  Provider                   Address       Account Number(s) (if known)                 Service(s)         Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                           Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                          Deposit (in $)
                             1095 AVENUE OF THE AMERICAS
VERIZON* 043522              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    5 $                 5
                             1095 AVENUE OF THE AMERICAS
VERIZON* 044700              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    6 $                 6
                             1095 AVE OF THE AMERICAS
VERIZON* 044991              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                48 $                48
                             1095 AVENUE OF THE AMERICAS
VERIZON* 045526              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    3 $                 3
                             1095 AVENUE OF THE AMERICAS
VERIZON* 049559              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    6 $                 6
                             1095 AVE OF THE AMERICAS
VERIZON* 050122              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                50 $                50
                             1095 AVENUE OF THE AMERICAS
VERIZON* 051461              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    2 $                 2
                             1095 AVENUE OF THE AMERICAS
VERIZON* 055520              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                21 $                21
                             1095 AVENUE OF THE AMERICAS
VERIZON* 057037              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                21 $                21
                             1095 AVENUE OF THE AMERICAS
VERIZON* 057102              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    6 $                 6
                             1095 AVENUE OF THE AMERICAS
VERIZON* 057730              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    6 $                 6
                             1095 AVENUE OF THE AMERICAS
VERIZON* 058265              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    6 $                 6
                             1095 AVE OF THE AMERICAS
VERIZON* 058498              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                37 $                37
                             1095 AVE OF THE AMERICAS
VERIZON* 059920              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                34 $                34
                             1095 AVE OF THE AMERICAS
VERIZON* 060124              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                21 $                21
                             1095 AVE OF THE AMERICAS
VERIZON* 060217              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                51 $                51
                             1095 AVENUE OF THE AMERICAS
VERIZON* 060401              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                21 $                21
                             1095 AVENUE OF THE AMERICAS
VERIZON* 060897              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    3 $                 3
                             1095 AVENUE OF THE AMERICAS
VERIZON* 061574              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    2 $                 2
                             1095 AVE OF THE AMERICAS
VERIZON* 067757              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                74 $                74
                             1095 AVENUE OF THE AMERICAS
VERIZON* 069793              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    5 $                 5
                             1095 AVE OF THE AMERICAS
VERIZON* 070573              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                37 $                37
                             1095 AVENUE OF THE AMERICAS
VERIZON* 071112              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                14 $                14
                             1095 AVENUE OF THE AMERICAS
VERIZON* 071842              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    4 $                 4
                             1095 AVE OF THE AMERICAS
VERIZON* 072671              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                51 $                51
                             1095 AVENUE OF THE AMERICAS
VERIZON* 074474              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    5 $                 5
                             1095 AVENUE OF THE AMERICAS
VERIZON* 074830              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                    4 $                 4
                             1095 AVE OF THE AMERICAS
VERIZON* 075216              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                50 $                50
                             1095 AVE OF THE AMERICAS
VERIZON* 075935              NEW YORK, NY 10036                                               Cable/Pay Tv Services   $                37 $                37

                                                                                                                                                                                                           63 of 69
                                     Case 19-36313 Document 16-1 Filed
                                                                  Exhibit Ain TXSB on 11/12/19 Page 64 of 69
                                                                                    The Utilities List

                  Provider                       Address          Account Number(s) (if known)                  Service(s)           Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                     Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                    Deposit (in $)
                                 1095 AVENUE OF THE AMERICAS
VERIZON* 078475                  NEW YORK, NY 10036                                                  Cable/Pay Tv Services      $                    6 $                 6
                                 1095 AVE OF THE AMERICAS
VERIZON* 081337                  NEW YORK, NY 10036                                                  Cable/Pay Tv Services      $                   50 $             50
                                 1095 AVE OF THE AMERICAS
VERIZON* 082861                  NEW YORK, NY 10036                                                  Cable/Pay Tv Services      $                   37 $             37
                                 1095 AVENUE OF THE AMERICAS
VERIZON* 084926                  NEW YORK, NY 10036                                                  Cable/Pay Tv Services      $                   20 $             20
                                 1095 AVENUE OF THE AMERICAS
VERIZON* 085555                  NEW YORK, NY 10036                                                  Cable/Pay Tv Services      $                    4 $                 4
                                 1095 AVE OF THE AMERICAS
VERIZON* 088503                  NEW YORK, NY 10036                                                  Cable/Pay Tv Services      $                   57 $             57
                                 1095 AVE OF THE AMERICAS
VERIZON* 088552                  NEW YORK, NY 10036                                                  Cable/Pay Tv Services      $                   50 $             50
                                 1095 AVE OF THE AMERICAS
VERIZON* 089865                  NEW YORK, NY 10036                                                  Cable/Pay Tv Services      $                   22 $             22
                                 1095 AVENUE OF THE AMERICAS
VERIZON* 089976                  NEW YORK, NY 10036                                                  Cable/Pay Tv Services      $                    6 $                 6
                                 1095 AVENUE OF THE AMERICAS
VERIZON* 090479                  NEW YORK, NY 10036                                                  Cable/Pay Tv Services      $                   21 $             21
                                 1095 AVENUE OF THE AMERICAS
VERIZON* 093146                  NEW YORK, NY 10036                                                  Cable/Pay Tv Services      $                   21 $             21
                                 140 WEST ST
VERIZON*ONETIMEPAYMENT           NEW YORK, NY 10007                                                  Cable/Pay Tv Services      $            1,036 $              1,036
                                 ATTN BANKRUPTCY ADMIN
                                 500 TECHNOLOGY DR, STE 550
VERIZONWRLSS                     WELDON SPRING, MO 63304                                             Phone Serv/Equip Utility   $                   18 $             18
                                 2155 HOLMGREN WAY
VILLAGE OF ASHWAUBENON           ASHWAUBENON, WI 54304‐4605    C000331                               Water/Sewer                $           16,029 $             16,029
                                 9500 BELMONT AVENUE
VILLAGE OF FRANKLIN PARK IL      FRANKLIN PARK, IL 60131       014528000                             Water/Sewer                $              523 $               523
                                 10987 MAIN ST
VILLAGE OF HUNTLEY               HUNTLEY, IL 60142             010100105000                          Water/Sewer                $                    7 $                 7
                                 10987 MAIN ST
VILLAGE OF HUNTLEY               HUNTLEY, IL 60142             010100105200                          Water/Sewer                $                   16 $             16
                                 10987 MAIN ST
VILLAGE OF HUNTLEY               HUNTLEY, IL 60142             030100003000                          Water/Sewer                $                   83 $             83
                                 10987 MAIN ST
VILLAGE OF HUNTLEY               HUNTLEY, IL 60142             0101001050000                         Water                      $                    3 $                 3
                                 10987 MAIN ST
VILLAGE OF HUNTLEY               HUNTLEY, IL 60142             0101001052000                         Water                      $                    3 $                 3
                                 5335 GEORGETOWN RD NW
VOLUNTEER ENERGY COOP            CLEVELAND, TN 37312           171254010                             Electric                   $                    7 $                 7
                                 5335 GEORGETOWN RD NW
VOLUNTEER ENERGY COOP            CLEVELAND, TN 37312           581610                                Electric                   $            1,316 $              1,316
                                 1095 AVE OF THE AMERICAS
VZWRLSS*MY VZ VB P               NEW YORK, NY 10036                                                  Phone Serv/Equip Utility   $                   81 $             81
                                 1095 AVE OF THE AMERICAS
VZWRLSS*MY VZ VW P               NEW YORK, NY 10036                                                  Phone Serv/Equip Utility   $                   50 $             50
                                 1095 AVE OF THE AMERICAS
VZWRLSS*PRPAY AUTOPAY            NEW YORK, NY 10036                                                  Phone Serv/Equip Utility   $                   82 $             82
                                 1100 H ST NW
WASHINGTON GAS                   WASHINGTON, DC 20005          220001121080                          Gas                        $               ‐      $           403 $          26,000
                                 P.O. BOX 697
WASHINGTON‐ST TAMMANY            FRANKLINTON, LA 70438         1001966700                            Electric                   $                   24 $             24
                                 233 COUNTY ROAD 166
WASTE CONNECTIONS INCORPORATED   ATHENS, TN 37303              60612327688                           Waste                      $            1,363 $              1,363


                                                                                                                                                                                                                     64 of 69
                                          Case 19-36313 Document 16-1 Filed
                                                                       Exhibit Ain TXSB on 11/12/19 Page 65 of 69
                                                                                        The Utilities List

                     Provider                        Address          Account Number(s) (if known)                Service(s)        Adequate           Average Two    Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                    Assurance          Week Spend       Amount        Amount           Amount
                                                                                                                                   Deposit (in $)
                                     1099 MILLER DR
WASTE CONNECTIONS OF FLORIDA INC     ALTAMONTE SPRINGS, FL 32701   6460001624                            Waste                 $              388 $            388
                                     4625 S ROCKWELL
WASTE CONNECTIONS OF OKLAHOMA INC    OKLAHOMA CITY, OK 73179       5110115280                            Waste                 $                75 $             75
                                     WASTE CONNECTIONS INC
                                     3 WATERWAY SQUARE PL
WASTE CONNECTIONS OF TN INC          THE WOODLANDS, TX 77380       60612327688                           Waste                 $                72 $             72
                                     3301 BENSON DR, STE 601
WASTE INDUSTRIES ‐ CONVEN            RALEIGH, NC 27609                                                   Waste                 $              431 $            431
                                     3301 BENSON DR, STE 601
WASTE INDUSTRIES ‐ NON‐CO            RALEIGH, NC 27609                                                   Waste                 $              687 $            687
                                     3301 BENSON DR, STE 601
WASTE INDUSTRIES LLC                 RALEIGH, NC 27609             000007021                             Waste                 $            1,966 $           1,966
                                     1001 FANNIN ST
WASTE MANAGEMENT INC OF FLORIDA      HOUSTON, TX 77002             207630373007                          Waste                 $              104 $            104
                                     1001 FANNIN ST
WASTE MANAGEMENT OF ALAMEDA COUNTY   HOUSTON, TX 77002             1251978904                            Waste                 $              307 $            307
                                     1001 FANNIN ST
WASTE MANAGEMENT OF EL CAJON SAN     HOUSTON, TX 77002             200424953000                          Waste                 $              315 $            315
                                     1001 FANNIN ST
WASTE MANAGEMENT OF MICHIGAN INC     HOUSTON, TX 77002             168602133004                          Waste                 $              155 $            155
                                     1001 FANNIN ST
WASTE MANAGEMENT OF NEW YORK LLC     HOUSTON, TX 77002             207630373007                          Waste                 $                51 $             51
                                     1001 FANNIN ST
WASTE MGMT WM EZPAY                  HOUSTON, TX 77002                                                   Waste                 $           19,863 $          19,863
                                     1065 POPLAR ST
WASTE NOT RECYCLING                  JOHNSTOWN, CO 80534                                                 Waste                 $              138 $            138
                                     3412 HWY 30
WASTE PRO                            LA GRANDE, OR 97850‐5380      13037                                 Waste                 $                65 $             65
                                     140 GOODRICH DR
WASTE PRO OF AL‐ 4                   BIRMINGHAM, AL 35217                                                Waste                 $                45 $             45
                                     1027 OVERDIRVE CIRCLE
WASTE PRO OF FL‐ 1                   HERNANDO, FL 34442                                                  Waste                 $                62 $             62
                                     264 COMMERCE LN
WASTE PRO OF FL‐ 110 TALL            MIDWAY, FL 32343                                                    Waste                 $                10 $             10
                                     1997 BEDFORD ST
WASTE WATER SERVICES INC             BRIDGEWATER, MA 02324                                               Waste                 $            8,250 $           8,250
                                     3412 HWY 30
WASTE‐PRO & ACCU SHRED               LA GRANDE, OR 97850                                                 Waste                 $                20 $             20
                                     747 FRENCH ST
WATERTOWN WSA                        OAKVILLE, CT 06779‐1099       0307999600                            Water/Sewer           $                23 $             23
                                     87 CIRCLE DR NW
WATERWORKS BOARD OF SECTION          RAINSVILLE, AL 35986          4382800                               Water/Sewer           $                20 $             20
                                     WASTE CONNECTIONS INC
                                     3 WATERWAY SQUARE PL
WCI*3083 ROCK RIVER HA               THE WOODLANDS, TX 77380                                             Waste                 $            1,289 $           1,289
                                     WASTE CONNECTIONS INC
                                     3 WATERWAY SQUARE PL
WCI*3084 MARENGO HAULI               THE WOODLANDS, TX 77380                                             Waste                 $              102 $            102
                                     WASTE CONNECTIONS INC
                                     3 WATERWAY SQUARE PL
WCI*6440‐MIAMI                       THE WOODLANDS, TX 77380                                             Waste                 $            3,654 $           3,654
                                     WASTE CONNECTIONS INC
                                     3 WATERWAY SQUARE PL
WCI*CITY SANITATION                  THE WOODLANDS, TX 77380                                             Waste                 $                34 $             34
                                     WASTE CONNECTIONS INC
                                     3 WATERWAY SQUARE PL
WCI*CLARKSVILLE DISP                 THE WOODLANDS, TX 77380                                             Waste                 $              205 $            205

                                                                                                                                                                                                              65 of 69
                                    Case 19-36313 Document 16-1 Filed
                                                                 Exhibit Ain TXSB on 11/12/19 Page 66 of 69
                                                                            The Utilities List

                     Provider                  Address    Account Number(s) (if known)               Service(s)        Adequate           Average Two    Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                       Assurance          Week Spend       Amount        Amount           Amount
                                                                                                                      Deposit (in $)
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*CUMBERLAND WSTE             THE WOODLANDS, TX 77380                                      Waste                $              125 $            125
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*EL PASO DISPOSAL            THE WOODLANDS, TX 77380                                      Waste                $              797 $            797
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*EVERGREENDISPOSAL           THE WOODLANDS, TX 77380                                      Waste                $                16 $             16
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*NOVAKSANITARY               THE WOODLANDS, TX 77380                                      Waste                $              350 $            350
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*OF WYOMING,INC              THE WOODLANDS, TX 77380                                      Waste                $                83 $             83
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*ORLANDO HAULING             THE WOODLANDS, TX 77380                                      Waste                $            1,394 $           1,394
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*PROGRESSIVEWASTE            THE WOODLANDS, TX 77380                                      Waste                $              373 $            373
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*PSI ENVIRON IF              THE WOODLANDS, TX 77380                                      Waste                $                50 $             50
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*PWS MCKINNEY                THE WOODLANDS, TX 77380                                      Waste                $            1,035 $           1,035
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*RUMSEYENVIRONMENTA          THE WOODLANDS, TX 77380                                      Waste                $                65 $             65
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*SCOTT SOLID WASTE           THE WOODLANDS, TX 77380                                      Waste                $                72 $             72
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*SWDALAMOGORDO               THE WOODLANDS, TX 77380                                      Waste                $                60 $             60
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*WASTCONTKILGRDSTRT          THE WOODLANDS, TX 77380                                      Waste                $                48 $             48
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*WASTCONTLEESVILL            THE WOODLANDS, TX 77380                                      Waste                $                86 $             86
                                PO BOX 1329
WCI*WASTCONTNORTHSHORE          GRAND MARAIS, MN 55604                                       Waste                $            1,706 $           1,706
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*WASTE CONNECTIONS           THE WOODLANDS, TX 77380                                      Waste                $              727 $            727
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*WASTECONNECTCOLSPR          THE WOODLANDS, TX 77380                                      Waste                $              242 $            242
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*WASTECONNECTIONSSC          THE WOODLANDS, TX 77380                                      Waste                $              226 $            226
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*WASTECONNECTIONSTX          THE WOODLANDS, TX 77380                                      Waste                $                57 $             57



                                                                                                                                                                                                 66 of 69
                                    Case 19-36313 Document 16-1 Filed
                                                                 Exhibit Ain TXSB on 11/12/19 Page 67 of 69
                                                                                    The Utilities List

                  Provider                     Address            Account Number(s) (if known)                  Service(s)           Adequate           Average Two    Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                     Assurance          Week Spend       Amount        Amount           Amount
                                                                                                                                    Deposit (in $)
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*WCI OF OKLAHOMA             THE WOODLANDS, TX 77380                                              Waste                      $                53 $             53
                                WASTE CONNECTIONS INC
                                3 WATERWAY SQUARE PL
WCI*WYOMING WASTE               THE WOODLANDS, TX 77380                                              Waste                      $                70 $             70
                                1218 W BROADWAY
WEST KENTUCKY RURAL ELECTRIC    MAYFIELD, KY 42066            215769114683                           Electric                   $              237 $            237
                                855 UMI ST
WEST OAHU AGGREGATE CO INC      HONOLULU, HI 96819            1308800                                Waste                      $            1,406 $           1,406
                                1600 PENNSYLVANIA AVE.
WEST VA‐AMERICAN WATER CO       CHARLESTON, WV 25302          1028210015341302                       Water/Sewer                $                15 $             15
                                601 S. JEFFERSON ST
WESTERN VIRGINIA WATER AUTHOR   ROANOKE, VA 24011             137890523845                           Water/Sewer                $                25 $             25
                                70 W FRONTAGE RD N
WESTERN WASTE SERVICES INC      JEROME, ID 83338              027375                                 Waste                      $                39 $             39
                                950 INDIAN SPRINGS RD
WHITE TOWNSHIP SEWER SERV       INDIANA, PA 15701             19227c                                 Water/Sewer                $                30 $             30
                                305 E ANNABELLA RD
WHITES SANITATION INC           RICHFIELD, UT 84701                                                  Waste                      $                21 $             21
                                4001 N RODNEY PARHAM RD
WINDSTREAM PMTFEE               LITTLE ROCK , AR 72212‐2442                                          Phone Serv/Equip Utility   $            3,560 $           3,560
                                PO BOX 19003
WISCONSIN PUBLIC SERVICE        GREEN BAY, WI 54307‐9003      041939528700005                        Gas                        $              943 $            943
                                PO BOX 19003
WISCONSIN PUBLIC SERVICE        GREEN BAY, WI 54307‐9003      041939528700001                        Electric                   $            9,823 $           9,823
                                PO BOX 19003
WISCONSIN PUBLIC SERVICE        GREEN BAY, WI 54307‐9003      041939528700002                        Electric                   $           19,563 $          19,563
                                PO BOX 19003
WISCONSIN PUBLIC SERVICE        GREEN BAY, WI 54307‐9003      041939528700003                        Electric                   $                23 $             23
                                PO BOX 19003
WISCONSIN PUBLIC SERVICE        GREEN BAY, WI 54307‐9003      041939528700004                        Electric & Gas             $                95 $             95
                                1900 N TRINITY ST
WISE ELECTRIC COOPERATIVE INC   DECATUR, TX 76234             384278001                              Electric                   $                43 $             43
                                10050 NAPLES ST NE
WM TRACKER                      BLAINE, MN 55449                                                     Waste                      $                14 $             14
                                WINDSTREAM COMMUNICATIONS
                                4001 RODNEY PARHAM RD
WSC*WINDSTREAM COMPMTS          LITTLE ROCK, AR 72212‐2442                                           Cable/Pay Tv Services      $                33 $             33
                                4001 RODNEY PARHAM RD
WSC*WINDSTREAM PMT&FEE          LITTLE ROCK , AR 72212                                               Cable/Pay Tv Services      $              668 $            668
                                4001 N RODNEY PARHAM RD
WSC*WINDSTREAM PMTFEE           LITTLE ROCK , AR 72212‐2442                                          Cable/Pay Tv Services      $              275 $            275
                                14501 SWEITZER LANE
WSSC                            LAUREL, MD 20707              4657950000                             Water/Sewer                $              107 $            107
                                14501 SWEITZER LANE
WSSC                            LAUREL, MD 20707              4884630000                             Water/Sewer                $                47 $             47
                                7019 ALADAR DR
WYCO RECYCLING                  WINDSOR, CO 80550                                                    Recycle                    $                62 $             62
                                1410 E BLACK DOG RD
XCEL ENERGY‐NSP MN NDSD         BURNSVILLE, MN 55337          5104188376                             Gas                        $                80 $             80
                                1410 E BLACK DOG RD
XCEL ENERGY‐NSP MN NDSD         BURNSVILLE, MN 55337          5144243721                             Electric                   $           29,634 $          29,634
                                1410 E BLACK DOG RD
XCEL ENERGY‐NSP MN NDSD         BURNSVILLE, MN 55337          5145115568                             Gas                        $              137 $            137
                                1410 E BLACK DOG RD
XCEL ENERGY‐NSP MN NDSD         BURNSVILLE, MN 55337          5149681356                             Electric                   $              352 $            352


                                                                                                                                                                                                               67 of 69
                                  Case 19-36313 Document 16-1 Filed
                                                               Exhibit Ain TXSB on 11/12/19 Page 68 of 69
                                                                                 The Utilities List

                 Provider                     Address          Account Number(s) (if known)                  Service(s)        Adequate           Average Two    Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                               Assurance          Week Spend       Amount        Amount           Amount
                                                                                                                              Deposit (in $)
                             1410 E BLACK DOG RD
XCEL ENERGY‐NSP MN NDSD      BURNSVILLE, MN 55337           5151780953                            Gas                     $              101 $            101
                             1410 E BLACK DOG RD
XCEL ENERGY‐NSP MN NDSD      BURNSVILLE, MN 55337           5153258089                            Electric                $           11,955 $          11,955
                             1410 E BLACK DOG RD
XCEL ENERGY‐NSP MN NDSD      BURNSVILLE, MN 55337           5162014346                            Electric                $              317 $            317
                             1410 E BLACK DOG RD
XCEL ENERGY‐NSP MN NDSD      BURNSVILLE, MN 55337           5164877434                            Gas                     $            6,655 $           6,655
                             1410 E BLACK DOG RD
XCEL ENERGY‐NSP MN NDSD      BURNSVILLE, MN 55337           5167099621                            Electric                $                67 $             67
                             1410 E BLACK DOG RD
XCEL ENERGY‐NSP MN NDSD      BURNSVILLE, MN 55337           5169052835                            Electric                $              220 $            220
                             1410 E BLACK DOG RD
XCEL ENERGY‐NSP MN NDSD      BURNSVILLE, MN 55337           5175468874                            Electric & Gas          $              971 $            971
                             1800 LARIMER SUITE 1100
XCEL ENERGY‐PUB SERV OF CO   DENVER, CO 80202               5300102863102                         Electric                $                15 $             15
                             1800 LARIMER SUITE 1100
XCEL ENERGY‐PUB SERV OF CO   DENVER, CO 80202               5300111594898                         Electric                $              220 $            220
                             1800 LARIMER SUITE 1100
XCEL ENERGY‐PUB SERV OF CO   DENVER, CO 80202               5300111887916                         Electric                $              169 $            169
                             1800 LARIMER SUITE 1100
XCEL ENERGY‐PUB SERV OF CO   DENVER, CO 80202               5311969627                            Electric                $              138 $            138
                             1800 LARIMER SUITE 1100
XCEL ENERGY‐PUB SERV OF CO   DENVER, CO 80202               5319108393                            Electric                $                17 $             17
                             1800 LARIMER SUITE 1100
XCEL ENERGY‐PUB SERV OF CO   DENVER, CO 80202               5319315316                            Electric                $                13 $             13
                             1800 LARIMER SUITE 1100
XCEL ENERGY‐PUB SERV OF CO   DENVER, CO 80202               5320121575                            Electric                $              463 $            463
                             1800 LARIMER SUITE 1100
XCEL ENERGY‐PUB SERV OF CO   DENVER, CO 80202               5321681132                            Gas                     $            1,147 $           1,147
                             1800 LARIMER SUITE 1100
XCEL ENERGY‐PUB SERV OF CO   DENVER, CO 80202               5324759879                            Electric                $                58 $             58
                             1800 LARIMER SUITE 1100
XCEL ENERGY‐PUB SERV OF CO   DENVER, CO 80202               5328769948                            Electric & Gas          $                35 $             35
                             1800 LARIMER SUITE 1100
XCEL ENERGY‐PUB SERV OF CO   DENVER, CO 80202               5330473128                            Electric                $           14,062 $          14,062
                             1800 LARIMER SUITE 1100
XCEL ENERGY‐PUB SERV OF CO   DENVER, CO 80202               5332370128                            Electric                $              237 $            237
                             1800 LARIMER SUITE 1100
XCEL ENERGY‐PUB SERV OF CO   DENVER, CO 80202               5337958640                            Electric                $           33,058 $          33,058
                             1800 LARIMER SUITE 1100
XCEL ENERGY‐PUB SERV OF CO   DENVER, CO 80202               5338043339                            Electric                $              218 $            218
                             1800 LARIMER SUITE 1100
XCEL ENERGY‐PUB SERV OF CO   DENVER, CO 80202               5338043340                            Electric                $              142 $            142
                             1800 LARIMER SUITE 1100
XCEL ENERGY‐PUB SERV OF CO   DENVER, CO 80202               5376600823                            Electric & Gas          $            9,022 $           9,022
                             1800 LARIMER SUITE 1100
XCEL ENERGY‐PUB SERV OF CO   DENVER, CO 80202               5386268159                            Electric                $                96 $             96
                             1800 LARIMER SUITE 1100
XCEL ENERGY‐PUB SERV OF CO   DENVER, CO 80202               5388493792                            Electric                $              581 $            581
                             414 NICOLLET MALL, STE 401‐4
XCEL‐SOUTHWESTERN PUBLIC     MINNEAPOLIS, MN 55401          5414518968                            Electric                $              128 $            128
                             414 NICOLLET MALL, STE 401‐4
XCEL‐SOUTHWESTERN PUBLIC     MINNEAPOLIS, MN 55401          5417181923                            Electric                $              350 $            350
                             414 NICOLLET MALL, STE 401‐4
XCEL‐SOUTHWESTERN PUBLIC     MINNEAPOLIS, MN 55401          5417565198                            Electric                $              117 $            117
                             414 NICOLLET MALL, STE 401‐4
XCEL‐SOUTHWESTERN PUBLIC     MINNEAPOLIS, MN 55401          5439379790                            Electric                $              375 $            375

                                                                                                                                                                                                         68 of 69
                                   Case 19-36313 Document 16-1 Filed
                                                                Exhibit Ain TXSB on 11/12/19 Page 69 of 69
                                                                                  The Utilities List

                 Provider                     Address           Account Number(s) (if known)                  Service(s)             Adequate              Average Two       Surety Bond   Cash Deposit   Letter of Credit
                                                                                                                                     Assurance             Week Spend          Amount        Amount           Amount
                                                                                                                                    Deposit (in $)
                              414 NICOLLET MALL, STE 401‐4
XCEL‐SOUTHWESTERN PUBLIC      MINNEAPOLIS, MN 55401          5475604745                            Electric                     $                    8 $                 8
                              414 NICOLLET MALL, STE 401‐4
XCEL‐SOUTHWESTERN PUBLIC      MINNEAPOLIS, MN 55401          5482110312                            Electric                     $                15 $                15
                              2211 ELK RIVER RD
YAMPA VALLEY ELECTRIC ASSOC   STEAMBOAT SPRINGS, CO 80487    300007601                             Electric                     $                22 $                22
                              PO BOX 952136
ZAYO GROUP LLC                DALLAS, TX 75395               015175                                Computer Network/Info Svcs   $            1,120 $              1,120




                                                                                                                                                                                                                     69 of 69
